                                                
Exhibit 10.29


[EXECUTION VERSION]





AMENDED AND RESTATED TERM LOAN AGREEMENT
dated as of
October 12, 2018
among
NANOSTRING TECHNOLOGIES, INC.,
as Borrower,
The Subsidiary Guarantors from Time to Time Party Hereto,
The Lenders from Time to Time Party Hereto,
and
CRG SERVICING LLC,
as Administrative Agent and Collateral Agent


U.S. $100,000,000



















[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------


                    


TABLE OF CONTENTS
 
 
 
 
Page
SECTION 1 DEFINITIONS
1
1.01


Certain Defined Terms
1
1.02


Accounting Terms and Principles
24
1.03


Interpretation
24
1.04


Changes to GAAP
25
SECTION 2 THE COMMITMENT
25
2.01


Commitments
25
2.02


Borrowing Procedures
25
2.03


Fees
26
2.04


Use of Proceeds
26
2.05


Defaulting Lenders
26
2.06


Substitution of Lenders
27
2.07


Permitted Commercialization Arrangements
28
SECTION 3 PAYMENTS TO PRINCIPAL AND INTEREST
28
3.01


Repayment
28
3.02


Interest
28
3.03


Prepayments
29
SECTION 4 PAYMENTS, ETC.
33
4.01


Payments
33
4.02


Computations
33
4.03


Notices
33
4.04


Set-Off
34
4.05


Pro Rata Treatment
34
SECTION 5 YIELD PROTECTION, ETC.
35
5.01


Additional Costs
36
5.02


Illegality
37
5.03


Taxes
37
SECTION 6 CONDITIONS PRECEDENT
41
6.01


Conditions to the First Borrowing
41
6.02


Conditions to Subsequent Borrowings
43
6.03


Conditions to Each Borrowing
43
SECTION 7 REPRESENTATIONS AND WARRANTIES
44
7.01


Power and Authority
44
7.02


Authorization; Enforceability
45
7.03


Governmental and Other Approvals; No Conflicts
45
7.04


Financial Statements; Material Adverse Change
45
7.05


Properties
45
7.06


No Actions or Proceedings
49
7.07


Compliance with Laws and Agreements
49
7.08


Taxes
49
7.09


Full Disclosure
49



[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



i

--------------------------------------------------------------------------------

                    


7.10


Regulation
50
7.11


Solvency
50
7.12


Subsidiaries
51
7.13


Indebtedness and Liens
51
7.14


Material Agreements
51
7.15


Restrictive Agreements
51
7.16


Real Property
51
7.17


Pension Matters
52
7.18


Collateral; Security Interest
52
7.19


Regulatory Approvals
53
7.20


Update of Schedules
53
SECTION 8 AFFIRMATIVE COVENANTS
53
8.01


Financial Statements and Other Information
53
8.02


Notices of Material Events
55
8.03


Existence; Conduct of Business
57
8.04


Payment of Obligations
57
8.05


Insurance
57
8.06


Books and Records; Inspection Rights
57
8.07


Compliance with Laws and Other Obligations
58
8.08


Maintenance of Properties, Etc
58
8.09


Licenses
58
8.10


Action under Environmental Laws
58
8.11


Use of Proceeds
59
8.12


Certain Obligations Respecting Subsidiaries; Further Assurances
59
8.13


Termination of Non-Permitted Liens
62
8.14


Intellectual Property
62
8.15


Post-Closing Items
62
SECTION 9 NEGATIVE COVENANTS
63
9.01


Indebtedness
63
9.02


Liens
65
9.03


Fundamental Changes and Acquisitions
68
9.04


Lines of Business
68
9.05


Investments
68
9.06


Restricted Payments
70
9.07


Payments of Indebtedness
71
9.08


Change in Fiscal Year
71
9.09


Sales of Assets, Etc
71
9.10


Transactions with Affiliates
72
9.11


Restrictive Agreements
73
9.12


Amendments to Material Agreements
73
9.13


Operating Leases
73
9.14


Sales and Leasebacks
74
9.15


Hazardous Material
74



[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



ii

--------------------------------------------------------------------------------

                    


9.16


Accounting Changes
74
9.17


Compliance with ERISA
74
SECTION 10 FINANCIAL COVENANTS
74
10.01


Minimum Liquidity
74
10.02


Minimum Revenue
74
SECTION 11 EVENTS OF DEFAULT
75
11.01


Minimum Revenue
75
11.02


Remedies
78
SECTION 12 ADMINISTRATIVE AGENT
79
12.01


Appointment and Duties
79
12.02


Binding Effect
81
12.03


Use of Discretion
81
12.04


Delegation of Rights and Duties
81
12.05


Reliance and Liability
81
12.06


Administrative Agent Individually
82
12.07


Lender Credit Decision
83
12.08


Expenses; Indemnities
83
12.09


Resignation of Administrative Agent
83
12.10


Release of Collateral or Guarantors
84
12.11


Additional Secured Parties
85
SECTION 13 MISCELLANEOUS
85
13.01


No Waiver
85
13.02


No Waiver
85
13.03


Expenses, Indemnification, Etc
86
13.04


Amendments, Etc
87
13.05


Successors and Assigns
87
13.06


Survival
90
13.07


Captions
90
13.08


Counterparts
90
13.09


Governing Law
90
13.10


Jurisdiction, Service of Process and Venue
90
13.11


Waiver of Jury Trial
91
13.12


Waiver of Immunity
91
13.13


Entire Agreement
91
13.14


Severability
92
13.15


No Fiduciary Relationship
92
13.16


Confidentiality
92
13.17


USA PATRIOT Act
92
13.18


Maximum Rate of Interest
92
13.19


Certain Waivers.
92
13.20


Tax Treatment
94
13.21


Original Issue Discount
94
13.22


Amendment and Restatement of Original Loan Agreement
94



[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



iii

--------------------------------------------------------------------------------

                    


SECTION 14 GUARANTEE
94
14.01


The Guarantee
95
14.02


Obligations Unconditional; Subsidiary Guarantor Waivers
95
14.03


Reinstatement
96
14.04


Subrogation
96
14.05


Remedies
96
14.06


Instrument for the Payment of Money
97
14.07


Continuing Guarantee
97
14.08


Rights of Contribution
97
14.09


General Limitation on Guarantee Obligations
98
 
 
 
 
 
SCHEDULES AND EXHIBITS
 
Schedule 1


-
Commitments and Warrant Shares
Exhibit A


-
Form of Guarantee Assumption Agreement
Exhibit B


-
Form of Notice of Borrowing
Exhibit C-1


-
Form of U.S. Tax Compliance Certificate
Exhibit C-2


-
Form of U.S. Tax Compliance Certificate
Exhibit C-3


-
Form of U.S. Tax Compliance Certificate
Exhibit C-4


-
Form of U.S. Tax Compliance Certificate
Exhibit D


-
Form of Compliance Certificate
Exhibit E


-
Opinion Request
Exhibit F


-
Form of Landlord Consent
Exhibit G


-
Form of Subordination Agreement
Exhibit H


-
Form of Intercreditor Agreement (Permitted Priority Debt)
Exhibit I-1


-
Form of Discounted Prepayment Option Notice
Exhibit I-2


-
Form of Lender Participation Notice
Exhibit I-3


-
Form of Discounted Voluntary Prepayment Notice
Exhibit J


-
Form of Non-Disturbance Agreement





[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



iv

--------------------------------------------------------------------------------


                    


AMENDED AND RESTATED TERM LOAN AGREEMENT, dated as of October 12, 2018 (this
“Agreement”), among NanoString Technologies, Inc., a Delaware corporation
(“Borrower”), the Subsidiary Guarantors from time to time party hereto, the
Lenders from time to time party hereto and CRG Servicing LLC, a Delaware limited
liability company (“CRG Servicing”), as administrative agent and collateral
agent for the Lenders (in such capacities, together with its successors and
assigns, “Administrative Agent”).
WITNESSETH:
WHEREAS, Borrower, Administrative Agent, the Subsidiary Guarantors and certain
of the Lenders are party to the Term Loan Agreement, dated as of April 1, 2014
(as amended by Amendment Agreement No. 1, dated as of April 16, 2015; Amendment
Agreement No. 2, dated as of October 30, 2015; and Amendment Agreement No. 3,
dated as of February 17, 2017, the “Original Loan Agreement”), pursuant to which
the lenders party thereto made loans and other extensions of credit to Borrower.
WHEREAS, Borrower has requested certain modifications to the terms of the
Original Loan Agreement, and the Administrative Agent and Lenders have agreed to
the requested modifications and to continue to make loans and other extensions
of credit to the Borrower, all on the terms and conditions set forth herein.
WHEREAS, the parties hereto hereby agree that the Original Loan Agreement shall
be amended and restated in its entirety, and shall remain in full force and
effect only, as set forth herein. Accordingly, the parties agree as follows:

SECTION 1
DEFINITIONS

1.01    Certain Defined Terms. As used herein, the following terms have the
following respective meanings:
“Acceptable Discount” has the meaning set forth in Section 3.03(c)(iii).
“Acceptance Date” has the meaning set forth in Section 3.03(c)(ii).
“Accounting Change Notice” has the meaning set forth in Section 1.04(a).
“Act” has the meaning set forth in Section 13.17.
“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger or purchase of assets, or similar transaction having
the same effect as any of the foregoing, (a) acquires any business or product,
or any division, product or line of business or all or substantially all of the
assets of any Person engaged in any business or any division, product or line of
business, (b) acquires control of securities of a Person engaged in a business
representing more than 50% of the ordinary voting power for the election of
directors or other governing body if the business affairs of such Person are
managed by a board of directors or other governing


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



1

--------------------------------------------------------------------------------

                    


body, or (c) acquires control of more than 50% of the ownership interest in any
Person engaged in any business that is not managed by a board of directors or
other governing body.
“Administrative Agent” has the meaning set forth in the introduction hereto.
“Affected Lender” has the meaning set forth in Section 2.06(a).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning set forth in the introduction hereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor, its Subsidiaries or Affiliates from time
to time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to an
Obligor, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Act and The Currency and
Foreign Transaction Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Discount” has the meaning set forth in Section 3.03(c)(iii).
“Asset Sale” has the meaning set forth in Section 9.09.
“Asset Sale Net Proceeds” means the aggregate amount of the cash proceeds
received from any Asset Sale, net of any bona fide costs incurred in connection
with such Asset Sale, plus, with respect to any non-cash proceeds of an Asset
Sale, the fair market value of such non-cash proceeds as determined by
Borrower’s Board of Directors, acting reasonably.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Obligor or Subsidiary thereof incurs or otherwise has any obligation or
liability, contingent or otherwise.
“Borrower” has the meaning set forth in the introduction hereto.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



2

--------------------------------------------------------------------------------

                    


“Borrower Facilities” means the premises located at (i) 530 Fairview Avenue N,
Seattle, WA 98109, (ii) 500 Fairview Avenue N, Seattle, WA 98109, and (iii) 617
Eastlake Avenue E, Seattle WA 98109, which are leased by Borrower pursuant to
the Borrower Leases.
“Borrower Leases” means (i) the Lease dated as of October 19, 2007 by and
between Borrower and BMR-530 Fairview Avenue LLC, (ii) the Lease dated as of
December 22, 2014 by and between Borrower and BMR-500 Fairview Avenue LLC, and
(ii) the Lease dated as of October 19, 2007 by and between Borrower and Blume
Company, LLC, in each case, as amended or extended from time to time.
“Borrower Party” has the meaning set forth in Section 13.03(b).
“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders according to their respective Commitments (including a borrowing of a
PIK Loan).
“Borrowing Date” means the date of a Borrowing.
“Borrowing Notice Date” means, (a) in the case of the first Borrowing, a date
that is at least twelve Business Days prior to the Borrowing Date of such
Borrowing and, (b) in the case of a subsequent Borrowing, a date that is at
least twenty (20) Business Days prior to the Borrowing Date of such Borrowing.
“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons acting
jointly or otherwise in concert of capital stock representing more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of Borrower, (b) during any period of twelve (12) consecutive
calendar months, the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were neither (i)
nominated by the board of directors of Borrower, nor (ii) appointed by directors
so nominated, or (c) the acquisition of direct or indirect Control of Borrower
by any Person or group of Persons acting jointly or otherwise in concert; in
each case whether as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise; provided, however, that
the occurrence of a Qualified FPO shall not be deemed a Change of Control.
“Claims” means any claims, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, informations (brought by a


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



3

--------------------------------------------------------------------------------

                    


public prosecutor without grand jury indictment) or other similar processes,
assessments or reassessments.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Collateral” means the collateral provided for in the Security Documents.
“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to Borrower in accordance with the terms and conditions of this
Agreement, which commitment is in the amount set forth opposite such Lender’s
name on Schedule 1 under the caption “Commitment”, as such Schedule may be
amended from time to time. The aggregate Commitments on the date hereof equal
$100,000,000. For purposes of clarification, the amount of any PIK Loans shall
not reduce the amount of the available Commitment.
“Commitment Period” means the period from and including the first date on which
all of the conditions precedent set forth in Section 6.01 have been satisfied
(or waived by the Lenders) and through and including March 30, 2020.
“Commodity Account” has the meaning set forth in the Security Agreement.
“Compliance Certificate” has the meaning given to such term in Section 8.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contracts” means contracts, licenses, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements under which a Person has, or will have, any
liability or contingent liability (in each case, whether written or oral,
express or implied).
“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.
“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in Section 957(a) of the Code.
“Copyright” has the meaning set forth in the Security Agreement.
“CRG Servicing” has the meaning set forth in the introduction hereto.
“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



4

--------------------------------------------------------------------------------

                    


“Default Rate” has the meaning set forth in Section 3.02(b).
“Defaulting Lender” means, subject to Section 2.05, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder, (b) has notified Borrower or any Lender that it does not intend
to comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, or (c) has, or has a direct or
indirect parent company that has, (i) become the subject of an Insolvency
Proceeding, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
“Deposit Account” is defined in the Security Agreement.
“Disclosure Letter” means that certain Disclosure Letter, dated the date hereof,
by the Obligors to Administrative Agent, to which are attached certain Schedules
referenced herein.
“Discount Range” has the meaning set forth in Section 3.03(c)(ii).
“Discounted Prepayment Option Notice” has the meaning set forth in Section
3.03(c)(ii).
“Discounted Voluntary Prepayment” has the meaning set forth in Section
3.03(c)(i).
“Discounted Voluntary Prepayment Notice” has the meaning set forth in Section
3.03(c)(v).
“Dollars” and “$” means lawful money of the United States of America.
“Eligible Transferee” means and includes a commercial bank, an insurance
company, a finance company, a financial institution, any investment fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act) that is principally in the business of managing
investments or holding assets for investment purposes, provided that the
following conditions are met: (1) for any entity (other than an Affiliate of the
Lenders party hereto on the date hereof) becoming a Lender on or prior to the
second Borrowing Date, such entity shall have either (A) a rating of BBB or
higher from Standard & Poor’s Rating Group and a rating of Baa2 or higher from
Moody’s Investors Service, Inc. at the date that it becomes a Lender or (B) has
total assets in excess of $1,000,000,000, and (2) for any entity (other than an
Affiliate of the Lenders party hereto on the date hereof) becoming a Lender
after the second Borrowing Date, such entity shall have sufficient funds to
acquire or purchase the assigned Loans from an assigning Lender; and in each
case which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



5

--------------------------------------------------------------------------------

                    


provided that notwithstanding the foregoing, “Eligible Transferee” shall not
include (i) Borrower or any of Borrower’s Affiliates or Subsidiaries or (ii)
unless a Default or Event of Default has occurred and is continuing, a direct
competitor of Borrower or a vulture hedge fund, each as determined by the
Administrative Agent. Notwithstanding the foregoing, (x) in connection with
assignments by a Lender due to a forced divestiture at the request of any
regulatory agency, the restrictions set forth herein shall not apply and
Eligible Transferee shall mean any Person or party and (y) in connection with a
Lender’s own financing or securitization transactions, the restrictions set
forth herein shall not apply and Eligible Transferee shall mean any Person or
party providing such financing or formed to undertake such securitization
transaction and any transferee of such Person or party; provided that no such
sale, transfer, pledge or assignment under this clause (y) shall release such
Lender from any of its obligations hereunder or substitute any such Person or
party for such Lender as a party hereto until Administrative Agent shall have
received and accepted an effective assignment agreement from such Person or
party in form satisfactory to Administrative Agent executed, delivered and fully
completed by the applicable parties thereto, and shall have received such other
information regarding such Eligible Transferee as Administrative Agent
reasonably shall require.
“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.
“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.
“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that would be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.
“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.
“ERISA Event” means (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



6

--------------------------------------------------------------------------------

                    


occurrence of such event; (b) the applicability of the requirements of Section
4043(b) of ERISA with respect to a contributing sponsor, as defined in Section
4001(a)(13) of ERISA, to any Title IV Plan where an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such plan within the following 30 days; (c) a
withdrawal by any Obligor or any ERISA Affiliate thereof from a Title IV Plan or
the termination of any Title IV Plan resulting in liability under Sections 4063
or 4064 of ERISA; (d) the withdrawal of any Obligor or any ERISA Affiliate
thereof in a complete or partial withdrawal (within the meaning of Section 4203
and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefore, or the receipt by any Obligor or any ERISA Affiliate
thereof of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA; (e) the filing of a notice
of intent to terminate, the treatment of a plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Title IV Plan or Multiemployer Plan; (f) the imposition of
liability on any Obligor or any ERISA Affiliate thereof pursuant to Sections
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (g) the failure by any Obligor or any ERISA Affiliate thereof to make any
required contribution to a Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Title IV Plan (whether
or not waived in accordance with Section 412(c) of the Code) or the failure to
make by its due date a required installment under Section 430 of the Code with
respect to any Title IV Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Title IV Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Title IV Plan; (l) the occurrence of
a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Obligor or any Subsidiary thereof may be directly or indirectly liable; (m)
a violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person for which any Obligor or any ERISA Affiliate thereof may be
directly or indirectly liable; (n) the occurrence of an act or omission which
would give rise to the imposition on any Obligor or any ERISA Affiliate thereof
of fines, penalties, taxes or related charges under Chapter 43 of the Code or
under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Obligor or any Subsidiary thereof in connection
with any such plan; (p) receipt from the IRS of notice of the failure of any
Qualified Plan to qualify under Section 401(a) of the Code, or the failure of
any trust forming part of any Qualified Plan to fail to qualify for exemption
from taxation under Section 501(a) of the Code; (q) the imposition of any lien
(or the fulfillment of the conditions for the imposition of any lien) on any of
the rights, properties or assets of any Obligor or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code; or (r) the establishment
or amendment by any Obligor or any


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



7

--------------------------------------------------------------------------------

                    


Subsidiary thereof of any “welfare plan”, as such term is defined in Section
3(1) of ERISA, that provides post-employment welfare benefits in a manner that
would increase the liability of any Obligor.
“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Title IV Plans, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.
“Event of Default” has the meaning set forth in Section 11.01.
“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into another currency (the “Post-Exchange
Currency”), as quoted in the Wall Street Journal print edition on such day (or,
if such day is not a day on which the Wall Street Journal is published, the
immediately preceding day on which the Wall Street Journal was published). In
the event that such rate does not appear in the Wall Street Journal print
edition, the “Exchange Rate” with respect to exchanging such Pre-Exchange
Currency into such Post-Exchange Currency shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by Borrower and Administrative Agent or, in the absence of such
agreement, such Exchange Rate shall instead be determined by Administrative
Agent by any reasonable method as they deem applicable to determine such rate,
and such determination shall be conclusive absent manifest error.
“Excluded Foreign Subsidiary” means any (i) FSHCO, (ii) Foreign Subsidiary that
is a Controlled Foreign Corporation or (iii) a Foreign Subsidiary owned by (1) a
FSHCO or (2) a Subsidiary described in clause (ii).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed by the United
States or as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or (ii) that are Other Connection Taxes, (b) U.S. Federal
withholding Taxes that are imposed on amounts payable to or for the account of a
Lender to the extent that the obligation to withhold amounts existed on the date
that (x) such Lender became a “Lender” under this Agreement (other than pursuant
to an assignment request by Borrower under Section 5.03(g)) or (y) such Lender
changes its lending office, except in each case to the extent such Lender is a
direct or indirect assignee of any other Lender that was entitled, at the time
the assignment of such other Lender became effective, to receive additional
amounts under Section 5.03 or such Lender was entitled to receive additional
amounts under Section 5.03 immediately before it changed its lending office, (c)
any withholding Taxes imposed under FATCA, and (d) Taxes attributable to such
Recipient’s failure to comply with Section 5.03(e).
“Expense Cap” has the meaning set forth in the Fee Letter.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



8

--------------------------------------------------------------------------------

                    


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it.
“Fee Letter” means that fee letter agreement dated as of the date hereof between
Borrower and Administrative Agent.
“First-Tier Foreign Subsidiary” means an Excluded Foreign Subsidiary that is a
direct Subsidiary of an Obligor.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means a Subsidiary of Borrower that is not a U.S. Person.
“FSHCO” means an entity that owns (directly or indirectly) no material assets
other than Equity Interests (or Equity Interests and debt interests) of one or
more Controlled Foreign Corporations.    
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.02, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
financial statements described in Section 7.04(a).
“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, monetary, regulatory or administrative functions of or pertaining to
government, including regulatory authorities,


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



9

--------------------------------------------------------------------------------

                    


governmental departments, agencies, commissions, bureaus, officials, ministers,
courts, bodies, boards, tribunals and dispute settlement panels, and other law-,
rule- or regulation-making organizations or entities of any State, territory,
county, city or other political subdivision of the United States.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A by an entity that, pursuant to Section
8.12(a), is required to become a “Subsidiary Guarantor” hereunder.
“Guaranteed Obligations” has the meaning set forth in Section 14.01.
“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.
“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or obligations of such Person with respect to
deposits or advances of any kind by third parties, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



10

--------------------------------------------------------------------------------

                    


Indebtedness or other obligations of others, (h) all Capital Lease Obligations
of such Person, (i) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (j)
obligations under any Hedging Agreement currency swaps, forwards, futures or
derivatives transactions, (k) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (l) all obligations of such Person
under license or other agreements containing a guaranteed minimum payment or
purchase by such Person, and (m) all Equity Interests of such Person subject to
repurchase or redemption rights or obligations (excluding repurchases or
redemptions at the sole option of such Person). The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For purposes of
clarification, operating lease obligations shall not be deemed to be
“Indebtedness” hereunder.
“Indemnified Party” has the meaning set forth in Section 13.03(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in clause (a), Other Taxes.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
“Intellectual Property” means all Patents, Trademarks, Copyrights, and Technical
Information, whether registered or not, domestic and foreign. Intellectual
Property shall include all:
(a)    applications or registrations relating to such Intellectual Property;
(b)    rights and privileges arising under applicable Laws with respect to such
Intellectual Property;
(c)    rights to sue for past, present or future infringements of such
Intellectual Property; and
(d)    rights of the same or similar effect or nature in any jurisdiction
corresponding to such Intellectual Property throughout the world.
“Interest-Only Period” means the period from and including the first Borrowing
Date and through and including the twenty third (23rd) Payment Date following
the first Borrowing Date, which Payment Date shall be June 30, 2024.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



11

--------------------------------------------------------------------------------

                    


“Interest Period” means, with respect to each Borrowing, (a) initially, the
period commencing on and including the Borrowing Date thereof and ending on and
including the next Payment Date, and, (b) thereafter, each period beginning on
and including the last day of the immediately preceding Interest Period and
ending on and including the next succeeding Payment Date.
“Invention” means any novel, inventive and useful art, apparatus, method,
process, machine (including article or device), manufacture or composition of
matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or device), manufacture or composition of
matter.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding 90 days arising in connection with the sale of inventory or supplies
by such Person in the ordinary course of business; (c) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person; or (d) the entering
into of any Hedging Agreement.
“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.
“Knowledge” means, with respect to any Person, the actual knowledge of any
Responsible Officer of such Person including, in the case of Borrower, the
actual knowledge of the CEO, CFO or VP of Finance.
“Landlord Consent” means a Landlord Consent substantially in the form of Exhibit
F.
“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
“Lender” means each Person listed as a “Lender” on a signature page hereto,
together with its successors, and each assignee of a Lender pursuant to Section
13.05(b).
“Lender Participation Notice” has the meaning set forth in Section 3.03(c)(iii).


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



12

--------------------------------------------------------------------------------

                    


“Lien” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, mortgage, restriction, easement,
right-of-way, option or adverse claim (of ownership or possession) or other
encumbrance of any kind or character whatsoever or any preferential arrangement
that has the practical effect of creating a security interest.
“Liquidity” means the balance of unencumbered (other than by Liens described in
Sections 9.02(a), 9.02(c) (provided that there is no default under the
documentation governing the Permitted Priority Debt) and 9.02(j)) cash and
Permitted Cash Equivalent Investments (which for greater certainty shall not
include any undrawn credit lines), in each case to the extent held in an account
over which the Secured Parties have a perfected security interest.
“Loan” means (a) each loan advanced by a Lender pursuant to Section 2.01 and (b)
each PIK Loan deemed to have been advanced by a Lender pursuant to Section
3.02(d). For purposes of clarification, any calculation of the aggregate
outstanding principal amount of Loans on any date of determination shall include
both the aggregate principal amount of loans advanced pursuant to Section 2.01
and not yet repaid, and all PIK Loans deemed to have been advanced and not yet
repaid, on or prior to such date of determination.
“Loan Documents” means, collectively, this Agreement, the Disclosure Letter, the
Fee Letter, the Security Documents, each Warrant, any subordination agreement or
any intercreditor agreement entered into by Administrative Agent (on behalf of
the Lenders) with any other creditors of Obligors or any agent acting on behalf
of such creditors, and any other present or future document, instrument,
agreement or certificate executed by Obligors and delivered to Administrative
Agent or any Secured Party in connection with or pursuant to this Agreement or
any of the other Loan Documents, all as amended, restated, supplemented or
otherwise modified.
“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.
“Majority Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments (or, if such Commitments are terminated, the
outstanding principal amount of the Loans) then in effect, ignoring, in such
calculation, the Commitments of and outstanding Loans owing to any Defaulting
Lender.
“Margin Stock” means “margin stock” within the meaning of Regulations U and X.
“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (a) the business, financial condition, operations,
performance or Property of Borrower and its Subsidiaries taken as a whole, (b)
the ability of any Obligor to perform its obligations under the Loan Documents,
or (c) the legality, validity, binding effect or enforceability of the Loan
Documents or the rights and remedies of Administrative Agent or any Lender under
any of the Loan Documents. For the avoidance of doubt, the following events, in
and of themselves, shall not constitute a Material Adverse Change or a Material
Adverse Effect


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



13

--------------------------------------------------------------------------------

                    


(it being understood, however, that the consequences of any such event might,
when considered with other events, give rise to a Material Adverse Change or
Material Adverse Effect): (1) a claimed, or notice of, breach or termination of
a Permitted Commercialization Arrangement, (2) negative or equivocal clinical
study results in respect of the Product or any other product, (3) delay in the
introduction of any new products, (4) a going concern qualification in an
auditor’s opinion, (5) any delay in obtaining regulatory clearances or approvals
to market or sell any product that does not result in the loss of the ability to
sell the Product in the United States, (6) the initiation or continuance of
litigation involving claims of infringement of a patent or trademark, or
misappropriation of intellectual property, of a third party, (7) the failure of
a patent application listed on Schedule 7.05(b)(i) to issue in any jurisdiction
in which it is filed, or (8) any voluntary or involuntary recall.
“Material Agreements” means (a) the agreements which are listed in Schedule 7.14
to the Disclosure Letter (as updated by Borrower from time to time in accordance
with Section 7.20 to list all such agreements that meet the description set
forth in clauses (b) and (c) of this definition), (b) material inbound and
outbound license agreements and (c) all other agreements held by the Obligors
from time to time, the absence or termination of any of which would reasonably
be expected to result in a Material Adverse Effect; provided, however, that
“Material Agreements” exclude all: (i) licenses implied by the sale of a
product; and (ii) paid-up licenses for commonly available software programs
under which an Obligor is the licensee. “Material Agreement” means any one such
agreement.
“Material Indebtedness” means, at any time, any Indebtedness of any Obligor, the
outstanding principal amount of which, individually or in the aggregate, exceeds
$1,000,000 (or the Equivalent Amount in other currencies).
“Material Intellectual Property” means, the Obligor Intellectual Property
described in Schedule 7.05(c) to the Disclosure Letter and any other Obligor
Intellectual Property after the date hereof the loss of which would reasonably
be expected to have a Material Adverse Effect.
“Maturity Date” means the earlier to occur of (a) the Stated Maturity Date, and
(b) the date on which the Loans are accelerated pursuant to Section 11.02.
“Maximum Rate” has the meaning set forth in Section 13.18.
“Minimum Required Revenue” has the meaning set forth in Section 10.02.
“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“nCounter Elements” means general purpose reagents containing generic reporter
probes and capture probes that customers can combine with independently sourced
oligonucleotides to create their own customized reagents.
“Non-Consenting Lender” has the meaning set forth in Section 2.06(a).


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



14

--------------------------------------------------------------------------------

                    


“Non-Disclosure Agreement” has the meaning set forth in Section 13.16.
“Non-Disturbance Agreement” means a non-disturbance agreement in substantially
the form attached hereto as Exhibit J.
“Non-Obligor Subsidiary” means a Non-Obligor Subsidiary.
“Notice of Default Interest” has the meaning set forth in Section 3.02(b).
“Notice of Borrowing” has the meaning set forth in Section 2.02.
“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to Administrative Agent, any Lender, any other indemnitee hereunder or
any participant, arising out of, under, or in connection with, any Loan
Document, whether direct or indirect (regardless of whether acquired by
assignment), absolute or contingent, due or to become due, whether liquidated or
not, now existing or hereafter arising and however acquired, and whether or not
evidenced by any instrument or for the payment of money, including, without
duplication, (a) if such Obligor is Borrower, all Loans, (b) all interest,
whether or not accruing after the filing of any petition in bankruptcy or after
the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursements of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Obligor under any Loan Document.
“Obligor Intellectual Property” means Intellectual Property owned by or licensed
to any of the Obligors.
“Obligors” means, collectively, Borrower and the Subsidiary Guarantors and their
respective successors and permitted assigns.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offered Loans” has the meaning set forth in Section 3.03(c)(iii).
“Original Loan Agreement” has the meaning set forth in the introduction hereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



15

--------------------------------------------------------------------------------

                    


delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
5.03(g)).
“Participant” has the meaning set forth in Section 13.05(e).
“Participant Register” has the meaning set forth in Section 13.05(f).
“Patents” has the meaning set forth in the Security Agreement.
“Payment Date” means each March 31, June 30, September 30, December 31 and the
Maturity Date, commencing on the first such date to occur following the first
Borrowing Date; provided that, if any such date shall occur on a day that is not
a Business Day, the applicable Payment Date shall be the next preceding Business
Day.
“Payment In Full” means that (i) the Commitments shall have expired or been
terminated and (ii) all Obligations (other than Warrant Obligations and inchoate
indemnification obligations for which no claim has been made) shall have been
paid in full indefeasibly in cash.
“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition by Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided that:
(a)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(b)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws and in conformity with
all applicable Governmental Approvals;
(c)    in the case of the acquisition of all of the Equity Interests of such
Person, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares required pursuant to applicable Law)
acquired, or otherwise issued by such Person or any newly formed Subsidiary of
Borrower in connection with such acquisition, shall be owned 100% by an Obligor
or any other Subsidiary, and Borrower shall have taken, or caused to be taken,
as of the date such Person becomes a Subsidiary of Borrower, each of the actions
set forth in Section 8.12, if applicable;
(d)    Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 10.01 and Section 10.02 on a pro forma basis
after giving effect to such acquisition; and


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



16

--------------------------------------------------------------------------------

                    


(e)    such Person (in the case of an acquisition of Equity Interests) or assets
(in the case of an acquisition of assets or a division) (i) shall be engaged or
used, as the case may be, in the same or similar business or lines of business,
or businesses ancillary thereto, in which Borrower and/or its Subsidiaries are
engaged or (ii) shall have a similar customer base as Borrower and/or its
Subsidiaries.
“Permitted Acquisition Basket” means the difference of an amount equal to the
Cap (as defined below) minus (i) total consideration for all such Permitted
Acquisitions permitted in reliance on Section 9.03(e), minus (ii) the aggregate
amount of Indebtedness permitted in reliance on Section 9.01(m) or (n), minus
(iii) the aggregate amount of unfunded Investments permitted in reliance on
Section 9.05(q), minus (iv) the aggregate amount of payments permitted in
reliance on Section 9.06(k). For purposes of this definition, “Cap” means, with
respect to any transaction, an amount that satisfies any of the following
characteristics: an amount (i) not exceeding 40% of Borrower’s market
capitalization at the time the transaction is first disclosed to Administrative
Agent or (ii) in excess of 40% of Borrower’s market capitalization at the time
the transaction is first disclosed to Lenders, but only with Administrative
Agent’s prior consent, not to be unreasonably withheld.
“Permitted Cash Equivalent Investments” means (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than two (2) years from the date of
acquisition, (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) money market funds registered
according to SEC Rule 2a-7 of the Investment Company Act of 1940, as amended,
with assets under management of at least $1,000,000,000.
“Permitted Commercialization Arrangement” means such commercialization, research
and development, co-marketing and other collaborative arrangements, including
joint ventures, whether or not such arrangements provide for licenses to
Patents, Trademarks, Copyrights or other Intellectual Property rights and assets
of Borrower, with Persons (including a Permitted Commercialization Arrangement
Vehicle) with a primary line of business in the development, commercialization
or manufacture of medical, diagnostic or pharmaceutical products or devices;
provided that any such licenses must be bona fide arms’-length transfers of the
right to use such Intellectual Property that do not have the economic substance
of a sale and Borrower retains legal ownership of such Intellectual Property.
“Permitted Commercialization Arrangement Vehicle” means an entity, which may be
a joint venture enterprise, engaged in the business of a Permitted
Commercialization Arrangement and in which the Borrower or its Subsidiaries have
substantial representation in the governing body of such entity.
“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.
“Permitted Liens” means any Liens permitted under Section 9.02.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



17

--------------------------------------------------------------------------------

                    


“Permitted Priority Debt” means Indebtedness of Borrower under one working
capital revolving credit facility, in an amount not to exceed at any time the
sum of 80% of the face amount at such time of Borrower’s non-delinquent accounts
receivable and 50% of the fair market value of Borrower’s eligible inventory at
the time of any advance; provided that (a) such Indebtedness (i) if secured, is
secured solely by (subject to the following clause (ii)) Borrower’s (A)
inventory, (B) accounts or proceeds arising from the sale or lease of inventory
or the provision of services, (C) books and records relating to the foregoing
collateral, and/or (D) segregated proceeds of the foregoing (including any
deposit accounts, securities accounts or commodities accounts holding solely
such proceeds), and (ii) is not secured by (A) any Intellectual Property or
licenses thereof, (B) equipment, (C) any accounts or proceeds arising from the
sale, transfer, license or other disposition of any Intellectual Property or
licenses or equipment, or (D) proceeds of Loans or of Collateral that does not
secure such Permitted Priority Debt, and (b) the holders or lenders thereof have
executed and delivered to Administrative Agent an intercreditor agreement in
substantially the form of Exhibit H and with such changes (if any) as are
mutually satisfactory to Administrative Agent and the provider of such
Indebtedness. Notwithstanding the foregoing, Permitted Priority Debt includes
the Indebtedness under the SVB Credit Agreement (as defined in the Intercreditor
Agreement, dated as of January 5, 2018, between CRG Servicing and Silicon Valley
Bank, a California corporation, which references the Original Loan Agreement).
“Permitted Priority Liens” means (a) Liens permitted under Section 9.02(c), (d),
(e), (f), (g), (j) and (n), and (b) Liens permitted under Section 9.02(b);
provided that such Liens are also of the type described in Section 9.02(c), (d),
(e), (f), (g), (j) and (n).
“Permitted Refinancing” means, with respect to any Indebtedness, any extensions,
renewals and replacements of such Indebtedness; provided that such extension,
renewal or replacement (a) shall not increase the outstanding principal amount
of such Indebtedness, (b) contains terms relating to outstanding principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole no less favorable in any material
respect to Borrower and its Subsidiaries or the Secured Parties than the terms
of any agreement or instrument governing such existing Indebtedness, (c) shall
have an applicable interest rate which does not exceed the rate of interest of
the Indebtedness being replaced, and (d) shall not contain any new requirement
to grant any lien or security or to give any guarantee that was not an existing
requirement of such Indebtedness.
“Permitted Subordinated Debt” means Indebtedness incurred, so long as Borrower
is a Publicly Reporting Company, pursuant to registration under Rule 144A (a)
that is governed by documentation containing representations, warranties,
covenants and events of default no more burdensome or restrictive than those
contained in the Loan Documents unless such terms are also offered to the
Lenders, (b) that has a maturity date later than the Stated Maturity Date, (c)
in respect of which no cash principal payments are required prior to the Stated
Maturity Date, (d) that has a maximum annual cash interest rate of 6% prior to
the Stated Maturity Date, (e) that is unsecured except by an interest escrow
account (a “Subordinated Debt Interest Escrow Account”) funded by the proceeds
of such Indebtedness which holds no more than the cash interest due in respect
of the next three years on the outstanding principal amount of such


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



18

--------------------------------------------------------------------------------

                    


Indebtedness, and (f) that is governed by subordination terms that are no less
favorable to Secured Parties than as set forth in Exhibit G.
“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.
“PIK Loan” has the meaning set forth in Section 3.02(d).
“PIK Period” means the period beginning on the first Borrowing Date through and
including the earlier to occur of (a) the twenty third (23rd) Payment Date after
the first Borrowing Date, which Payment Date shall be June 30, 2024, and (b) the
date on which any Default shall have occurred (provided that if such Default
shall have been cured or waived, the PIK Period shall resume until the earlier
to occur of the next Default and the twenty third (23rd) Payment Date after the
first Borrowing Date).
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
“Prepayment Premium” means if the prepayment occurs:
(A)    on or prior to the fourth (4th) Payment Date, the Prepayment Premium
shall be an amount equal to 4.00% of the aggregate outstanding principal amount
of the Loans being prepaid on such Redemption Date;
(B)    after the fourth (4th) Payment Date, and on or prior to the eighth (8th)
Payment Date, the Prepayment Premium shall be an amount equal to 3.00% of the
aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date; and
(C)    after the eighth (8th) Payment Date, the Prepayment Premium shall be an
amount equal to 0.00% of the aggregate outstanding principal amount of the Loans
being prepaid on such Redemption Date.
The Prepayment Premium payable upon any prepayment shall be in addition to any
payments required pursuant to the Fee Letter.
“Product” means (a) the principal version in the market of (i) the nCounter®
Analysis System and its essential components, or (ii) the nCounter-based
Prosigna™ Breast Cancer Prognostic Gene Signature Assay, (b) DSP (Digital
Spatial Profiling), (c) Hyb & Seq and (d) each of their respective commercially
available successors.
“Property” of any Person means any property or assets, or interest therein, of
such Person.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



19

--------------------------------------------------------------------------------

                    


“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (a) the Commitment (or, if the Commitments are terminated, the
outstanding principal amount of the Loans) of such Lender then in effect by (b)
the sum of the Commitments (or, if the Commitments are terminated, the
outstanding principal amount of the Loans) of all Lenders then in effect.
“Proposed Discounted Prepayment Amount” has the meaning set forth in Section
3.03(c)(ii).
“Publicly Reporting Company” means an issuer generally subject to the public
reporting requirements of the Securities and Exchange Act of 1934.
“Qualified FPO” means an underwritten follow on public offering of the
securities exchange-listed Equity Interests of Borrower, excluding such
offerings to which only Strategic Investors subscribe.
“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (b) that is intended to be tax qualified under Section
401(a) of the Code.
“Qualifying Lenders” has the meaning set forth in Section 3.03(c)(iv).
“Qualifying Loans” has the meaning set forth in Section 3.03(c)(iv).
“Real Property Security Documents” means the Landlord Consent and any mortgage
or deed of trust or any other real property security document executed or
required hereunder to be executed by any Obligor and granting a security
interest in real Property owned or leased (as tenant) by any Obligor in favor of
the Secured Parties.
“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any Obligation.
“Redemption Date” means, as the context may require, (i) the Payment Date on
which an optional prepayment is made pursuant to Section 3.03(a), (ii) the date
of an Asset Sale or Change of Control in connection with which a prepayment
pursuant to Section 3.03(b), (iii) the date mandated by a Requirement of Law as
described in Section 5.02(b), (iv) the date on which Loans become due and
payable pursuant to Section 11.02(a) or (b), and (v) in the event that Loans
become due and payable prior to the Stated Maturity Date for any reason not
related to the foregoing clauses (i) through (iv), the date on which a
prepayment is due.
“Redemption Price” means amount equal to the aggregate principal amount of the
Loans being prepaid plus the Prepayment Premium plus any accrued but unpaid
interest and any fees then due and owing (including any fees payable pursuant to
the Fee Letter).
“Register” has the meaning set forth in Section 13.05(d).


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



20

--------------------------------------------------------------------------------

                    


“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.
“Regulatory Approvals” means any registrations, licenses, authorizations,
permits or approvals issued by any Governmental Authority and applications or
submissions related to any of the foregoing.
“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
“Requirement of Law” means, as to any Person, any statute, law, treaty, rule or
regulation or determination, order, injunction or judgment of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Properties or revenues.
“Responsible Officer” of any Person means each of the president, chief executive
officer, chief financial officer and senior vice president
(operations/administration) of such Person.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Borrower or
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such shares of capital stock of
Borrower or any of its Subsidiaries.
“Restrictive Agreement” has the meaning set forth in Section 7.15.
“Revenue” of a Person means all revenue properly recognized under GAAP,
consistently applied, less all rebates, discounts and other price allowances.
“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Sanctioned Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



21

--------------------------------------------------------------------------------

                    


Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Jurisdiction or (c) any Person owned or Controlled by any such
person or Persons described in clauses (a) and (b).
“Secured Parties” means the Lenders, Administrative Agent, each other
Indemnified Party and any other holder of any Obligation.
“Security Agreement” means the Amended and Restated Security Agreement, dated as
of the date hereof, among the Obligors and Administrative Agent, granting a
security interest in the Obligors’ personal Property in favor of the Secured
Parties.
“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, and each
other security document, control agreement or financing statement required or
recommended to perfect Liens in favor of the Secured Parties.
“Securities Account” has the meaning set forth in the Security Agreement.
“Short-Form IP Security Agreements” means short-form copyright, patent or
trademark (as the case may be) security agreements, entered into by one or more
Obligors in favor of Administrative Agent, for the benefit of the Secured
Parties, each in form and substance satisfactory to Administrative Agent (and as
amended, modified or replaced from time to time).
“Solvent” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured and (c) such Person has not incurred
and does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature.
“Specified Financial Covenants” has the meaning set forth in Section 10.03(a).
“Stated Maturity Date” means the twenty fourth (24th) Payment Date following the
first Borrowing Date, which Payment Date shall be September 30, 2024.
“Strategic Investor” means a non-financial investor with operations in a field
analogous or relating to the Borrower’s business, as determined by the
Borrower’s Board of Directors in its business judgment.
“Subordinated Debt Cure Right” has the meaning set forth in Section 10.03(a).
“Subordinated Debt Interest Escrow Account” has the meaning set forth in the
definition of Permitted Subordinated Debt.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



22

--------------------------------------------------------------------------------

                    


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent or (b) that
is, as of such date, otherwise Controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.
“Subsidiary Guarantors” means each of the Subsidiaries of Borrower identified
under the caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of Borrower that becomes, or is required to become, a “Subsidiary
Guarantor” after the date hereof pursuant to Section 8.12(a) or (b).
“Substitute Lender” has the meaning set forth in Section 2.06(a).
“Tax Returns” has the meaning set forth in Section 7.08.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Technical Information” means all trade secrets and other proprietary or
confidential information, which may include information of a scientific,
technical, or business nature in any form or medium, standards and
specifications, conceptions, ideas, innovations, discoveries, Invention
disclosures, all documented research, developmental, demonstration or
engineering work, data, plans, reports, summaries, experimental data, manuals,
models, samples, know-how, technical information, systems, methodologies,
computer programs or information technology.
“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (ii) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.
“Trademarks” is defined in the Security Agreement.
“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party and the Borrowings (and the use of the proceeds of the Loans).


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



23

--------------------------------------------------------------------------------

                    


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(e)(ii)(B)(3).
“Warrant” means each warrant to purchase Equity Interests of Borrower, issued by
Borrower to the Lenders in connection with the Transactions, per the Warrant
Shares table on Schedule 1.


“Warrant Obligations” means, with respect to any Obligor, all Obligations
arising out of, under or in connection with, any Warrant.
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
“Withholding Agent” means any Obligor and Administrative Agent.

1.02    Accounting Terms and Principles. All accounting determinations required
to be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. All components of financial calculations made to
determine compliance with this Agreement, including Section 10, shall be
adjusted to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any Acquisition consummated
after the first day of the applicable period of determination and prior to the
end of such period, as determined in good faith by Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
Borrower at the time of preparation of the Compliance Certificate setting forth
such calculations.

1.03    Interpretation. For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, (a) the
terms defined in this Agreement include the plural as well as the singular and
vice versa; (b) words importing gender include all genders; (c) any reference to
a Section, Annex, Schedule or Exhibit refers to a Section of, or Annex, Schedule
or Exhibit to, this Agreement; (d) any reference to “this Agreement” refers to
this Agreement, including all Annexes, Schedules and Exhibits hereto, and the
words herein, hereof, hereto and hereunder and words of similar import refer to
this Agreement and its Annexes, Schedules and Exhibits as a whole and not to any
particular Section, Annex, Schedule, Exhibit or any other subdivision; (e)
references to days, months and years refer to calendar days, months and years,
respectively; (f) all references herein to “include” or “including” shall be
deemed to be followed by the words “without limitation”; (g) the word “from”
when used in connection with a period of time means “from and including” and the
word “until” means “to but not including”; and (h) accounting terms not
specifically defined herein shall be construed in accordance with GAAP (except
for the term “property” , which shall be interpreted as broadly as possible,
including, in any case, cash, securities, other assets, rights under contractual
obligations and permits and any right or interest in any property, except where
otherwise noted). Unless otherwise expressly provided herein, references to
organizational documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



24

--------------------------------------------------------------------------------

                    


permitted subsequent amendments, restatements, extensions, supplements and other
modifications thereto.

1.04    Changes to GAAP. If, after the date hereof, any change occurs in GAAP or
in the application thereof and such change would cause any amount required to be
determined for the purposes of the covenants to be maintained or calculated
pursuant to Section 8, 9 or 10 to be materially different than the amount that
would be determined prior to such change, then:
(a)    Borrower will provide a detailed notice of such change (an “Accounting
Change Notice”) to Administrative Agent concurrently with the delivery of the
next Compliance Certificate;
(b)    either Borrower or the Majority Lenders may indicate within 90 days
following the date of the Accounting Change Notice that they wish to revise the
method of calculating such financial covenants or amend any such amount, in
which case the parties will in good faith attempt to agree upon a revised method
for calculating the financial covenants;
(c)    until Borrower and the Majority Lenders have reached agreement on such
revisions, (i) such financial covenants or amounts will be determined without
giving effect to such change and (ii) all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP;
(d)    if no party elects to revise the method of calculating the financial
covenants or amounts, then the financial covenants or amounts will not be
revised and will be determined in accordance with GAAP without giving effect to
such change; and
(e)    any Event of Default arising as a result of such change which is cured by
operation of this Section 1.04 shall be deemed to be of no effect ab initio.

SECTION 2
THE COMMITMENT

2.01    Commitments. Each Lender agrees severally, on and subject to the terms
and conditions of this Agreement (including Section 6), to make up to three term
loans (provided that PIK Loans shall be deemed not to constitute “term loans”
for purposes of this Section 2.01) to Borrower, each on a Business Day during
the Commitment Period in Dollars in an aggregate principal amount for such
Lender not to exceed such Lender’s unfunded Commitment; provided, however, that
no Lender shall be obligated to make a Loan in excess of such Lender’s
Proportionate Share of the applicable amount of any Borrowing set forth in
Section 6 (if any) other than PIK Loans. Amounts of Loans repaid may not be
reborrowed.

2.02    Borrowing Procedures. Subject to the terms and conditions of this
Agreement (including Section 6), each Borrowing (other than a Borrowing of PIK
Loans) shall be made on written notice in the form of Exhibit B given by
Borrower to Administrative Agent not later than 11:00 a.m. (Central time) on the
Borrowing Notice Date (a “Notice of Borrowing”).


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



25

--------------------------------------------------------------------------------


                    


2.03    Fees. Borrower shall pay to Administrative Agent and/or the Lenders, as
applicable, such fees as described in the Fee Letter.

2.04    Use of Proceeds. Borrower shall use the proceeds of the Loans for
repayment of all outstanding Indebtedness and obligations under the Original
Loan Agreement, general working capital purposes and corporate purposes and to
pay fees, costs and expenses incurred in connection with the Transactions;
provided that the Lenders shall have no responsibility as to the use of any
proceeds of Loan.

2.05    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.04.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Lenders for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise), shall be applied at such time or times as follows: first, as
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; second, if so determined by the Majority
Lenders and Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default
exists, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and (B)
such Loans were made at a time when the conditions set forth in Section 6 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.05(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If Borrower and the Majority Lenders agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



26

--------------------------------------------------------------------------------

                    


the other Lenders or take such other actions as necessary to cause the Loans to
be held on a pro rata basis by the Lenders in accordance with their
Proportionate Share, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided further that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

2.06    Substitution of Lenders.
(a)    Substitution Right. If any Lender (an “Affected Lender”), (i) becomes a
Defaulting Lender or (ii) does not consent to any amendment, waiver or consent
to any Loan Document for which the consent of the Majority Lenders is obtained
but that requires the consent of other Lenders (a “Non-Consenting Lender”), then
(x) Borrower may elect to pay in full such Affected Lender with respect to all
Obligations due to such Affected Lender (which for the avoidance of doubt, shall
not include any Prepayment Premium due) or (y) either Borrower or Administrative
Agent shall identify any willing Lender or Affiliate of any Lender or Eligible
Transferee (in each case, a “Substitute Lender”) to substitute for such Affected
Lender; provided that any substitution of a Non-Consenting Lender shall occur
only with the consent of Administrative Agent.
(b)    Procedure. To substitute such Affected Lender or pay in full all
Obligations owed to such Affected Lender, Borrower shall deliver a notice to
such Affected Lender. The effectiveness of such payment or substitution shall be
subject to the delivery by Borrower (or, as may be applicable in the case of a
substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations owing to such
Affected Lender (which for the avoidance of doubt, shall not include any
Prepayment Premium) and (ii) in the case of a substitution, an Assignment and
Assumption executed by the Substitute Lender, which shall thereunder, among
other things, agree to be bound by the terms of the Loan Documents; provided,
however, that if the Affected Lender does not execute such Assignment and
Acceptance within ten (10) Business Days of delivery of the notice required
hereunder, such Affected Lender shall be deemed to have executed such Assignment
and Acceptance.
(c)    Effectiveness. Upon satisfaction of the conditions set forth in Sections
2.06(a) and (b), Administrative Agent shall record such substitution or payment
in the Register, whereupon (i) in the case of any payment in full of an Affected
Lender, such Affected Lender’s Commitments shall be terminated and (ii) in the
case of any substitution of an Affected Lender, (A) such Affected Lender shall
sell and be relieved of, and the Substitute Lender shall purchase and assume,
all rights and claims of such Affected Lender under the Loan Documents, except
that the Affected Lender shall retain such rights under the Loan Documents that
expressly provide that they survive the repayment of the Obligations and the
termination of the Commitments, (B) such Affected Lender shall no longer
constitute a “Lender” hereunder and such Substitute Lender shall become a
“Lender” hereunder and (C) such Affected Lender shall


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



27

--------------------------------------------------------------------------------

                    


execute and deliver an Assignment and Assumption to evidence such substitution;
provided, however, that the failure of any Affected Lender to execute any such
Assignment and Assumption shall not render such sale and purchase (or the
corresponding assignment) invalid.

2.07    Permitted Commercialization Arrangements. Lenders each understand and
agree that Borrower and its Subsidiaries will enter into Permitted
Commercialization Arrangements that will, in the reasonable opinion of
Borrower’s Board of Directors, support the business and operations of Borrower
and permit Borrower to repay the Obligations hereunder. Lenders further agree to
cooperate reasonably with Borrower in implementing such Permitted
Commercialization Arrangements, which cooperation will include entering into
Non-Disturbance Agreements or other similar agreements with such modifications
thereto as shall be reasonably requested by Borrower and the counterparties
thereto unless such modifications are materially adverse to the interest of
Lenders.

SECTION 3
PAYMENTS OF PRINCIPAL AND INTEREST

3.01    Repayment.
(a)    Repayment. During the Interest-Only Period, no scheduled payments of
principal of the Loans shall be due. Borrower agrees to repay to the Lenders the
outstanding principal amount of the Loans on the Maturity Date.
(b)    Application. Any optional or mandatory prepayment of the Loans shall be
applied to the installments thereof under Section 3.01(a) in the inverse order
of maturity. To the extent not previously paid, the principal amount of the
Loans, together with all other outstanding Obligations (other than Warrant
Obligations), shall be due and payable on the Maturity Date.

3.02    Interest.
(a)    Interest Generally. Subject to Section 3.02(d), Borrower agrees to pay to
the Lenders interest on the unpaid principal amount of the Loans and the amount
of all other outstanding Obligations, in the case of the Loans, for the period
from the applicable Borrowing Date and, in the case of any other Obligation (but
for the avoidance of doubt, excluding any Warrant Obligations), from the date
such other Obligation is due and payable, in each case, until paid in full, at a
rate per annum equal to 10.50%.
(b)    Default Interest. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, as of the earlier of (i) the date on which the
Lenders deliver to Borrower a written notice pursuant to this Section 3.02(b)
(such notice, a “Notice of Default Interest”) that the Loans shall bear interest
at the Default Rate because an Event of Default has occurred and is continuing,
and (ii) if Borrower shall have failed to deliver notice pursuant to Section
8.02(a)(i) of such Event of Default, the date on which such Event of Default
occurred, and during the continuance of any such Event of Default, the interest
payable pursuant to Section 3.02(a) shall increase by 2.00% per annum (such
aggregate increased rate, the “Default Rate”). Notwithstanding any other
provision herein (including Section 3.02(d)), if interest is required to


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



28

--------------------------------------------------------------------------------

                    


be paid at the Default Rate, it shall be paid entirely in cash. If any other
Obligation is not paid when due under the applicable Loan Document, the amount
thereof shall accrue interest at a rate equal to 2.00% per annum (without
duplication of interest payable at the Default Rate).
(c)    Interest Payment Dates. Subject to Section 3.02(d), accrued interest on
the Loans shall be payable in arrears on each Payment Date with respect to the
most recently completed Interest Period in cash, and upon the payment or
prepayment of the Loans (on the principal amount being so paid or prepaid);
provided that interest payable at the Default Rate shall be payable from time to
time on demand.
(d)    Redemption Price. For the avoidance of doubt, in the event any Loans
shall become due and payable for any reason, interest pursuant to Sections
3.02(a) and (b) shall accrue on the Redemption Price for such Loans from and
after the date such Redemption Price is due and payable until paid in full.
(e)    Paid In-Kind Interest. Notwithstanding Section 3.02(a), at any time
during the PIK Period, Borrower may elect to pay the interest on the outstanding
principal amount of the Loans payable pursuant to Section 3.01 as follows: (i)
only 7.50% of the 10.50% per annum interest in cash and (ii) 3.00% of the 10.50%
per annum interest as compounded interest, added to the aggregate principal
amount of the Loans (the amount of any such compounded interest being a “PIK
Loan”). The principal amount of each PIK Loan shall accrue interest in
accordance with the provisions of this Agreement applicable to the Loans.

3.03    Prepayments.
(a)    Optional Prepayments. Upon prior written notice to Administrative Agent
delivered pursuant to Section 4.03, Borrower shall have the right to optionally
prepay in whole or in part the outstanding principal amount of the Loans on any
Payment Date for the Redemption Price. No partial prepayment shall be made under
this Section 3.03(a) in connection with any event described in Section 3.03(b).
(b)    Mandatory Prepayments.
(i)    Asset Sales. In the event of any Asset Sale or series of Asset Sales
(other than any Asset Sale permitted under Section 9.09(a)—(o)), Borrower shall
provide thirty (30) days’ prior written notice of such Asset Sale to
Administrative Agent and, if within such notice period Majority Lenders or
Administrative Agent advise Borrower that the Majority Lenders require a
prepayment pursuant to this Section 3.03(b)(i), Borrower shall: (x) if the
assets sold represent substantially all of the assets or Revenues of Borrower,
or represent any specific line of business which either on its own or together
with other lines of business sold over the term of this Agreement account for
Revenue generated by such lines of business exceeding 15% of the Revenue of
Borrower in the immediately preceding year, prepay the aggregate outstanding
principal amount of the Loans in an amount equal to the Redemption Price
applicable on the date of such Asset Sale, and (y) in the case of all other
Asset Sales not described in the foregoing clause (x), prepay the Loans in an
amount equal to the entire amount of the Asset Sale Net


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



29

--------------------------------------------------------------------------------

                    


Proceeds of such Asset Sale, plus any accrued but unpaid interest and any fees
(including any fees payable pursuant to the Fee Letter) then due and owing,
credited in the following order:
(A)    first, in reduction of Borrower’s obligation to pay any unpaid interest
and any fees then due and owing;
(B)    second, in reduction of Borrower’s obligation to pay any Claims or Losses
referred to in Section 13.03 then due and owing;
(C)    third, in reduction of Borrower’s obligation to pay any amounts due and
owing on account of the unpaid principal amount of the Loans;
(D)    fourth, in reduction of any other Obligation then due and owing; and
(E)    fifth, to Borrower or such other Persons as may lawfully be entitled to
or directed by Borrower to receive the remainder.
(ii)    Change of Control. In the event of a Change of Control, Borrower shall
immediately provide notice of such Change of Control to Administrative Agent
and, if within 10 days of receipt of such notice Majority Lenders or
Administrative Agent advise Borrower that the Majority Lenders require a
prepayment pursuant to this Section 3.03(b)(ii), Borrower shall prepay the
aggregate outstanding principal amount of the Loans in an amount equal to the
Redemption Price applicable on the date of such Change of Control and pay any
fees payable pursuant to the Fee Letter.
(c)    Optional Prepayments Below Par.
(i)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document, Borrower shall have the right to prepay Loans to the
Lenders up to four (4) times a calendar year at a discount to the par value of
such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 3.03(c);
provided that (A) any Discounted Voluntary Prepayment shall be offered to all
Lenders on a pro rata basis, (B) Borrower shall deliver to the Lenders, together
with each Discounted Prepayment Option Notice, a certificate of a Responsible
Officer of Borrower (1) certifying that no Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment, (2)
certifying that neither Borrower nor any of its Affiliates has any material
non-public information with respect to Borrower, its Subsidiaries or the Loans
that either (a) has not been disclosed to the Lenders prior to such time, or (b)
if not disclosed to the Lenders, could reasonably be expected to have a material
effect upon, or other be material to (i) a Lender’s decision to participate in a
Discounted Voluntary Prepayment, or (ii) to the market price of the Loans, (3)
certifying that no Default has occurred within the six (6) months prior to the
date of such notice, (4) certifying that Borrower was not in breach of Section
10.02 hereof during the most recently completed twelve (12) month period prior
to the date of such notice, (5) certifying that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 3.03(c) has been
satisfied and (6) specifying the aggregate principal amount of Loans


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



30

--------------------------------------------------------------------------------

                    


Borrower is offering to prepay pursuant to such Discounted Voluntary Prepayment,
(C) the aggregate amount of Loans prepaid pursuant to this Section 3.03(c)
(valued at the par amount thereof) shall not be less than 20% of the Loans still
outstanding, and (D) a period of at least thirty (30) days has passed since the
previous Discounted Voluntary Prepayment.
(ii)    To the extent Borrower seeks to make a Discounted Voluntary Prepayment,
Borrower will provide written notice to the Lenders substantially in the form of
Exhibit I-1 (each, a “Discounted Prepayment Option Notice”) that Borrower
desires to prepay Loans in an aggregate principal amount specified therein by
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below. The Proposed
Discounted Prepayment Amount of any Loans shall not be less than 20% of the par
value of the Loans still outstanding (unless otherwise agreed by the Lenders).
The Discounted Prepayment Option Notice shall further specify with respect to
the proposed Discounted Voluntary Prepayment (A) the Proposed Discounted
Prepayment Amount for Loans to be prepaid, (B) a discount range (which may be a
single percentage) selected by Borrower with respect to such proposed Discounted
Voluntary Prepayment equal to a percentage of par of the principal amount of the
Loans to be prepaid (the “Discount Range”), and (C) the date by which Lenders
are required to indicate their election to participate in such proposed
Discounted Voluntary Prepayment, which shall be at least ten Business Days
following the date of the Discounted Prepayment Option Notice (the “Acceptance
Date”).
(iii)    On or prior to the Acceptance Date, each such Lender may specify by
written notice substantially in the form of Exhibit I-2 (each, a “Lender
Participation Notice”) to the Lenders (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Lenders) of the Loans to be
prepaid held by such Lender with respect to which such Lender is willing to
permit a Discounted Voluntary Prepayment at the Acceptable Discount (“Offered
Loans”). Based on the Acceptable Discounts and principal amounts of the Loans to
be prepaid specified by the Lenders in the applicable Lender Participation
Notice, the Lenders, in consultation with Borrower, shall determine the
applicable discount for such Loans to be prepaid (the “Applicable Discount”),
which Applicable Discount shall be (A) the percentage specified by Borrower if
Borrower has selected a single percentage pursuant to Section 3.03(c)(ii) for
the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which Borrower can pay the Proposed Discounted Prepayment Amount in
full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided that in
the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans (as
defined below). Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by Borrower by the Acceptance Date shall be
deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



31

--------------------------------------------------------------------------------

                    


(iv)    Borrower shall make a Discounted Voluntary Prepayment by prepaying those
Loans to be prepaid (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, Borrower shall prepay such Qualifying Loans ratably among
the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the Lenders). If
the aggregate proceeds required to prepay all Qualifying Loans (disregarding any
interest payable at such time) would be less than the amount of aggregate
proceeds required to prepay the Proposed Discounted Prepayment Amount, such
amounts in each case calculated by applying the Applicable Discount, Borrower
shall prepay all Qualifying Loans.
(v)    Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Date (or such later date as the Lenders shall reasonably
agree, given the time required to calculate the Applicable Discount and
determine the amount and holders of Qualifying Loans), without premium or
penalty, upon irrevocable notice substantially in the form of Exhibit I-3 (each
a “Discounted Voluntary Prepayment Notice”), delivered to the Lenders no later
than 1:00 p.m. New York City Time, three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall (A) specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Lenders, (B) certifying that neither Borrower nor any of its
Affiliates has any material non-public information with respect to Borrower, its
Subsidiaries or the Loans that either (a) has not been disclosed to the Lenders
prior to such time, or (b) if not disclosed to the Lenders, could reasonably be
expected to be have a material effect upon, or other be material to (i) a
Lender’s decision to participate in a Discounted Voluntary Prepayment, or (ii)
to the market price of the Loans, and (C) state that no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment. If any Discounted Voluntary Prepayment Notice is given,
the amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to and including such date on the amount prepaid. The par principal amount of
each Discounted Voluntary Prepayment of a Loan shall be applied to reduce the
remaining installments of such Loans in the inverse order of maturity.
(vi)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Interest Periods and
calculation of Applicable Discount in accordance with Section 3.03(c)(iii))
established by the Lenders and Borrower.
(vii)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A)
upon written notice to the Lenders, Borrower may withdraw or modify its offer to
make a Discounted Voluntary Prepayment pursuant to any Discounted Prepayment
Option Notice and


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



32

--------------------------------------------------------------------------------

                    


(B) any Lender may withdraw its offer to participate in a Discounted Voluntary
Prepayment pursuant to any Lender Participation Notice.
(viii)    Nothing in this Section 3.03(c) shall require Borrower to undertake
any Discounted Voluntary Prepayment. No Discounted Voluntary Prepayment shall be
subject to the requirements of Section 3.03(a), but for purposes of
clarification, Borrower may make a prepayment in accordance with, and subject to
Section 3.03(a) following any Discounted Prepayment Option Notice that fails to
result in a Discounted Voluntary Prepayment being consummated.
(ix)    For the avoidance of doubt, any Loans that are prepaid pursuant to this
Section 3.03(c) shall be deemed cancelled immediately upon giving effect to such
prepayment.

SECTION 4
PAYMENTS, ETC.

4.01    Payments.
(a)    Payments Generally. Each payment of principal, interest and other amounts
to be made by the Obligors under this Agreement or any other Loan Document shall
be made in Dollars, in immediately available funds, without deduction, set off
or counterclaim, to an account to be designated by Administrative Agent by
notice to Borrower, not later than 4:00 p.m. (Central time) on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day).
(b)    Application of Payments. Each Obligor shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to
Administrative Agent the amounts payable by such Obligor hereunder to which such
payment is to be applied (and in the event that Obligors fail to so specify, or
if an Event of Default has occurred and is continuing, the Lenders may apply
such payment in the manner they determine to be appropriate).
(c)    Non-Business Days. If the due date of any payment under this Agreement
(other than of principal of or interest on the Loans) would otherwise fall on a
day that is not a Business Day, such date shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

4.02    Computations. All computations of interest and fees hereunder shall be
computed on the basis of a year of 360 days and actual days elapsed (including
the first day but excluding the last day) during the period for which payable.

4.03    Notices. Each notice of optional prepayment shall be effective only if
received by Administrative Agent not later than 4:00 p.m. (Central time) on the
date five (5) Business Days (or such shorter period as may be agreed to in
Administrative Agent’s sole discretion) prior to the date of prepayment. Each
notice of optional prepayment shall specify the amount to be prepaid and the
date of prepayment.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



33

--------------------------------------------------------------------------------


                    


4.04    Set-Off.
(a)    Set-Off Generally. Upon the occurrence and during the continuance of any
Event of Default, each of Administrative Agent, each Lender and each of their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by Administrative Agent, any Lender and any
of their Affiliates to or for the credit or the account of any Obligor against
any and all of the Obligations, whether or not such Person shall have made any
demand and although such obligations may be unmatured. Administrative Agent and
each Lender agree promptly to notify Borrower after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of Administrative Agent,
each Lender and each of their Affiliates under this Section 4.04 are in addition
to other rights and remedies (including other rights of set-off) that such
Persons may have.
(b)    Exercise of Rights Not Required. Nothing contained herein shall require
Administrative Agent, any Lender or any of their respective Affiliates to
exercise any such right or shall affect the right of such Person to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of any Obligor.

4.05    Pro Rata Treatment.
(a)    Unless Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of any Borrowing that such Lender will not
make the amount that would constitute its share of such Borrowing available to
Administrative Agent, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such date in accordance with
Section 2, and Administrative Agent may, in reliance upon such assumption, make
available to Borrower a corresponding amount. If such amount is not in fact made
available to Administrative Agent by the required time on the applicable
Borrowing Date therefor, such Lender and Borrower severally agree to pay to
Administrative Agent forthwith, on demand, such corresponding amount with
interest thereon, for each day from and including the date on which such amount
is made available to Borrower but excluding the date of payment to
Administrative Agent, at a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate reasonably determined by Administrative Agent in
accordance with banking industry rules on interbank compensation. If Borrower
and such Lender shall pay such interest to Administrative Agent for the same or
an overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period. If such Lender pays
its share of the applicable borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such borrowing. Any
payment by Borrower shall be without prejudice to any claim Borrower may have
against a Lender that shall have failed to make such payment to Administrative
Agent.
(b)    Unless Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to Administrative Agent for the
account of the Lenders hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



34

--------------------------------------------------------------------------------

                    


such assumption, distribute to the Lenders the amount due. In such event, if
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Effective
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation. Nothing herein shall be deemed to
limit the rights of Administrative Agent or any Lender against any Obligor.
(c)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it or other obligations hereunder,
as applicable (other than pursuant to a provision hereof providing for non-pro
rata treatment), in excess of its Proportionate Share, of such payment on
account of the Loans, such Lender shall (i) notify Administrative Agent of the
receipt of such payment, and (ii) within five (5) Business Days of such receipt
purchase (for cash at face value) from the other Lenders, as applicable
(directly or through Administrative Agent), without recourse, such
participations in the Loans made by them or make such other adjustments as shall
be equitable, as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of the other Lenders in accordance with their
respective Proportionate Shares, as applicable; provided, however, that (A) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and (B)
the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or (y) any payment obtained by a Lender as consideration
for the assignment or sale of a participation in any of its Loans to any
assignee or participant, other than to Borrower or any of its Affiliates (as to
which the provisions of this paragraph shall apply). Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 4.05(c) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this Section
4.05(c) shall be required to implement the terms of this Section 4.05(c).
Administrative Agent shall keep records (which shall be conclusive and binding
in the absence of manifest error) of participations purchased pursuant to this
Section 4.05(c) and shall in each case notify the Lenders following any such
purchase. Borrower consents on behalf of itself and each other Obligor to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Obligor rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of each Obligor in the amount of such participation.

SECTION 5
YIELD PROTECTION, ETC.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



35

--------------------------------------------------------------------------------


                    


5.01    Additional Costs.
(a)    Change in Requirements of Law Generally. If, on or after the date hereof,
the adoption of any Requirement of Law, or any change in any Requirement of Law,
or any change in the interpretation or administration thereof by any court or
other Governmental Authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or its lending office) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, shall impose, modify or deem applicable any reserve
(including any such requirement imposed by the Board of Governors of the Federal
Reserve System), special deposit, contribution, insurance assessment or similar
requirement, in each case that becomes effective after the date hereof, against
assets of, deposits with or for the account of, or credit extended by, a Lender
(or its lending office) or shall impose on a Lender (or its lending office) any
other condition affecting the Loans or the Commitment, and the result of any of
the foregoing is to increase the cost to such Lender of making or maintaining
the Loans, or to reduce the amount of any sum received or receivable by such
Lender under this Agreement or any other Loan Document, by an amount deemed by
such Lender to be material (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of “Excluded Taxes” and
(iii) Connection Income Taxes), then Borrower shall pay to such Lender on demand
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction.
(b)    Change in Capital Requirements. If a Lender shall have determined that,
on or after the date hereof, the adoption of any Requirement of Law regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, in each case that becomes effective after the date
hereof, has or would have the effect of reducing the rate of return on capital
of a Lender (or its parent) as a consequence of a Lender’s obligations hereunder
or the Loans to a level below that which a Lender (or its parent) would have
achieved but for such adoption, change, request or directive by an amount
reasonably deemed by it to be material, then Borrower shall pay to such Lender
on demand such additional amount or amounts as will compensate such Lender (or
its parent) for such reduction.
(c)    Notification by Lender. Each Lender (directly or through Administrative
Agent) will promptly notify Borrower of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section 5.01. Before giving any such notice pursuant to this
Section 5.01(c) such Lender shall designate a different lending office if such
designation (x) will, in the reasonable judgment of such Lender, avoid the need
for, or reduce the amount of, such compensation and (y) will not, in the
reasonable judgment of such Lender, be materially disadvantageous to such
Lender. A certificate of the Lender claiming compensation under this Section
5.01, setting forth the additional amount or amounts to be paid to it hereunder,
shall be conclusive and binding on Borrower in the absence of manifest error.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



36

--------------------------------------------------------------------------------

                    


(d)    Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Requirements of Law for all purposes of this Section 5.01, regardless
of the date enacted, adopted or issued.

5.02    Illegality. Notwithstanding any other provision of this Agreement, in
the event that on or after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Loans (and, in the opinion of such
Lender, the designation of a different lending office would either not avoid
such unlawfulness or would be disadvantageous to such Lender), then such Lender
shall promptly notify Borrower thereof following which (a) the Lender’s
Commitment shall be suspended until such time as such Lender may again make and
maintain the Loans hereunder and (b) if such Requirement of Law shall so
mandate, the Loans shall be prepaid by Borrower on or before such date as shall
be mandated by such Requirement of Law in an amount equal to the Redemption
Price applicable on the date of such prepayment.

5.03    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Obligor shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 5) the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.
(b)    Payment of Other Taxes by Borrower. The Obligors shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of each Lender, timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Obligor to a Governmental Authority of a withholding Tax pursuant to this
Section 5.03, such Obligor shall deliver to Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



37

--------------------------------------------------------------------------------

                    


(d)    Indemnification. The Obligors shall jointly and severally reimburse and
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under Section 5.01) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Obligors
shall not be required to indemnify a Recipient pursuant to this Section 5.03(d)
to the extent that such Recipient fails to notify Borrower of its intent to make
a claim for indemnification under this Section within 180 days after a claim is
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender shall be
conclusive absent manifest error.
(e)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower (directly or through Administrative Agent), at the time or
times reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender shall deliver
(directly or through Administrative Agent) such other documentation prescribed
by applicable law or as reasonably requested by Borrower or Administrative Agent
as will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to Borrower (directly or
through Administrative Agent) on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 (or successor form) certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (directly or through Administrative Agent and in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form) establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



38

--------------------------------------------------------------------------------

                    


other applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI (or successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor
form); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI
(or successor form), IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9 (or successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit C-4 on behalf of each such direct and indirect partner.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (directly or through Administrative Agent and in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower), executed originals
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. Federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit Borrower to determine the withholding or deduction required to be made;
and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to Borrower (directly or through Administrative Agent)
at the time or times prescribed by law as reasonably requested by Borrower or
Administrative Agent any necessary forms and information reasonably requested by
Borrower or Administrative Agent to comply with their obligations under FATCA
and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



39

--------------------------------------------------------------------------------

                    


(iii)    To the extent legally permissible, at the time or times reasonably
requested by Borrower, Administrative Agent shall (A) if Administrative Agent is
a U.S. Person, deliver an IRS Form W-9 to Borrower, or (B) if Administrative
Agent is not a U.S. Person, deliver the applicable IRS Form W-8 certifying
Administrative Agent’s exemption from, or reduction of, U.S. withholding Taxes
with respect to amounts payable hereunder.
(iv)    Each Recipient agrees that if any form or certification it previously
delivered becomes obsolete or inaccurate in any respect, or if Borrower or
Administrative Agent notifies such Recipient that any form or certification such
Recipient previously delivered has expired or becomes obsolete in any respect,
such Recipient shall promptly update such form or certification or promptly
notify Borrower and Administrative Agent in writing of its legal inability to do
so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (for this
purpose, including credits in lieu of a refund) of any Taxes as to which it has
been indemnified pursuant to this Section 5.03 (including by the payment of
additional amounts pursuant to Section 5.03), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 5.03 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the written request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.03(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 5.03(f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 5.03(f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(g)    Mitigation Obligations. If any Obligor is required to pay any Indemnified
Taxes or additional amounts to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 5.01 or this Section 5.03, then
such Lender shall (at the request of Borrower or applicable Obligor) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the sole reasonable judgment of such Lender, such designation or assignment and
delegation would (i) eliminate or reduce amounts payable pursuant to Section
5.01 or this Section 5.03, as the case may be, in the future, (ii) not subject
such Lender to any unreimbursed cost or expense and (iii) not otherwise be
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



40

--------------------------------------------------------------------------------

                    


expenses incurred by any Lender in connection with any such designation or
assignment and delegation.

SECTION 6
CONDITIONS PRECEDENT

6.01    Conditions to the First Borrowing. The obligation of each Lender to make
a Loan as part of the first Borrowing shall not become effective until the
following conditions precedent shall have been satisfied or waived in writing by
the Lenders:
(a)    Borrowing Date. Such Borrowing shall be made on the date hereof.
(b)    Amount of First Borrowing. The amount of such Borrowing shall equal
$60,000,000.
(c)    Terms of Material Agreements, Etc. Lenders shall be reasonably satisfied
with the terms and conditions of all of the Obligors’ Material Agreements.
(d)    No Law Restraining Transactions. No applicable law or regulation shall
restrain, prevent or, in the reasonable judgment of the Lenders, impose
materially adverse conditions upon the Transactions.
(e)    Payment of Fees. Lenders shall be satisfied with the arrangements to
deduct the fees set forth in the Fee Letter (including the financing fee
required pursuant to the Fee Letter) from the proceeds advanced.
(f)    Lien Searches. Lenders shall be satisfied with Lien searches regarding
Borrower and its Subsidiaries made prior to such Borrowing.
(g)    Documentary Deliveries. The Lenders shall have received the following
documents, each of which shall be in form and substance satisfactory to the
Lenders:
(i)    Agreement. This Agreement duly executed and delivered by Borrower and
each of the other parties hereto.
(ii)    Security Documents.
(A)    The Security Agreement, duly executed and delivered by each of the
Obligors.
(B)    Each of the Short-Form IP Security Agreements, duly executed and
delivered by the applicable Obligor.  
(C)    Original share certificates or other documents or evidence of title with
regard to all Equity Interests owned by the Obligors (to the extent that such
Equity Interests are certificated), together with share transfer documents,
undated and executed in blank.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



41

--------------------------------------------------------------------------------

                    


(D)    Duly executed control agreements in favor of Administrative Agent for the
benefit of the Secured Parties for all Deposit Accounts, Securities Accounts and
Commodity Accounts owned by the Obligors in the United States (other than
Excluded Accounts, as defined in the Security Agreement).
(E)    Evidence of filing of each of the Short-Form IP Security Agreements in
the United States Patent and Trademark Office or the United States Copyright
office, as applicable.
(F)    Without limitation, all other documents and instruments reasonably
required to perfect the Secured Parties’ Lien on, and security interest in, the
Collateral required to be delivered on or prior to such Borrowing Date shall
have been duly executed and delivered and be in proper form for filing, and
shall create in favor of the Secured Parties, a perfected Lien on, and security
interest in, the Collateral, subject to no Liens other than Permitted Liens.
(iii)    Fee Letter. The Fee Letter duly executed and delivered by Borrower and
Administrative Agent.
(iv)    Approvals. Certified copies of all material licenses, consents,
authorizations and approvals of, and notices to and filings and registrations
with, any Governmental Authority (including all foreign exchange approvals), and
of all third-party consents and approvals, necessary in connection with the
making and performance by the Obligors of the Loan Documents and the
Transactions.
(v)    Corporate Documents. Certified copies of the constitutive documents of
each Obligor (if publicly available in such Obligor’s jurisdiction of formation)
and of resolutions of the Board of Directors (or shareholders, if applicable) of
each Obligor authorizing the making and performance by it of the Loan Documents
to which it is a party.
(vi)    Incumbency Certificate. A certificate of each Obligor as to the
authority, incumbency and specimen signatures of the persons who have executed
the Loan Documents and any other documents in connection herewith on behalf of
the Obligors.
(vii)    Officer’s Certificate. A certificate, dated such Borrowing Date and
signed by the President, a Vice President or a financial officer of Borrower,
confirming compliance with the conditions set forth in Section 6.03.
(viii)    Opinions of Counsel. Favorable opinions, each dated such Borrowing
Date, of counsel to each Obligor in form acceptable to the Lenders and their
counsel, responsive to the requests set forth in Exhibit E.
(ix)    Insurance. Certificates of insurance evidencing the existence of all
insurance required to be maintained by the Obligors and their respective
Subsidiaries pursuant to Section 8.05 and the designation of Administrative
Agent as the lender’s loss payees or additional named insured, as the case may
be, thereunder.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



42

--------------------------------------------------------------------------------

                    


(x)    Intercreditor Agreement. Each holder of any of Borrower’s Permitted
Priority Debt shall have executed and delivered to Administrative Agent an
intercreditor agreement, in substantially the form attached hereto as Exhibit H,
with such changes (if any) as are satisfactory to the Lenders.  

6.02    Conditions to Subsequent Borrowings. The obligation of each Lender to
make a Loan as part of a subsequent Borrowing is subject to the following
conditions precedent, which shall have been satisfied or waived in writing by
the Lenders:
(a)    Second Borrowing. In the case of the second Borrowing:
(i)    Prior Borrowing. The first Borrowing shall have occurred.
(ii)    Borrowing Date. Such Borrowing shall occur on or prior to June 30, 2019.
(iii)    Amount of Borrowing. The amount of such Borrowing shall be less than or
equal to $20,000,000 (as selected by Borrower).
(b)    Third Borrowing. In the case of the third Borrowing:
(i)    Prior Borrowings. The first and second Borrowings shall have occurred.
(ii)    Borrowing Date. Such Borrowing shall occur on or prior to March 30,
2020.
(iii)    Amount of Borrowing. The amount of such Borrowing shall be less than or
equal to $20,000,000 (as selected by Borrower).
(iv)    Borrowing Milestone. During any consecutive twelve month period ending
on or prior to December 31, 2019, Borrower shall have received Revenue in an
amount equal to or exceeding $[†].
(v)    Notice of Milestone Achievement. Borrower shall have delivered to
Administrative Agent a notice certifying satisfaction of the condition set forth
in Section 6.02(b)(iv) no later than thirty (30) days thereafter.
(vi)    Notice of Borrowing. A Notice of Borrowing shall have been received no
later than sixty (60) calendar days after satisfaction of the condition set
forth in Section 6.02(b)(v).
(c)    Financing Fee. Except in the case of any PIK Loan, Administrative Agent
shall have received, for the account of each Lender, the fees payable pursuant
to the Fee Letter.

6.03    Conditions to Each Borrowing. The obligation of each Lender to make a
Loan as part of any Borrowing (including the first Borrowing) is also subject to
satisfaction of the following


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



43

--------------------------------------------------------------------------------

                    


further conditions precedent on the applicable Borrowing Date, which shall have
been satisfied or waived in writing by the Lenders:
(a)    Commitment Period. Except in the case of any PIK Loan, such Borrowing
Date shall occur during the Commitment Period.
(b)    No Default; Representations and Warranties. Both immediately prior to the
making of such Loan and after giving effect thereto and to the intended use
thereof:
(i)    no Default shall have occurred and be continuing or would result from
such proposed Loan or the application of the proceeds thereof;
(ii)    the representations and warranties made in Section 7 shall be true and
correct on and as of the Borrowing Date, and immediately after giving effect to
the application of the proceeds of the Borrowing, with the same force and effect
as if made on and as of such date (except that the representation regarding
representations and warranties that refer to a specific earlier date shall be
that they were true and correct on such earlier date);and
(iii)    no Material Adverse Effect has occurred or is reasonably likely to
occur after giving effect to such proposed Borrowing.
(c)    Notice of Borrowing. Except in the case of any PIK Loan, Administrative
Agent shall have received a Notice of Borrowing as and when required pursuant to
Section 2.02.
(d)    Warrants. Borrower shall have delivered to Administrative Agent the
Warrants as described in the Warrant Shares table on Schedule 1).
Each Borrowing shall constitute a certification by Borrower to the effect that
the conditions set forth in this Section 6.03 have been fulfilled as of the
applicable Borrowing Date.

SECTION 7
REPRESENTATIONS AND WARRANTIES
Each Obligor represents and warrants to Administrative Agent and the Lenders
that:

7.01    Power and Authority. Each of Borrower and its Subsidiaries (a) is duly
organized and validly existing under the laws of its jurisdiction of
organization, (b) has all requisite corporate or other equivalent power, and has
all material governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted except to the extent that failure to have the same
would not reasonably be expected to have a Material Adverse Effect, (c) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify would (either individually or in the aggregate)
have a Material Adverse Effect, and (d) has full power, authority and legal
right to make and perform each of the Loan Documents to which it is a party and,
in the case of Borrower, to borrow the Loans hereunder.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



44

--------------------------------------------------------------------------------


                    


7.02    Authorization; Enforceability. The Transactions are within each
Obligor’s corporate or equivalent powers and have been duly authorized by all
necessary corporate or equivalent action and, if required, by all necessary
shareholder action. This Agreement has been duly executed and delivered by each
Obligor and constitutes, and each of the other Loan Documents to which it is a
party when executed and delivered by such Obligor will constitute, a legal,
valid and binding obligation of such Obligor, enforceable against each Obligor
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

7.03    Governmental and Other Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any third party, except for (i)
such as have been obtained or made and are in full force and effect and (ii)
material filings and recordings in respect of the Liens created pursuant to the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, bylaws or other organizational documents of Borrower and its
Subsidiaries, (c) will not violate any order of any Governmental Authority,
other than any such violations that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (d) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon Borrower and its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (e) will
not result in the creation or imposition of any Lien (other than Permitted
Liens) on any asset of Borrower and its Subsidiaries.

7.04    Financial Statements; Material Adverse Change.
(a)    Financial Statements. Borrower has heretofore furnished to the Lenders
certain financial statements as provided for in Section 8.01. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Borrower and its Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the previously-delivered
statements of the type described in Section 8.01(a). Neither Borrower nor any of
its Subsidiaries has any material contingent liabilities or unusual forward or
long-term commitments not disclosed in the aforementioned financial statements.
(b)    No Material Adverse Change. Since December 31, 2017, there has been no
Material Adverse Change.

7.05    Properties.
(a)    Property Generally. Each Obligor has good and marketable fee simple title
to, or valid leasehold interests in, all its real and personal Property material
to its business, subject only to Permitted Liens and except as would not
reasonably be expected to interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



45

--------------------------------------------------------------------------------

                    


(b)    Intellectual Property. The Obligors represent and warrant to the Lenders
as follows, as of the date hereof, each Borrowing Notice Date and each Borrowing
Date:
(i)    Schedule 7.05(b)(i) to the Disclosure Letter (as amended from time to
time by Borrower in accordance with Section 7.20) contains:
(A)    a complete and accurate list of all applied for or issued Patents, owned
by or licensed to any Obligor, including the jurisdiction and patent number;
(B)    a complete and accurate list of all applied for or registered Trademarks,
owned by or licensed to any Obligor, including the jurisdiction, trademark
application or registration number and the application or registration date; and
(C)    a complete and accurate list of all applied for or registered Copyrights,
owned by or licensed to any Obligor;
(ii)    Each Obligor is the sole or joint owner of all right, title and interest
in and to and has the right to use its Obligor Intellectual Property with no
breaks in chain of title with good and marketable title, free and clear of any
Liens or Claims of any kind whatsoever other than Permitted Liens. Without
limiting the foregoing, and except as set forth in Schedule 7.05(b)(ii):
(A)    other than with respect to the Material Agreements, or as permitted by
Section 9.09, the Obligors have not transferred ownership of Material
Intellectual Property, in whole or in part, to any other Person who is not an
Obligor;
(B)    other than (i) the Material Agreements, (ii) customary restrictions in
in-bound licenses of Intellectual Property and non-disclosure agreements, or
(iii) as would have been or is permitted by Section 9.09, there are no
judgments, covenants not to sue, permits, grants, licenses, Liens (other than
Permitted Liens), Claims, or other agreements or arrangements relating to the
Material Intellectual Property, including any development, submission, services,
research, license or support agreements, which bind, obligate or otherwise
restrict the Obligors;
(C)    the use of any of the Obligor Intellectual Property, in the manner used
by each Obligor in the conduct of its business as of the date hereof, to the
best of such Obligor’s Knowledge, does not breach, violate, infringe or
interfere with or constitute a misappropriation of any valid rights arising
under any Intellectual Property of any other Person;
(D)    there are no pending or, to any Obligor’s Knowledge, threatened Claims
against the Obligors asserted by any other Person involving the Obligor
Intellectual Property, including any Claims of adverse ownership, invalidity,
infringement, misappropriation, violation or other opposition to such
Intellectual Property; no Obligor has received any written notice from any
Person that any Obligor business, the use of the Obligor Intellectual Property,
or the manufacture, use or sale of any product or the performance of any service
by any Obligor infringes upon, violates or constitutes a misappropriation of, or
may infringe upon, violate or


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



46

--------------------------------------------------------------------------------

                    


constitute a misappropriation of, or otherwise interferes with, any other
Intellectual Property of such Person;
(E)    no Obligor has any Knowledge that the Obligor Intellectual Property is
being infringed, violated, misappropriated or otherwise used by any other Person
without the express authorization of such Obligor. Without limiting the
foregoing, no Obligor has put any other Person on notice of actual or potential
infringement, violation or misappropriation of any of the Obligor Intellectual
Property; no Obligor has initiated the enforcement of any Claim with respect to
any of the Obligor Intellectual Property;
(F)    all relevant current and former employees and consultants of each Obligor
have executed written confidentiality and invention assignment Contracts with
such Obligor that irrevocably assign to such Obligor or its designee all of
their rights to any Inventions relating to any Obligor’s business;
(G)    to the Knowledge of the Obligors, the Obligor Intellectual Property is
all the Intellectual Property necessary for the operation of Obligors’ business
as it is currently conducted;
(H)    each Obligor has taken reasonable precautions to protect the secrecy,
confidentiality and value of trade secrets and confidential information in its
Obligor Intellectual Property;
(I)    each Obligor has delivered to Administrative Agent accurate and complete
copies of all Material Agreements relating to the Obligor Intellectual Property;
(J)    there are no pending or, to the Knowledge of any of the Obligors,
threatened in writing Claims against the Obligors asserted by any other Person
relating to the Material Agreements, including any Claims of breach or default
under such Material Agreements;
(iii)    With respect to the Obligor Intellectual Property consisting of Patents
owned by an Obligor, except as set forth in Schedule 7.05(b)(iii) to the
Disclosure Letter (as amended from time to time by Borrower in accordance with
Section 7.20), and without limiting the representations and warranties in
Section 7.05(b)(iii):
(A)    each of the issued claims in such Patents, to Obligors’ Knowledge, is
valid and enforceable;
(B)    the inventors identified in such Patents have executed written Contracts
with an Obligor or its predecessor-in-interest that properly and irrevocably
assign to an Obligor or predecessor-in-interest all of their rights to any of
the Inventions claimed in such Patents to the extent permitted by applicable
law;
(C)    none of such Patents, or the Inventions claimed in them, have been
dedicated to the public except as a result of intentional decisions made by the
applicable Obligor;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



47

--------------------------------------------------------------------------------

                    


(D)    to any Obligor’s Knowledge, all prior art material to such Patents was
adequately disclosed to or considered by the respective patent offices during
prosecution of such Patents to the extent required by applicable law or
regulation;
(E)    subsequent to the issuance of such Patents, neither any Obligor nor its
predecessors in interest have filed any disclaimer or filed any other voluntary
reduction in the scope of the Inventions claimed in such Patents;
(F)    Borrower has not received written notice that any such Patent is subject
to any competing conception claims of allowable or allowed subject matter of any
patent applications or patents of any third party and have not been the subject
of any interference, re-examination, inter partes review, post grant review or
opposition proceedings, nor are the Obligors aware of any basis for any such
interference, re-examination, inter partes review, post grant review or
opposition proceedings;
(G)    no such Patents, to any Obligor’s Knowledge, have ever been finally
adjudicated to be invalid, unpatentable or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and, with the
exception of publicly available documents in the applicable Patent Office
recorded with respect to any Patents, no Obligor has received any notice
asserting that such Patents are invalid, unpatentable or unenforceable; if any
of such Patents is terminally disclaimed to another patent or patent
application, all patents and patent applications subject to such terminal
disclaimer are included in the Collateral;
(H)    there is no fact or circumstance known to the Obligors that would cause
them to reasonably conclude that any of the issued patents in such Patents is
invalid or unenforceable;
(I)    no Obligor has any Knowledge that any Obligor or any prior owner of such
Patents or their respective agents or representatives have engaged in any
conduct, or omitted to perform any necessary act, the result of which would
invalidate or render unpatentable or unenforceable any such Patents; and
(J)    all maintenance fees, annuities, and the like due or payable on the
Patents have been timely paid or the failure to so pay was the result of an
intentional decision by the applicable Obligor or would not reasonably be
expected to result in a Material Adverse Change.
(iv)    none of the foregoing representations and statements of fact contains
any untrue statement of material fact or omits to state any material fact
necessary to make any such statement or representation not misleading to a
prospective Lender seeking full information as to the Obligor Intellectual
Property and the Obligors’ business.
(c)    Material Intellectual Property. Schedule 7.05(c) to the Disclosure Letter
(as amended from time to time by Borrower in accordance with Section 7.20)
contains an accurate list of the Obligor Intellectual Property the loss of which
would reasonably be expected to have a


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



48

--------------------------------------------------------------------------------

                    


Material Adverse Effect, with an indication as to whether the applicable Obligor
owns or has an exclusive or non-exclusive license to such Obligor Intellectual
Property.

7.06    No Actions or Proceedings.
(a)    Litigation. There is no litigation, investigation or proceeding pending
or, to any Obligor’s Knowledge, threatened with respect to Borrower and its
Subsidiaries by or before any Governmental Authority or arbitrator (i) that
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect, except as specified in Schedule 7.06 to the Disclosure
Letter (as amended from time to time by Borrower in accordance with Section
7.20) or (ii) that involves this Agreement or the Transactions.
(b)    Environmental Matters. The operations and Property of Borrower and its
Subsidiaries comply with all applicable Environmental Laws, except to the extent
the failure to so comply (either individually or in the aggregate) would not
reasonably be expected to have a Material Adverse Effect.
(c)    Labor Matters. Borrower and its Subsidiaries have not engaged in unfair
labor practices and there are no material labor actions or disputes involving
the employees of Borrower or its Subsidiaries that would reasonably be expected
to have a Material Adverse Effect.

7.07    Compliance with Laws and Agreements. Each of the Obligors is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

7.08    Taxes. All material federal, state, local and foreign income and
franchise and other material Tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by any Obligor have been timely filed
with the appropriate Governmental Authorities, all such Tax Returns are true,
correct and complete in all material respects, and all material Taxes reflected
therein or otherwise due and payable have been paid (except for those contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves are maintained on the books of the Obligor in accordance with
GAAP). No Tax Return of any Obligor is under audit or examination by any
Governmental Authority and no Obligor has received written notice of any
material audit or examination or any assertion of any claim for Taxes from any
Governmental Authority. Proper and accurate Tax amounts have been withheld by
each Obligor from their respective employees for all periods in material
compliance with the Tax, social security and unemployment withholding provisions
of applicable Laws and such withholdings have been paid to the respective
Governmental Authorities or, only to the extent such withholdings are not yet
due and payable, such withholdings are adequately reserved for on the books of
the Obligor in accordance with GAAP. No Obligor has participated in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2).

7.09    Full Disclosure. Obligors have disclosed to Administrative Agent and the
Lenders all Material Agreements to which any Obligor is subject, and all other
matters to any Obligor’s


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



49

--------------------------------------------------------------------------------

                    


Knowledge, that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Obligor to Administrative Agent or any Lender in connection with the negotiation
of this Agreement and the other Loan Documents or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

7.10    Regulation.
(a)    Investment Company Act. Neither Borrower nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
(b)    Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of the Loans will be used to
buy or carry any Margin Stock in violation of Regulation T, U or X.
(c)    OFAC; Sanctions, Etc. Neither Borrower nor any of its Subsidiaries or, to
the knowledge of any Obligor, any Related Person (i) is currently the subject of
any Sanctions or is a Sanctioned Person, (ii) is located (or has its assets
located), organized or residing in any Sanctioned Jurisdiction, (iii) is or has
been (within the previous five (5) years) engaged in any impermissible
transaction with any Person who is now or was then the subject of Sanctions or
who is located, organized or residing in any Sanctioned Jurisdiction, (iv)
directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons, (v) has taken any action, directly or indirectly, that
would result in a violation by such Persons of any Anti-Corruption Laws, or (vi)
has violated any Anti-Money Laundering Laws. No Loan, nor the proceeds from any
Loan, has been or will be used, directly or indirectly, to lend, contribute or
provide to, or has been or will be otherwise made available to fund, any
impermissible activity or business of any Person located, organized or residing
in any Sanctioned Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including the
Lender and its Affiliates) of Sanctions or otherwise in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws. Each of Borrower and its
Subsidiaries has implemented and maintains in effect policies and procedures
designed to promote compliance by Borrower and its Subsidiaries and their
respective directors, officers, employees, agents and Related Persons with the
Anti-Corruption Laws.

7.11    Solvency. Each Obligor is and, immediately after giving effect to the
Borrowing and the use of proceeds thereof will be, Solvent.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



50

--------------------------------------------------------------------------------


                    


7.12    Subsidiaries. Set forth on Schedule 7.12 to the Disclosure Letter is a
complete and correct list of all Subsidiaries as of the date hereof. Each such
Subsidiary is duly organized and validly existing under the jurisdiction of its
organization shown in said Schedule 7.12 to the Disclosure Letter, and the
percentage ownership by Borrower of each such Subsidiary is as shown in said
Schedule 7.12 to the Disclosure Letter.

7.13    Indebtedness and Liens. Set forth on Schedule 7.13(a) to the Disclosure
Letter is a complete and correct list of all material Indebtedness of each
Obligor outstanding as of the date hereof. Schedule 7.13(b) to the Disclosure
Letter is a complete and correct list of all Liens affirmatively granted by
Borrower and other Obligors with respect to their respective Property and
outstanding as of the date hereof.

7.14    Material Agreements. Set forth on Schedule 7.14 to the Disclosure Letter
(as amended from time to time by Borrower in accordance with Section 7.20) is a
complete and correct list of (i) each Material Agreement and (ii) each agreement
creating or evidencing any Material Indebtedness. No Obligor is in default under
any such Material Agreement or agreement creating or evidencing any Material
Indebtedness. Except as otherwise disclosed on Schedule 7.14 to the Disclosure
Letter, all material vendor purchase agreements and provider contracts of the
Obligors are in full force and effect without material modification from the
form in which the same were disclosed to Administrative Agent and the Lenders,
except for such modifications as would not reasonably be expected to be adverse
to the interests of Administrative Agent or Lenders.

7.15    Restrictive Agreements. None of the Obligors is subject to any
indenture, agreement, instrument or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets
(other than (x) customary provisions in contracts (including leases and in‑bound
licenses of Intellectual Property) restricting the assignment thereof, (y)
restrictions or conditions imposed by any agreement governing secured Permitted
Indebtedness permitted under Section 9.01(h), to the extent that such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, or (z) as such may apply to the interest of any such Obligor in a
Permitted Commercialization Arrangement Vehicle), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to Borrower or any other
Subsidiary or to Guarantee Indebtedness of Borrower or any other Subsidiary
(each, a “Restrictive Agreement”), except (i) those listed on Schedule 7.15 or
otherwise permitted under Section 9.11, (ii) restrictions and conditions imposed
by law or by this Agreement, (iii) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder;
(iv) any stockholder agreement, charter, by laws or other organizational
documents of Borrower or any Subsidiary as in effect on the date hereof; and (v)
limitations associated with Permitted Liens.

7.16    Real Property.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



51

--------------------------------------------------------------------------------

                    


(a)    Generally. Neither Borrower nor any of its Subsidiaries owns or leases
(as tenant thereof) any real property, except as described on Schedule 7.16 to
the Disclosure Letter (as amended from time to time by Borrower in accordance
with Section 7.20).
(b)    Borrower Leases. (i) Borrower has delivered a true, accurate and complete
copy of the Borrower Leases to Administrative Agent.
(ii)    The Borrower Leases are in full force and effect and no default has
occurred under the Borrower Leases and, to the Knowledge of Borrower, there is
no existing condition which, but for the passage of time or the giving of
notice, would reasonably be expected to result in a default under the terms of
the Borrower Leases.
(iii)    Borrower is the tenant under the Borrower Leases and has not
transferred, sold, assigned, conveyed, disposed of, mortgaged, pledged,
hypothecated, or encumbered any of its interest in, the Borrower Leases.

7.17    Pension Matters. Schedule 7.17 to the Disclosure Letter sets forth, as
of the date hereof, a complete and correct list of, and that separately
identifies, (a) all Title IV Plans, (b) all Multiemployer Plans and (c) all
material Benefit Plans. Each Benefit Plan, and each trust thereunder, intended
to qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law so qualifies. Except for those that would not, in the
aggregate, have a Material Adverse Effect, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the Knowledge of any Obligor
or Subsidiary thereof, threatened) claims (other than routine claims for
benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan to which any Obligor or
Subsidiary thereof incurs or otherwise has or would have an obligation or any
liability or Claim and (z) no ERISA Event is reasonably expected to occur.
Borrower and each of its ERISA Affiliates has met all applicable requirements
under the ERISA Funding Rules with respect to each Title IV Plan, and no waiver
of the minimum funding standards under the ERISA Funding Rules has been applied
for or obtained. As of the most recent valuation date for any Title IV Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and neither Borrower nor any of its ERISA Affiliates
knows of any facts or circumstances that would reasonably be expected to cause
the funding target attainment percentage to fall below 60% as of the most recent
valuation date. As of the date hereof, no ERISA Event has occurred in connection
with which obligations and liabilities (contingent or otherwise) remain
outstanding. No ERISA Affiliate would have any Withdrawal Liability as a result
of a complete withdrawal from any Multiemployer Plan on the date this
representation is made.

7.18    Collateral; Security Interest. Each Security Document is effective to
create in favor of the Secured Parties a legal, valid and enforceable security
interest in the Collateral subject thereto and each such security interest is
perfected to the extent required by (and has the priority required by) the
applicable Security Document. The Security Documents collectively are effective
to create in favor of the Secured Parties a legal, valid and enforceable
security interest in the Collateral, which security interests are first-priority
(subject only to Permitted Priority Liens).


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



52

--------------------------------------------------------------------------------


                    


7.19    Regulatory Approvals. Borrower and its Subsidiaries hold, and will
continue to hold, either directly or through licensees and agents, all
Regulatory Approvals, licenses, permits and similar governmental authorizations
of a Governmental Authority necessary or required for Borrower and its
Subsidiaries to conduct their operations and business in the manner currently
conducted.  

7.20    Update of Schedules. Each of Schedules 7.05(b)(i), 7.05(b)(iii),
7.05(c), 7.06, 7.14 and 7.16 to the Disclosure Letter may be updated by Borrower
from time to time (including concurrently with the delivery of each Compliance
Certificate) in order to ensure the continued accuracy of such Schedule as of
any upcoming date on which representations and warranties are made incorporating
the information contained on such Schedule. Such update may be accomplished by
Borrower providing to Administrative Agent, in writing (including by electronic
means), a revised version of such Schedule or the Disclosure Letter in
accordance with the provisions of Section 13.02. Each such updated Schedule
shall be effective immediately upon the receipt thereof by Administrative Agent.

SECTION 8
AFFIRMATIVE COVENANTS
Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until Payment In Full:

8.01    Financial Statements and Other Information. Borrower will furnish to
Administrative Agent:
(a)    as soon as available and in any event within 5 days following the date
Borrower files Form 10-Q with the Securities and Exchange Commission, the
consolidated balance sheets of the Obligors as of the end of such quarter, and
the related consolidated statements of income, shareholders’ equity and cash
flows of Borrower and its Subsidiaries for such quarter and the portion of the
fiscal year through the end of such quarter, prepared in accordance with GAAP
consistently applied, all in reasonable detail and setting forth in comparative
form the figures for the corresponding period in the preceding fiscal year,
together with a certificate of a Responsible Officer of Borrower stating that
such financial statements fairly present the financial condition of Borrower and
its Subsidiaries as at such date and the results of operations of Borrower and
its Subsidiaries for the period ended on such date and have been prepared in
accordance with GAAP consistently applied, subject to changes resulting from
normal, year-end audit adjustments and except for the absence of footnotes;
(b)    as soon as available and in any event within 5 days following the date
Borrower files Form 10-K with the Securities and Exchange Commission, the
consolidated balance sheets of Borrower and its Subsidiaries as of the end of
such fiscal year, and the related consolidated statements of income,
shareholders’ equity and cash flows of Borrower and its Subsidiaries for such
fiscal year, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
previous fiscal year, accompanied by a report and opinion thereon of
PriceWaterhouseCoopers LLP or another firm of independent certified public
accountants of recognized national standing acceptable to the Lenders, which


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



53

--------------------------------------------------------------------------------

                    


report and opinion shall be prepared in accordance with generally accepted
auditing standards (provided that Lenders acknowledge that a going concern
qualification, in and of itself, will not render such opinion unacceptable to
Lenders);
(c)    together with the financial statements required pursuant to Sections
8.01(a) and (b), a compliance certificate of a Responsible Officer as of the end
of the applicable accounting period (which delivery may, unless a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) in the form of Exhibit D (a “Compliance Certificate”) including
details of any material issues that are raised by auditors;
(d)    as soon as available after delivering the information required pursuant
to Section 8.01(b), a consolidated financial forecast for Borrower and its
Subsidiaries for the following five fiscal years, including forecasted
consolidated balance sheets, consolidated statements of income, shareholders’
equity and cash flows of Borrower and its Subsidiaries;
(e)    within 5 days of filing, provide access (via posting and/or links on
Borrower’s web site) to all reports on Form 10-K and Form 10-Q filed with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange; and within 5 days of filing,
provide notice and access (via posting and/or links of Borrower’s web site) to
all reports on Form 8-K filed with the Securities and Exchange Commission, and
copies of (or access to, via posting and/or links on Borrower’s web site) all
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any of the functions of the SEC or
with any national securities exchange;
(f)    promptly, and in any event within five Business Days after receipt
thereof by an Obligor thereof, copies of each notice or other correspondence
received from any securities regulator or exchange to the authority of which an
Obligor may become subject from time to time concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of such Obligor;
(g)    the information regarding insurance maintained by the Obligors and their
respective Subsidiaries as required under Section 8.05;
(h)    promptly following Administrative Agent’s request at any time, proof of
Borrower’s compliance with Section 10.01;
(i)    within five (5) business days of each quarterly board meeting, copies of
statements, reports and forecasts presented at such meetings of Borrower’s board
of directors which are, in the sole reasonable judgment of Borrower’s CEO and/or
CFO, necessary to understand the state of or outlook for the Borrower’s business
operations; provided that any such material may be redacted by Borrower to
exclude information relating to the Lenders (including Borrower’s strategy
regarding the Loans). For avoidance of doubt for purposes of compliance with
this Section 8.01(j) only, Borrower shall not be required to provide
competitively sensitive


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



54

--------------------------------------------------------------------------------

                    


information, confidential employee information, materials which fall under the
attorney-client privilege, or materials provided to committees of the board of
directors;
(j)    within five (5) days of delivery, copies of all statements, reports and
notices made available to or holders of Permitted Subordinated Debt;
(k)    prompt notice of Borrower’s achievement of the milestone described in
Section 6.02(b)(iv); and
(l)    promptly following Administrative Agent’s request from time to time, such
other information respecting the operations, properties, business or condition
(financial or otherwise) of the Obligors pursuant to or in response to any
environmental, social and governance policies and questionnaires of
Administrative Agent or any Lender.

8.02    Notices of Material Events.
(a)    Borrower will furnish to Administrative Agent written notice of the
following promptly after a Responsible Officer first learns of the existence of:
(i)    the occurrence of any Default;
(ii)    notice of the occurrence of any event with respect to an Obligor’s
property or assets resulting in a Loss, to the extent not covered by insurance,
aggregating $1,000,000 (or the Equivalent Amount in other currencies) or more;
(iii)    (A) any proposed acquisition of stock, assets or property by any
Obligor that would reasonably be expected to result in environmental liability
under Environmental Laws, and (B)(1) spillage, leakage, discharge, disposal,
leaching, migration or release of any Hazardous Material required to be reported
to any Governmental Authority under applicable Environmental Laws, and (2) all
actions, suits, claims, notices of violation, hearings, investigations or
proceedings pending, or to any Obligor’s Knowledge, threatened against or
affecting Borrower or any of its Subsidiaries or with respect to the ownership,
use, maintenance and operation of their respective businesses, operations or
properties, relating to Environmental Laws or Hazardous Material;
(iv)    the assertion of any environmental matter by any Person against, or with
respect to the activities of, Borrower or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations which would reasonably be expected to
involve damages in excess of $1,000,000 other than any environmental matter or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect;
(v)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or directly affecting Borrower
or any of its Affiliates that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



55

--------------------------------------------------------------------------------

                    


(vi)    (i) on or prior to any filing by any ERISA Affiliate of any notice of
intent to terminate any Title IV Plan, a copy of such notice and (ii) promptly,
and in any event within ten days, after any Responsible Officer of any ERISA
Affiliate knows or has reason to know that a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Title IV
Plan or Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto;
(vii)    (i) the termination of any Material Agreement; (ii) the receipt by
Borrower or any of its Subsidiaries of any default or termination notice under
any Material Agreement; or (iii) any material amendment to a Material Agreement;
(viii)    the reports and notices as required by the Security Documents;
(ix)    concurrently with the delivery of each Compliance Certificate, notice of
any material change in accounting policies or financial reporting practices by
the Obligors;
(x)    promptly after the occurrence thereof, notice of any labor controversy
resulting in or threatening to result in any strike, work stoppage, boycott,
shutdown or other material labor disruption against or involving an Obligor;
(xi)    a licensing agreement or arrangement entered into by Borrower or any
Subsidiary in connection with any infringement or alleged infringement of the
Intellectual Property of another Person; and
(xii)    any other development that results in, or would reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section 8.02(a) shall be accompanied by a
statement of a financial officer or other executive officer of Borrower setting
forth in reasonable detail the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
(b)     Borrower will furnish to Administrative Agent, concurrently with the
delivery of each Compliance Certificate, written notice of the creation or other
acquisition of any Intellectual Property by Borrower or any Subsidiary after the
date hereof and during such prior fiscal year which is registered or becomes
registered or the subject of an application for registration with the U.S.
Copyright Office or the U.S. Patent and Trademark Office, as applicable, or with
any other equivalent foreign Governmental Authority;
(c)    Borrower will furnish to Administrative Agent written notice of any
change to any Obligor’s ownership of Deposit Accounts, Securities Accounts and
Commodity Accounts, by delivering to Administrative Agent an updated Schedule 7
to the Security Agreement setting forth a complete and correct list of all such
accounts within ten (10) days of such change; and


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



56

--------------------------------------------------------------------------------

                    


(d)    Borrower will furnish to Administrative Agent such other information
respecting the operations, properties, business or condition (financial or
otherwise) of the Obligors (including with respect to the Collateral) as
Administrative Agent may from time to time reasonably request.

8.03    Existence; Conduct of Business. Such Obligor will, and will cause each
of its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, division, liquidation or dissolution permitted
under Section 9.03.

8.04    Payment of Obligations. Such Obligor will, and will cause each of its
Subsidiaries to, pay and discharge its obligations, including (i) all material
Taxes, fees, assessments and governmental charges or levies imposed upon it or
upon its properties or assets prior to the date on which penalties attach
thereto, and all lawful claims for labor, materials and supplies which, if
unpaid, might become a Lien upon any properties or assets of Borrower or any
Subsidiary, except to the extent such Taxes, fees, assessments or governmental
charges or levies, or such claims are being contested in good faith by
appropriate proceedings and are adequately reserved against in accordance with
GAAP; and (ii) all lawful claims which, if unpaid, would by law become a Lien
upon its property not constituting a Permitted Lien.

8.05    Insurance. Such Obligor will, and will cause each of its Subsidiaries
to, maintain insurance with financially sound and reputable insurance companies
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations. Upon the written request of Administrative Agent or the
Majority Lenders, such Obligor shall furnish Administrative Agent from time to
time with full information as to the insurance carried by it and, if so
requested, copies of all such insurance policies. Such Obligor also shall
furnish to Administrative Agent from time to time upon the request of
Administrative Agent or the Majority Lenders a letter from such Obligor’s
insurance broker or other insurance specialist stating that all premiums then
due on the policies relating to insurance on the Collateral have been paid, that
such policies are in full force and effect. Such Obligor shall use commercially
reasonable efforts to ensure, or cause others to ensure, that all insurance
policies required under this Section 8.05 shall provide that they shall not be
terminated or cancelled nor shall any such policy be materially changed in a
manner adverse to such Obligor without at least 30 days’ (10 days’ for
nonpayment of premium) prior written notice to such Obligor and Administrative
Agent. Receipt of notice of termination or cancellation of any such insurance
policies or reduction of coverages or amounts thereunder shall entitle the
Secured Parties to renew any such policies, cause the coverages and amounts
thereof to be maintained at levels required pursuant to the first sentence of
this Section 8.05 or otherwise to obtain similar insurance in place of such
policies, in each case at the expense of such Obligor (payable on demand). The
amount of any such expenses shall accrue interest at the Default Rate if not
paid on demand, and shall constitute “Obligations.”

8.06    Books and Records; Inspection Rights.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



57

--------------------------------------------------------------------------------

                    


(a)    Such Obligor will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.
(b)    Such Obligor will, and will cause each of its Subsidiaries to, permit any
representatives designated by Administrative Agent and not having a conflict of
interest with Borrower (unless an Event of Default has occurred and is
continuing), upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, to inspect its
facilities and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and intervals (but not
more often than once per year unless an Event of Default has occurred and is
continuing) as Administrative Agent may reasonably request.
(c)    The Obligors shall pay all documented out-of-pocket costs of all such
inspections and meetings; provided that, so long as no Event of Default has
occurred and is continuing, (i) in the case of inspections, the Obligors shall
not be required to pay such expenses for more than one (1) inspection for each
fiscal year and (ii) in the case of meetings, the Obligors shall not be
obligated to pay such expenses for more than one (1) meeting per year.

8.07    Compliance with Laws and Other Obligations. Such Obligor will, and will
cause each of its Subsidiaries to, (i) comply in all material respects with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including Environmental Laws) and (ii) comply in all
material respects with all terms of Indebtedness and all other Material
Agreements, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

8.08    Maintenance of Properties, Etc. Such Obligor shall, and shall cause each
of its Subsidiaries to, maintain and preserve all of its properties necessary or
useful in the proper conduct of its business in good working order and condition
in accordance with the general practice of other Persons of similar character
and size, ordinary wear and tear and damage from casualty or condemnation
excepted.

8.09    Licenses. Such Obligor shall, and shall cause each of its Subsidiaries
to, obtain and maintain all licenses, authorizations, consents, filings,
exemptions, registrations and other Governmental Approvals necessary in
connection with the execution, delivery and performance of the Loan Documents,
the consummation of the Transactions or the operation and conduct of its
business and ownership of its properties, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

8.10    Action under Environmental Laws. Such Obligor shall, and shall cause
each of its Subsidiaries to, upon becoming aware of the presence of any
Hazardous Materials or the existence of any environmental liability under
applicable Environmental Laws with respect to their respective businesses,
operations or properties, take all actions, at their cost and expense, as shall
be necessary or advisable to investigate and clean up the condition of their
respective businesses, operations or properties, including all required removal,
containment and remedial


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



58

--------------------------------------------------------------------------------

                    


actions, and restore their respective businesses, operations or properties to a
condition in compliance with applicable Environmental Laws.

8.11    Use of Proceeds. The proceeds of the Loans will be used only as provided
in Section 2.04. No part of the proceeds of the Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

8.12    Certain Obligations Respecting Subsidiaries; Further Assurances.
(a)    Subsidiary Guarantors. Such Obligor will take such action, and will cause
each of its Subsidiaries to take such action, from time to time as shall be
necessary to ensure that all Subsidiaries (other than any Excluded Foreign
Subsidiary not required to be a Subsidiary Guarantor under Section 8.12(b)(i)),
are “Subsidiary Guarantors” hereunder. Without limiting the generality of the
foregoing, in the event that Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary (other than any new Excluded Foreign Subsidiary not
required to be a Subsidiary Guarantor under Section 8.12(b)(i)), such Obligor
and its Subsidiaries will promptly and in any event within thirty (30) days (or
such longer time as consented to by Administrative Agent in writing) of the
formation or acquisition of such Subsidiary:
(i)    cause such new Subsidiary to become a “Subsidiary Guarantor” hereunder,
and a “Grantor” under the Security Agreement, pursuant to a Guarantee Assumption
Agreement;
(ii)    take such action or cause such Subsidiary to take such action (including
delivering such shares of stock together with undated transfer powers executed
in blank) as shall be necessary to create and perfect valid and enforceable
first priority (subject to Permitted Priority Liens) Liens on substantially all
of the personal property of such new Subsidiary as collateral security for the
obligations of such new Subsidiary hereunder;
(iii)    to the extent that the parent of such Subsidiary is not a party to the
Security Agreement or has not otherwise pledged Equity Interests in its
Subsidiaries in accordance with the terms of the Security Agreement and this
Agreement, cause the parent of such Subsidiary to execute and deliver a pledge
agreement in favor of the Secured Parties in respect of all outstanding issued
shares of such Subsidiary; and
(iv)    deliver such proof of corporate action, incumbency of officers, opinions
of counsel and other documents as is consistent with those delivered by each
Obligor pursuant to Section 6.01 or as Administrative Agent or the Majority
Lenders shall have requested.
(b)    Excluded Foreign Subsidiaries.
(i)    In the event that, at any time, Excluded Foreign Subsidiaries have, in
the aggregate, (A) total revenues constituting 15% or more of the total revenues
of Borrower and its Subsidiaries on a consolidated basis, or (B) total assets
constituting 15% or more of the total assets of Borrower and its Subsidiaries on
a consolidated basis, promptly (and, in any event,


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



59

--------------------------------------------------------------------------------

                    


within thirty (30) days (or such longer time as consented to by Administrative
Agent in writing)) Obligors shall cause one or more of such Excluded Foreign
Subsidiaries to become Subsidiary Guarantors in the manner set forth in Section
8.12(a), such that, after such Subsidiaries become Subsidiary Guarantors, the
non-guarantor Excluded Foreign Subsidiaries in the aggregate shall cease to have
revenues or assets, as applicable, that meet the thresholds set forth in clauses
(A) and (B) above; provided however that notwithstanding the foregoing, any
Foreign Subsidiary that individually generates revenue constituting 10% or more
of the total revenues of Borrower and its Subsidiaries on a consolidated basis,
or individually owns total assets constituting 10% or more of the total assets
of Borrower and its Subsidiaries on a consolidated basis shall be required to
become a Subsidiary Guarantor in the manner set forth in Section 8.12(a);
provided further that no Foreign Subsidiary shall be required to become a
Subsidiary Guarantor if doing so would result in material adverse tax
consequences for Borrower and its Subsidiaries, taken as a whole. For the
avoidance of doubt, revenues and assets of Foreign Subsidiaries considered in
the calculation of the preceding thresholds shall not include intercompany
revenues and assets that are eliminated in consolidation. For the purposes of
this Section 8.12(b)(i), the determination of whether a “material adverse tax
consequence” shall be deemed to result from such Foreign Subsidiary becoming a
Subsidiary Guarantor shall be made by Administrative Agent, in Administrative
Agent’s sole reasonable discretion, following consultation with Borrower, taking
into consideration and weighing, among others, the following relevant factors:
(i) the magnitude of an increase in Borrower’s tax liability or a reduction in
Borrower’s net operating loss carryforward, taken as a whole; (ii) the amount of
revenues generated by or assets accumulated at such Foreign Subsidiary compared
with those generated by or accumulated at the Obligors; (iii) whether the Loans
are over- or under-collateralized; (iv) the financial performance of the
Borrower and its Subsidiaries, taken as a whole, and the Obligors’ ability to
perform the Obligations at such time; and (v) the cost to the Borrower and its
Subsidiaries balanced against the practical benefit to the Secured Parties.
(ii)    With respect to each First-Tier Foreign Subsidiary, such Obligor shall
grant a security interest and Lien in 65% of the voting Equity Interests and
100% of all other Equity Interests in such First-Tier Foreign Subsidiaries in
favor of the Secured Parties as Collateral for the Obligations. Without limiting
the generality of the foregoing, in the event that any Obligor shall form or
acquire any new Subsidiary that is a First-Tier Foreign Subsidiary, such Obligor
will promptly and in any event within thirty (30) days of the formation or
acquisition of such Subsidiary (or such longer time as consented to by
Administrative Agent in writing) grant a security interest and Lien in 65% of
the voting Equity Interests and 100% of all other Equity Interests of such
Subsidiary in favor of the Secured Parties as Collateral for the Obligations
(provided that in the case of a First-Tier Foreign Subsidiary that is a
Subsidiary Guarantor, such Obligor shall grant a security interest and Lien in
100% of the Equity Interests of such Subsidiary in favor of the Secured Parties
as Collateral for the Obligations), including entering into any necessary local
law security documents and delivery of certificated securities issued by such
First-Tier Foreign Subsidiary as required by this Agreement or the Security
Agreement. Notwithstanding anything else contained in this Section 8.12(b)(ii),
the Lenders shall not require any foreign law documents to perfect, register or
otherwise document a security interest in the voting stock of any Foreign
Subsidiary in a jurisdiction outside the United States unless either (1) such
Foreign Subsidiary has assets or revenues representing more than the


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



60

--------------------------------------------------------------------------------

                    


greater of (A) $3,000,000 or (B) 5% of Borrower’s total consolidated assets or
revenues (subject to the reimbursement limitations described in Section
8.12(c)), or (2) the Lenders bear all legal and filing costs, fees, expenses and
other amounts relating to such perfection, registration or documentation of such
security interest in the voting stock of such Foreign Subsidiary in such foreign
jurisdiction.
(c)    Further Assurances. Such Obligor will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by Administrative Agent or the Majority Lenders to effectuate the
purposes and objectives of this Agreement. Without limiting the generality of
the foregoing, each Obligor will, and will cause each Person that is required to
be a Subsidiary Guarantor or whose voting Equity Interests are required to be
pledged, to take such action from time to time (including executing and
delivering such assignments, security agreements, control agreements and other
instruments) as shall be reasonably requested by Administrative Agent or the
Majority Lenders to create, in favor of the Secured Parties, perfected security
interests and Liens in substantially all of the personal property of such
Subsidiary Guarantor or entity whose voting Equity Interests are required to be
pledged, as collateral security for the Obligations (other than Warrant
Obligations); provided that:
(i)    (A) any such security interest or Lien shall be subject to the relevant
requirements of the Security Documents, (B) no actions in any jurisdiction
outside the United States shall be required in order to create any security
interests in immaterial assets, including immaterial Intellectual Property; (C)
no filings in respect of any security interest or Lien shall be required in any
jurisdiction that imposes recording fees based on the aggregate principal amount
of Indebtedness secured (except where the Lenders are willing to bear all such
filing costs); (D) no landlord waiver, bailee waiver or any local law equivalent
shall be required with respect to locations outside the United States; and (E)
no actions in any jurisdiction outside the United States shall be required where
the cost of obtaining or perfecting a security interest in such assets exceeds
the practical benefit to the Lenders afforded thereby, as reasonably determined
by Administrative Agent (in consultation with the Obligors);
(ii)    any such foreign guarantees and foreign security will be limited or not
required if (or to the extent) (A) it is limited by applicable corporate
benefit, maintenance of capital, “thin capitalization” rules and financial
assistance restrictions or (B) if the same would violate the fiduciary duties of
a Subsidiary’s directors or contravene any legal prohibition or regulatory
condition or it is generally accepted (taking into account market practice in
respect of the giving of guarantees and security for financial obligations in
the relevant jurisdiction) that it would result in a material risk of personal
or criminal liability on the part of any officer or director of a Subsidiary;
and
(iii)    notwithstanding any provision under this Agreement or other Loan
Document to the contrary (other than Section 9.09(f)), Borrower and its
Subsidiaries shall not be responsible for legal and filing costs, fees, expenses
and other amounts in excess of $15,000 in respect of actions required under this
Section 8.12 or Section 8.16(b) for each foreign jurisdiction, or $50,000 in the
aggregate for all foreign jurisdictions.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



61

--------------------------------------------------------------------------------


                    


8.13    Termination of Non-Permitted Liens. In the event that Borrower or any of
its Subsidiaries shall become aware or be notified by Administrative Agent or
any Lender of the existence of any outstanding Lien against any Property of
Borrower or any of its Subsidiaries, which Lien is not a Permitted Lien, the
applicable Obligor shall use its best efforts to promptly terminate or cause the
termination of such Lien.

8.14    Intellectual Property.
(a)    Notwithstanding any provision in this Agreement or any other Loan
Documents to the contrary, Secured Parties are not assuming any liability or
obligation of Obligors or their Affiliates of whatever nature, whether presently
in existence or arising or asserted hereafter. All such liabilities and
obligations shall be retained by and remain obligations and liabilities of the
Obligors and/or their Affiliates, as the case may be. Without limiting the
foregoing, Secured Parties are not assuming and shall not be responsible for any
liabilities or Claims of Obligors or their Affiliates, whether present or
future, absolute or contingent and whether or not relating to the Obligors, the
Obligor Intellectual Property, and/or the Material Agreements, and Borrower
shall indemnify and save harmless Secured Parties from and against all such
liabilities, Claims and Liens.
(b)    In the event that the Obligors acquire Obligor Intellectual Property
during the term of this Agreement, then the provisions of this Agreement shall
automatically apply thereto and any such Obligor Intellectual Property shall
automatically constitute part of the Collateral under the Security Documents,
without further action by any party, in each case from and after the date of
such acquisition (except that any representations or warranties of any Obligor
shall apply to any such Obligor Intellectual Property only from and after the
date, if any, subsequent to such acquisition that such representations and
warranties are brought down or made anew as provided herein). Borrower shall
provide notice thereof as set forth in Section 8.02(b) and shall execute and
deliver to Administrative Agent Short-Form Intellectual Property Security
Agreements regarding all incremental applied for or registered Obligor
Intellectual Property within 30 days of such notice.

8.15    Post-Closing Items.
(a)    Borrower shall use commercially reasonable efforts to cause the bailees
for the 20413 87th Avenue South, Kent, WA 98031 and 5235 International Dr Ste C,
Cudahy, WI 53110 locations to execute and deliver to Administrative Agent, no
later than thirty (30) days after the date hereof, bailee waivers in respect of
such properties.
(b)    Borrower shall use commercially reasonable efforts to execute and deliver
to Administrative Agent, not later than thirty (30) days after the date hereof,
a Landlord Consent with respect to each of the Borrower Facilities described in
clauses (i) and (ii) of the definition thereof, duly executed and delivered by
each applicable landlord.
(c)    Borrower shall deliver to Administrative Agent, not later than five (5)
Business Days after the date on which Administrative Agent shall have delivered
terminations of pre-existing control agreements, duly executed control
agreements for the benefit of the Secured


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



62

--------------------------------------------------------------------------------

                    


Parties for all Deposit Accounts, Securities Accounts and Commodity Accounts
owned by the Obligors in the United States (other than Excluded Accounts (as
defined in the Security Agreement)).
(d)    Borrower shall deliver to Administrative Agent, not later than thirty
(30) days after the date hereof, endorsements of insurance evidencing the
existence of all insurance required to be maintained by the Obligors and their
respective Subsidiaries pursuant to Section 8.05 and the designation of
Administrative Agent as the lender’s loss payees or additional named insured, as
the case may be, thereunder.

SECTION 9
NEGATIVE COVENANTS
Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until Payment In Full:

9.01    Indebtedness. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:
(a)    the Obligations;
(b)    Indebtedness existing on the date hereof and set forth in Part II of
Schedule 7.13(a) to the Disclosure Letter and Permitted Refinancings thereof;
(c)    Permitted Priority Debt;
(d)    accounts payable and purchasing card balances owing to trade creditors
for goods and services and current operating liabilities (not the result of the
borrowing of money) incurred in the ordinary course of Borrower’s or such
Subsidiary’s business in accordance with customary terms and not more than sixty
(60) days past due, unless contested in good faith by appropriate proceedings
and reserved for in accordance with GAAP;
(e)    Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Obligor in the ordinary course of
business;
(f)    Indebtedness (i) of any Obligor to any other Obligor, (ii) of any
Non-Obligor Subsidiary to any other Non-Obligor Subsidiary, and (iii) of an
Obligor to a Non-Obligor Subsidiary incurred in the ordinary course of business
in an amount not to exceed as of the date incurred the greater of (A) $5,000,000
(or the Equivalent Amount in other currencies) or (B) 5% of the total
consolidated assets of Borrower and its Subsidiaries, in the aggregate at any
time outstanding for all such Indebtedness, so long as the terms of such
Indebtedness (including interest rates and fees) are no less favorable to such
Obligor than in a comparable arm’s length transaction with a Person not an
Affiliate of Borrower (it being understood that intercompany payment
arrangements to the extent consisting of reimbursement of bona fide third party
fees and costs does not constitute Indebtedness restricted by this Section
9.01);


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



63

--------------------------------------------------------------------------------

                    


(g)    Guarantees (i) by an Obligor of Indebtedness of another Obligor and (ii)
by any Non-Obligor Subsidiary of Indebtedness of any other Non-Obligor
Subsidiary;
(h)    normal course of business equipment financing, provided that (i) at the
time of incurrence thereof, the outstanding principal amount of such
Indebtedness or the capitalized amount of the remaining lease or similar
payments under the relevant lease or other applicable agreement or instrument
that would appear on a balance sheet of such Person as of such date in
accordance with GAAP, shall not exceed $5,000,000 (or the Equivalent Amount in
other currencies), and (ii) if secured, the collateral therefor consists solely
of the assets being financed, the products and proceeds thereof and books and
records related thereto;
(i)    Unsecured Indebtedness in connection with corporate credit cards in an
aggregate principal amount not exceeding $2,000,000 at any time outstanding;
(j)    Indebtedness in respect of any agreement providing for treasury,
depositary, cash management services, including in connection with any automated
clearing house transfers of funds or any similar transactions, securities
settlements, foreign exchange contracts, assumed settlement, netting services,
overdraft protections and other cash management, intercompany cash pooling and
similar arrangements, in each case in the ordinary course of business;
(k)    Permitted Subordinated Debt in an aggregate principal amount at any time
outstanding not to exceed the greater of (i) $125,000,000 and (ii) 25% of
Borrower’s market capitalization at the time of issuance;
(l)    Indebtedness with respect to letters of credit outstanding, provided that
at any time in any given calendar year, the outstanding principal amount of such
Indebtedness shall not exceed (i) $1,000,000 at any time outstanding, or (ii) if
inclusive of letters of credit issued to support a facility expansion,
$2,500,000 at any time outstanding;
(m)    (i) Indebtedness in an outstanding principal amount of up to $5,000,000
incurred, assumed or otherwise acquired in connection with a Permitted
Acquisition (which may be Indebtedness existing prior to the Permitted
Acquisition secured by the assets acquired as described in Section 9.02(k)(ii)),
and (ii) and Permitted Refinancings thereof;
(n)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, and (ii) the aggregate principal amount
of Indebtedness permitted in reliance on this Section 9.01(n) for all such new
Subsidiaries does not cause the Permitted Acquisition Basket to be exceeded;
(o)    contingent return obligations consistent with market practice in respect
of unspent advances to the company by a third-party entity (each such entity a
“Research Partner”) whereby such funds and any interest thereon are used to pay
costs and expenses for the research performed and expenses incurred in
compliance with agreements between Borrower or its Subsidiaries and such
Research Partner;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



64

--------------------------------------------------------------------------------

                    


(p)    obligations under bona fide time-based licenses of Borrower or any
Subsidiary in the ordinary course of business;
(q)    advance or deposits from customers or vendors received in the ordinary
course of business and held with a deposit bank insured by the Federal Deposit
Insurance Corporation;
(r)    Indebtedness (other than for borrowed money) that may be deemed to exist
pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;
(s)     Indebtedness consisting of (i) the bona fide financing of insurance
premiums or self-insurance obligations (which must be commercially reasonable
and consistent with insurance practices generally) or (ii) take-or-pay
obligations contained in supply or similar agreements, in each case, in the
ordinary course of business;
(t)    any indemnification, purchase price adjustment, earn-out or similar
obligations incurred in connection with Investments permitted by Section 9.03(e)
(but subject to the same monetary limits as described in Section 9.03(e));
(u)    workers' compensation claims, payment obligations in connection with
health disability or other types of social security benefits, unemployment or
other insurance obligations, reclamation and statutory obligations, in each case
incurred in the ordinary course of Borrower’s or its Subsidiary’s business;
(v)    Hedging Agreements entered into in the ordinary course of Borrower's
financial planning solely to hedge currency, interest rate or commodity price
risks (and not for speculative purposes);
(w)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft of similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two (2) Business Days of notice to Borrower or the relevant
Subsidiary of its incurrence;
(x)    other unsecured Indebtedness in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding; and
(y)    Indebtedness approved in advance in writing by the Administrative Agent.

9.02    Liens. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)    Liens securing the Obligations;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



65

--------------------------------------------------------------------------------

                    


(b)    any Lien on any property or asset of Borrower or any of its Subsidiaries
existing on the date hereof and set forth in Part II of Schedule 7.13(b) to the
Disclosure Letter; provided that (i) no such Lien shall extend to any other
property or asset of Borrower or any of its Subsidiaries and (ii) any such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(c)    Liens described in the definition of “Permitted Priority Debt”;
(d)    Liens securing Indebtedness permitted under Section 9.01(h); provided
that such Liens are restricted solely to the collateral described in Section
9.01(h);
(e)    Liens imposed by law which were incurred in the ordinary course of
business, including (but not limited to) carriers’, warehousemen’s and
mechanics’ liens, liens relating to leasehold improvements and other similar
liens arising in the ordinary course of business and which (x) do not in the
aggregate materially detract from the value of the Property subject thereto or
materially impair the use thereof in the operations of the business of such
Person or (y) are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
Property subject to such liens and for which adequate reserves have been made if
required in accordance with GAAP;
(f)    Liens, pledges or deposits made in connection with and to secure payment
of workers’ compensation, unemployment insurance or other similar social
security legislation in the ordinary course of business (other than Liens
imposed by ERISA);
(g)    Liens securing Taxes, assessments and other governmental charges, the
payment of which is not yet due or is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;
(h)    servitudes, easements, rights of way, restrictions and other similar
encumbrances on real Property imposed by applicable Laws and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor imperfections in title thereto which, in the
aggregate, are not material, and which do not in any case materially detract
from the value of the property subject thereto or interfere with the ordinary
conduct of the business of any of the Obligors;
(i)    with respect to any real Property, (A) (i) such defects or encroachments
as might be revealed by an up-to-date survey of such real Property; (ii) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original owner of such real
Property pursuant to applicable Laws; and (iii) rights of expropriation, access
or user or any similar right conferred or reserved by or in applicable Laws,
which, in the aggregate for (i), (ii) and (iii), are not material, and which do
not in any case materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of any of the
Obligors, and (B) leases or subleases granted in the ordinary course of
business;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



66

--------------------------------------------------------------------------------

                    


(j)    Bankers liens, rights of setoff and similar Liens incurred on deposits
made in the ordinary course of business;
(k)    (i) Liens securing Indebtedness permitted in reliance on Section 9.01(m),
provided that such Liens extend solely to the assets acquired in such Permitted
Acquisition; and (ii) Liens securing Indebtedness permitted in reliance on
Section 9.01(n), provided that such Liens do not attach to any other property of
any other Obligor or Subsidiary and such Liens are of the type otherwise
permitted under this Section 9.02;
(l)    Non-exclusive licenses or sublicenses, leases or subleases of property
(other than real Property or Intellectual Property) granted in the ordinary
course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit an Obligor from granting Control Agent or any Lender
a security interest in such property;
(m)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 11.01(l);
(n)    cash collateral arrangements made (i) with respect to letters of credit
permitted by Section 9.01(l) but not exceeding the amount of the Indebtedness
permitted by Section 9.01(l) and (ii) with respect to the Subordinated Debt
Interest Escrow Account;
(o)    Liens in connection with transfers permitted under Section 9.09;
(p)    Liens the creation of which did not involve Borrower’s or its
Subsidiaries’ consensual participation or involvement encumbering assets not to
exceed $500,000 in the aggregate in any fiscal year;
(q)    deposits to secure the performance of bids, trade contracts, operating
leases, statutory obligations, surety and appeal bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature (including by means of a letter of credit supporting the same), in each
case in the ordinary course of business;
(r)    Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person's obligations in
respect of bankers' acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;
(s)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Borrower or any of its
Subsidiaries in the ordinary course of business permitted by this Agreement;
(t)    Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



67

--------------------------------------------------------------------------------

                    


in the ordinary course of business and not for speculative purposes; provided
that the amount of the obligations secured thereby does not exceed $500,000;
(u)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder; and
(v)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
provided that no Liens otherwise permitted under any of the foregoing (other
than Section 9.02(a), (m) or (o)) shall apply to any Material Intellectual
Property.

9.03    Fundamental Changes and Acquisitions. Such Obligor will not, and will
not permit any of its Subsidiaries to, (i) enter into any transaction of merger,
amalgamation or consolidation (ii) divide, liquidate, wind up or dissolve itself
(or suffer any division, liquidation or dissolution), or (iii) make any
Acquisition or otherwise acquire any business or substantially all the property
from, or capital stock of, or be a party to any acquisition of, any Person,
except:
(a)    Investments permitted under Section 9.05;
(b)    any Subsidiary may be merged, amalgamated or consolidated with or into
any Obligor;
(c)    any Subsidiary may sell, lease, transfer or otherwise dispose of any or
all of its property (upon voluntary liquidation or otherwise) to any Obligor;
(d)    the sale, transfer or other disposition of the capital stock of any
Subsidiary to any Obligor;
(e)    Borrower and its Subsidiaries may make Permitted Acquisitions in an
aggregate amount that does not cause the Permitted Acquisition Basket to be
exceeded; and
(f)    Borrower and its Subsidiaries may enter into Permitted Commercialization
Arrangements.

9.04    Lines of Business. Such Obligor will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than the
business engaged in on the date hereof by Borrower or any Subsidiary or a
business reasonably related thereto.

9.05    Investments. Such Obligor will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:
(a)    Investments outstanding on the date hereof and identified in Schedule
9.05 to the Disclosure Letter;
(b)    operating deposit accounts with banks;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



68

--------------------------------------------------------------------------------

                    


(c)    extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales or leases of goods or services in the ordinary
course of business;
(d)    Permitted Cash Equivalent Investments;
(e)    Investments by Obligors in Subsidiary Guarantors;
(f)    Investments by Obligors in Foreign Subsidiaries in an aggregate amount at
any time outstanding (net of payments for inventory and equipment, any
intercompany loan repayments and returns of cash, inventory and equipment,
whether made by cash payment or by offset of amounts owed by such Obligor to
such Foreign Subsidiary) not to exceed the greater of (A) $15,000,000 (or the
Equivalent Amount in other currencies) or (B) 10% of the total consolidated
assets of Borrower and its Subsidiaries, it being understood that transfers of
inventory and equipment in the ordinary course of business will be counted
against the foregoing limits at an amount no less than the GAAP value of such
asset (which shall not be less than cost or depreciated value); provided that
any such offset in respect of payment for services shall not exceed an amount
that is consistent with the application of arm's length principles under Section
482 of the Code and regulations thereunder. For the avoidance of doubt, no
transfer of Intellectual Property to a Foreign Subsidiary (other than
non-exclusive licenses) shall be permitted under this Section 9.05(f);
(g)    Hedging Agreements entered into in the ordinary course of Borrower’s
financial planning solely to hedge currency risks (and not for speculative
purposes);
(h)    Investments consisting of security deposits with utilities, landlords and
other like Persons made in the ordinary course of business;
(i)    (i) employee loans, advances and guarantees in accordance with Borrower’s
usual and customary practices with respect thereto (if permitted by applicable
law) which in the aggregate shall not exceed $1,000,000 outstanding at any time
(or the Equivalent Amount in other currencies), and (ii) non-cash loans to
employees, officers or directors relating to the purchase of Equity Interests of
Borrower pursuant to employee stock purchase plans or agreements approved by
Borrower’s Board of Directors;
(j)    Investments received in connection with any Insolvency Proceedings in
respect of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;
(k)    Investments (excluding non-exclusive licenses of Intellectual Property
and exclusive (with respect to jurisdiction only) licenses of Intellectual
Property outside of the U.S.) as part of a Permitted Commercialization
Arrangement, provided that the value of the cash and tangible property
components of such Investment (valued at cost) shall not in any fiscal year
exceed $10,000,000 (or such greater amount approved by the Administrative Agent,
such approval not to be unreasonably withheld), provided the portion of such
limit not used in any fiscal year shall not be available in any succeeding
fiscal year;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



69

--------------------------------------------------------------------------------

                    


(l)    Investments permitted under Section 9.03;
(m)    Investments permitted by Borrower’s investment policy as in effect as of
the date of this Agreement, with such changes thereto as shall be approved by
Borrower’s Board of Directors with the consent of Administrative Agent, which
consent shall not be unreasonably withheld;
(n)    non-cash Investments in joint ventures or strategic alliances in the
ordinary course of Borrower's business consisting of non-exclusive licensing of
technology, the development of technology or the providing of technical support;
(o)    Investments in an aggregate amount not to exceed $5,000,000 in any fiscal
year of Borrower;
(p)    Guarantees of commercial obligations of Subsidiaries (not constituting
Indebtedness) in the ordinary course of business not prohibited hereby; and
(q)    Investments of a Person existing at the time such Person becomes a
Subsidiary of, Borrower or merges with, Borrower or any Subsidiary; provided
that (i) such Investments were not made in contemplation of such Person becoming
a Subsidiary or such merger, in an aggregate amount not to exceed $5,000,000 at
any time, and (ii) the amount of such Investments shall not cause the Permitted
Acquisition Basket to be exceeded.

9.06    Restricted Payments. Such Obligor will not, and will not permit any of
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:
(a)    Borrower may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock;
(b)    Borrower may purchase, redeem, retire, or otherwise acquire shares of its
capital stock or other Equity Interests with the proceeds received from a
substantially concurrent issue of new shares of its capital stock or other
Equity Interests;
(c)    payments pursuant to employee stock plans, which payments must be
approved by Borrower’s Board of Directors comprised of disinterested members;
(d)    a Restricted Payment by any Subsidiary Guarantor to any Obligor;
(e)    a Restricted Payment by any Non-Obligor Subsidiary to Borrower or any
other Subsidiary;
(f)    any Subsidiary that is a wholly-owned direct or indirect Subsidiary of
Borrower may declare and pay dividends ratably with respect to its Equity
Interests;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



70

--------------------------------------------------------------------------------

                    


(g)    Borrower may make cash payments in lieu of fractional shares in
connection with the exercise of warrants, options, or other securities,
convertible or exchangeable for Equity Interests of Borrower;
(h)    Borrower may issue its Equity Interests upon the exercise of warrants or
options to purchase Equity Interests of Borrower;
(i)    Borrower may distribute rights pursuant to a stockholder rights plan or
redeem such rights for no or nominal consideration; provided that such
redemption is in accordance with the terms of such plan;
(j)    Borrower may make Restricted Payments in connection with the retention of
Equity Interests in payment of withholding taxes in connection with equity-based
compensation plans; and
(k)    Borrower or any Subsidiary may make payments or distributions to
dissenting stockholders pursuant to applicable law in connection with any
Permitted Acquisition; provided that the payment of such amounts does not cause
the Permitted Acquisition Basket to be exceeded.

9.07    Payments of Indebtedness. Such Obligor will not, and will not permit
(without the consent of the Administrative Agent in its sole discretion) any of
its Subsidiaries to, make any payments in respect of any Indebtedness other than
(i) the Obligations and (ii) subject to any applicable terms of subordination,
other Permitted Indebtedness.

9.08    Change in Fiscal Year. Such Obligor will not, and will not permit any of
its Subsidiaries to, change the last day of its fiscal year from that in effect
on the date hereof, except to change the fiscal year of a Subsidiary acquired in
connection with an Acquisition to conform its fiscal year to that of Borrower.

9.09    Sales of Assets, Etc. Such Obligor will not, and will not permit any of
its Subsidiaries to, sell, lease, exclusively license (in terms of geography or
field of use), transfer, or otherwise dispose of any of its Property (including
accounts receivable and capital stock of Subsidiaries) to any Person in one
transaction or series of transactions (any thereof, an “Asset Sale”), except:
(a)    transfers of cash for equivalent value and inventory in the ordinary
course of its business, including the transfer of nCounter systems to
collaborators as compensation for services rendered in the ordinary course of
business;
(b)    sales, loans or leases of inventory in the ordinary course of its
business on ordinary business terms (including reagent rental agreements);
(c)    tangible property transfers to a Permitted Commercialization Arrangement
Vehicle but subject to the monetary limit on Investments as described under
Section 9.05(k);
(d)    transfers of Property by any Obligor to any other Obligor;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



71

--------------------------------------------------------------------------------

                    


(e)    dispositions of any Property that is obsolete or worn out or no longer
used or useful in the Business;
(f)    placements of specialized equipment for manufacturing, with a fair market
value not to exceed the sum of $3,000,000 in the aggregate, with foreign or
domestic contract manufacturers where Borrower retains title to such equipment
and maintains the Lenders’ Lien on such equipment (such Lien being acknowledged
by such manufacturer) with a right to recover the equipment; provided that
notwithstanding Sections 8.12(c) and 8.16(b), Borrower shall be solely
responsible for paying (or reimbursing Lenders) for all legal and filing costs
relating to the creation and maintenance of Lenders’ Lien on such Property in
foreign jurisdictions.
(g)    dispositions consisting of the sale, transfer, assignment or other
disposition of unpaid and overdue accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction;
(h)    dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are applied to the purchase price of
such replacement property within 180 days;
(i)    dispositions resulting from casualty events;
(j)    non-exclusive licenses of Borrower’s and its Subsidiaries’ Intellectual
Property;
(k)    licenses for the use of the Intellectual Property of Borrower or its
Subsidiaries (but not to any of Borrower’s other Affiliates, except for a
Permitted Commercialization Arrangement Vehicle) that are approved by Borrower’s
Board of Directors and which would not result in a legal transfer of title of
the licensed property but that may be exclusive (i) in respects other than
territory (such as field of use or scope) and (ii) as to territory, only as to
discrete areas outside of the United States; provided that any such license of
such Intellectual Property covering the Product may be exclusive only as to
territory and only as to discrete areas outside of the United States;
(l)    exclusive and non-exclusive licenses covering nCounter Elements or
diagnostic gene content other than for nCounter-based Prosigna™ Breast Cancer
Prognostic Gene Signature Assay;
(m)    any transaction permitted under Section 9.02, 9.03, 9.05 or 9.06;
(n)    the disposition of other property in an aggregate amount not to exceed
$5,000,000; and
(o)    any other Asset Sale the Asset Sale Net Proceeds of which are applied as
required under Section 3.03(b)(i).

9.10    Transactions with Affiliates. Such Obligor will not, and will not permit
any of its Subsidiaries to, sell, lease, license or otherwise transfer any
assets to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



72

--------------------------------------------------------------------------------

                    


its Affiliates, unless such transaction (other than a transaction of the type
described in Section 9.10(b), for which consent is required as described
therein) is no less favorable to Borrower than those that would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of Borrower;
provided that the foregoing restriction shall not apply to the following:
(a)    transactions between or among Obligors;
(b)    transactions consented to by Administrative Agent, which consent shall
not be unreasonably withheld, which increase the tax efficiency of Borrower and
its Subsidiaries as a whole that are undertaken between Borrower and its
Subsidiaries in good faith based on advice of external legal counsel and that
comply with arm’s length principles pursuant to Section 482 of the Code and
regulations thereunder;
(c)    the transactions set forth on Schedule 9.10 to the Disclosure Letter;
(d)    transactions permitted under Sections 9.01(f), (g), (m) (with respect to
Section 9.01(m), only to the extent such Indebtedness is assumed or acquired
from the acquired target), 9.03(b) to (d), 9.05(a), (f) and (i), 9.06 (a) and
(c) to (f); and
(e)    transactions under Permitted Commercialization Arrangements permitted
under Sections 9.03(f), 9.05(k), and 9.09(c) and (k), but only if such
transactions have first been approved by a majority of the board members of
Borrower’s board of directors, exclusive of any interested board members,
exercising their reasonable business judgment and fiduciary duties to Borrower,
and, only so long as Borrower is a Publicly Reporting Company.

9.11    Restrictive Agreements. Such Obligor will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any Restrictive Agreement that contains terms and provisions that are
inconsistent with those found in the Loan Documents such that a conflict would
exist that would cause, or would reasonably be expected to cause, a material
breach of any Loan Document or such Restrictive Agreement.

9.12    Amendments to Material Agreements. Such Obligor will not, and will not
permit any of its Subsidiaries to, (i) terminate any Material Agreement that is
listed on Schedule 9.12 to the Disclosure Letter at the time of the first
Borrowing or at the time of each subsequent Borrowing (other than for a PIK
Loan) (unless replaced with another agreement that, viewed as a whole, is on
better terms for Borrower or such Subsidiary) or (ii) make any amendment,
restatement or alteration which is tantamount to a termination of any such
Material Agreement described in the foregoing clause (i), without in each case
the prior written consent of the Lender (which consent shall not be unreasonably
withheld or delayed).

9.13    Operating Leases.
Borrower will not, and will not permit any of its Subsidiaries to, make any
expenditures in respect of operating leases, except for:
(i)    real estate operating leases;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



73

--------------------------------------------------------------------------------

                    


(ii)    operating leases between Borrower and any of its wholly-owned
Subsidiaries or between any of Borrower’s wholly-owned Subsidiaries; and
(iii)    operating leases that would not cause Borrower and its Subsidiaries, on
a consolidated basis, to make payments exceeding Five Million Dollars
($5,000,000) (or the Equivalent Amount in other currencies) in any fiscal year.

9.14    Sales and Leasebacks. Except as disclosed on Schedule 9.14 to the
Disclosure Letter, such Obligor will not, and will not permit any of its
Subsidiaries to, become liable, directly or indirectly, with respect to any
lease, whether an operating lease or a Capital Lease Obligation, of any property
(whether real, personal, or mixed), whether now owned or hereafter acquired, (i)
which Borrower or such Subsidiary has sold or transferred or is to sell or
transfer to any other Person and (ii) which Borrower or such Subsidiary intends
to use for substantially the same purposes as property which has been or is to
be sold or transferred.

9.15    Hazardous Material. Such Obligor will not, and will not permit any of
its Subsidiaries to, use, generate, manufacture, install, treat, release, store
or dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply would not reasonably be
expected to result in a Material Adverse Change.

9.16    Accounting Changes. Such Obligor will not, and will not permit any of
its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP.

9.17    Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that would result in the imposition of a Lien with respect to any
Title IV Plan or Multiemployer Plan or (b) any other ERISA Event that would, in
the aggregate, have a Material Adverse Effect. No Obligor or Subsidiary thereof
shall cause or suffer to exist any event that would result in the imposition of
a Lien with respect to any Benefit Plan that would have a Material Adverse
Effect.

SECTION 10
FINANCIAL COVENANTS

10.01    Minimum Liquidity. Borrower shall maintain at all times Liquidity in an
amount which shall exceed the greater of (i) $2,000,000 and (ii) to the extent
Borrower has incurred Permitted Priority Debt, the minimum cash balance, if any,
required of Borrower by Borrower’s Permitted Priority Debt creditors.

10.02    Minimum Revenue. Borrower and its Subsidiaries shall have annual
Revenue (for each respective calendar year, the “Minimum Required Revenue”):
(a)    during the twelve-month period beginning on January 1, 2019, of at least
$[†];
(b)    during the twelve-month period beginning on January 1, 2020, of at least
$[†];
(c)    during the twelve-month period beginning on January 1, 2021, of at least
$[†];


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



74

--------------------------------------------------------------------------------

                    


(d)    during the twelve-month period beginning on January 1, 2022, of at least
$[†]; and
(e)    during the twelve-month period beginning on January 1, 2023, of at least
$[†].

SECTION 11
EVENTS OF DEFAULT

11.01    Events of Default. Each of the following events shall constitute an
“Event of Default”:
(a)    Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Obligor shall fail to pay any Obligation (other than an amount
referred to in Section 11.01(a)) when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall: (i) prove to have been
incorrect when made or deemed made to the extent that such representation or
warranty contains any materiality or Material Adverse Effect qualifier; or (ii)
prove to have been incorrect in any material respect when made or deemed made to
the extent that such representation or warranty does not otherwise contain any
materiality or Material Adverse Effect qualifier;
(d)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.02, 8.03(a) (with respect to Borrower’s
existence), 8.11, 8.12, 8.14, 8.15, 9 or 10;
(e)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section
11.01(a), (b) or (d)) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) or more days after written
notice thereof from the Lenders is received by a Responsible Officer of
Borrower;
(f)    Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace or cure period as originally provided by
the terms of such Indebtedness;
(g)    any material breach of, or “event of default” or similar event by any
Obligor under, any Material Agreement shall occur, which would give the
counterparty to such Material


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



75

--------------------------------------------------------------------------------

                    


Agreement the right to terminate such Material Agreement pursuant to the terms
thereof (after giving effect to any applicable grace or cure period and provided
that such material breach, “event of default” or similar event is not being
contested in good faith with reasonable basis by such Obligor), to the extent
that (i) the Obligor has received written notice of (A) termination of such
Material Agreement or (B) written notice of such material breach, “event of
default”, or similar event and written notice of the counterparty’s intent to
terminate such Material Agreement on the basis thereof, and (ii) the
counterparty to such Material Agreement has not waived such material breach,
“event of default” or similar event;
(h)    (i) any material breach of, or “event of default” or similar event under,
the documentation governing any Material Indebtedness shall occur and such
breach or “event of default” or similar event shall continue unremedied, uncured
or unwaived after a period of five (5) Business Days after the expiration of any
cure period thereunder, or (ii) any event or condition occurs (A) that results
in any Material Indebtedness becoming due prior to its scheduled maturity or (B)
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of such Material Indebtedness or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this Section 11.01(h) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Material Indebtedness;
(i)    any Obligor:
(i)    becomes insolvent, or generally does not or becomes unable to pay its
debts or meet its liabilities as the same become due, or admits in writing its
inability to pay its debts generally, or declares any general moratorium on its
indebtedness, or proposes a compromise or arrangement or deed of company
arrangement between it and any class of its creditors;
(ii)    commits an act of bankruptcy or makes an assignment of its property for
the general benefit of its creditors or makes a proposal (or files a notice of
its intention to do so);
(iii)    institutes any proceeding seeking to adjudicate it an insolvent, or
seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other relief, under any federal, provincial or foreign Law now or
hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors or at common law or in equity, or files an answer admitting the material
allegations of a petition filed against it in any such proceeding;
(iv)    applies for the appointment of, or the taking of possession by, a
receiver, interim receiver, receiver/manager, sequestrator, conservator,
custodian, administrator, trustee, liquidator, voluntary administrator, receiver
and manager or other similar official for it or any substantial part of its
property; or


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



76

--------------------------------------------------------------------------------

                    


(v)    takes any action, corporate or otherwise, to approve, effect, consent to
or authorize any of the actions described in this Section 11.01(i) or Section
11.01(j), or otherwise acts in furtherance thereof or fails to act in a timely
and appropriate manner in defense thereof;
(j)    any petition is filed, application made or other proceeding instituted
against or in respect of Borrower or any Subsidiary:
(i)    seeking to adjudicate it as insolvent;
(ii)    seeking a receiving order against it;
(iii)    seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), deed of company
arrangement or composition of it or its debts or any other relief under any
federal, provincial or foreign law now or hereafter in effect relating to
bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors or at common law or in equity; or
(iv)    seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator,
voluntary administrator, receiver and manager or other similar official for it
or any substantial part of its property;
and such petition, application or proceeding continues undismissed, or unstayed
and in effect, for a period of sixty (60) days after the institution thereof;
provided that if an order, decree or judgment is granted or entered (whether or
not entered or subject to appeal) against Borrower or such Subsidiary thereunder
in the interim, such grace period will cease to apply; provided further that if
Borrower or such Subsidiary files an answer admitting the material allegations
of a petition filed against it in any such proceeding, such grace period will
cease to apply;
(k)    any other event occurs which, under the laws of any applicable
jurisdiction, has an effect equivalent to any of the events referred to in
either of Section 11.01(i) or (j);
(l)    one or more judgments or settlements for the payment of money in an
aggregate amount in excess of $5,000,000 (or the Equivalent Amount in other
currencies) shall be rendered against or entered into by any Obligor or any
combination thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment or settlement creditor to attach
or levy upon any assets of any Obligor to enforce any such judgment or
settlement;
(m)    (i) an ERISA Event shall have occurred that, in the opinion of the
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in liability of Borrower and its
Subsidiaries in an aggregate amount exceeding $5,000,000 for all periods until
repayment of all Obligations;
(n)    a Change of Control shall have occurred;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



77

--------------------------------------------------------------------------------

                    


(o)    a Material Adverse Change shall have occurred;
(p)    (i) any Lien created by any of the Security Documents shall at any time
not constitute a valid and perfected Lien on the applicable Collateral intended
to be covered thereby (to the extent perfection by filing, registration,
recordation or possession is required herein or therein) in favor of Secured
Parties, free and clear of all other Liens (other than Permitted Liens), (ii)
except for expiration in accordance with its terms, any of the Security
Documents or any Guarantee of any of the Obligations (including that contained
in Section 14) shall for whatever reason cease to be in full force and effect,
or (iii) any of the Security Documents or any Guarantee of any of the
Obligations (including that contained in Section 14), or the enforceability
thereof, shall be repudiated or contested by any Obligor; and
(q)    any injunction, whether temporary or permanent, shall be rendered against
any Obligor that prevents the Obligors from selling or manufacturing the Product
or its commercially available successors (excluding related products of the
nCounter® Analysis System) in the United States for more than sixty (60)
consecutive calendar days.

11.02    Remedies. (a)    Upon the occurrence of any Event of Default, then, and
in every such event (other than an Event of Default described in Section
11.01(i), (j) or (k)), and at any time thereafter during the continuance of such
event, Majority Lenders may, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations (including fees specified in the Fee Letter), shall
become due and payable immediately (in the case of the Loans, at the Redemption
Price therefor), without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Obligor.
(b)    Upon the occurrence of any Event of Default described in Section
11.01(i), (j) or (k), the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations, shall automatically become due and payable
immediately (in the case of the Loans, at the Redemption Price therefor),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Obligor.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



78

--------------------------------------------------------------------------------

                    


(c)    Prepayment Premium and Redemption Price. (i) For the avoidance of doubt,
the Prepayment Premium (as a component of the Redemption Price) shall be due and
payable whenever so stated in this Agreement, or by any applicable operation of
law, regardless of the circumstances causing any related acceleration or payment
prior to the Stated Maturity Date, including any Event of Default or other
failure to comply with the terms of this Agreement, whether or not notice
thereof has been given, or any acceleration by, through, or on account of any
bankruptcy filing.
(ii)    For the avoidance of doubt, the Prepayment Premium (as a component of
the Redemption Price) and the fees specified in the Fee Letter that are payable
upon the repayment of the Loans shall be due and payable at any time the Loans
become due and payable prior to the Stated Maturity Date for any reason, whether
due to acceleration pursuant to the terms of this Agreement (in which case it
shall be due immediately, upon the giving of notice to Borrower in accordance
with Section 11.02(a), or automatically, in accordance with Section 11.02(b)),
by operation of law or otherwise (including where bankruptcy filings or the
exercise of any bankruptcy right or power, whether in any plan of reorganization
or otherwise, ‎results or would result in a payment, discharge, modification or
other treatment of the Loans or Loan Documents that would otherwise evade,
avoid, or otherwise disappoint the expectations of Lenders in receiving the full
benefit of their bargained-for Prepayment Premium or Redemption Price as
provided herein). The Obligors and Lenders acknowledge and agree that any
Prepayment Premium and the fees specified in the Fee Letter due and payable in
accordance with the Loan Documents shall not constitute unmatured interest,
whether under section 502(b)(3) of the Bankruptcy Code or otherwise, but instead
is reasonably calculated to ensure that the Lenders receive the benefit of their
bargain under the terms of this Agreement.
(iii)    Each Obligor acknowledges and agrees that the Lenders shall be entitled
to recover the full amount of the Redemption Price and the fees specified in the
Fee Letter in each and every circumstance such amount is due pursuant to or in
connection with this Agreement and the Fee Letter, including in the case of any
Obligor’s bankruptcy filing, so that the Lenders shall receive the benefit of
their bargain hereunder and otherwise receive full recovery as agreed under
every possible circumstance, and Borrower hereby waives any defense to payment,
whether such defense may be based in public policy, ambiguity, or otherwise.
Each Obligor further acknowledges and agrees, and waives any argument to the
contrary, that payment of such amounts does not constitute a penalty or an
otherwise unenforceable or invalid obligation. Any damages that the Lenders may
suffer or incur resulting from or arising in connection with any breach hereof
or thereof by Borrower shall constitute secured obligations owing to the
Lenders.

SECTION 12
ADMINISTRATIVE AGENT

12.01    Appointment and Duties. (a) Appointment of Administrative Agent. Each
Lender hereby irrevocably appoints CRG Servicing (together with any successor
Administrative Agent pursuant to Section 12.09) as Administrative Agent
hereunder and authorizes Administrative Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



79

--------------------------------------------------------------------------------

                    


from any Obligor or any of its Subsidiaries, (ii) take such action on its behalf
and to exercise all rights, powers and remedies and perform the duties as are
expressly delegated to Administrative Agent under such Loan Documents, (iii) act
as agent of such Lender for purposes of acquiring, holding, enforcing and
perfecting all Liens granted by the Obligors on the Collateral to secure any of
the Obligations and (iv) exercise such powers as are reasonably incidental
thereto.
(b)    Duties as Collateral and Disbursing Agent. Without limiting the
generality of Section 12.01(a), Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
with respect to all payments and collections arising in connection with the Loan
Documents (including in any proceeding described in Section 11.01(h), (i) or (j)
or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to Administrative Agent, (ii) file and
prove claims and file other documents necessary or desirable to allow the claims
of the Secured Parties with respect to any Obligation in any proceeding
described in Section 11.01(h), (i) or (j) or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Secured Party), (iii) act as collateral agent for each Secured Party for
purposes of acquiring, holding, enforcing and perfecting all Liens created by
the Loan Documents and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise, (vii) enter into intercreditor agreements with respect to Permitted
Priority Debt or any other subordination agreement or intercreditor agreement
with respect to Indebtedness of an Obligor, (viii) enter into non-disturbance
agreements and similar agreements and (ix) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that
Administrative Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for Administrative Agent and the Secured Parties for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by an Obligor with, and cash and
Permitted Cash Equivalent Investments held by, such Lender, and may further
authorize and direct any Lender to take further actions as collateral sub-agents
for purposes of enforcing such Liens or otherwise to transfer the Collateral
subject thereto to Administrative Agent, and each Lender hereby agrees to take
such further actions to the extent, and only to the extent, so authorized and
directed.
(c)    Limited Duties. Under the Loan Documents, Administrative Agent (i) is
acting solely on behalf of the Lenders (except to the limited extent provided in
Section 12.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to Administrative Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender or any


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



80

--------------------------------------------------------------------------------

                    


other Secured Party and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document, and each
Lender hereby waives and agrees not to assert any claim against Administrative
Agent based on the roles, duties and legal relationships expressly disclaimed in
the foregoing clauses (i) through (iii).

12.02    Binding Effect. Each Lender agrees that (i) any action taken by
Administrative Agent or the Majority Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by Administrative Agent in reliance upon
the instructions of the Majority Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Administrative Agent or the Majority
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

12.03    Use of Discretion. (a) No Action without Instructions. Administrative
Agent shall not be required to exercise any discretion or take, or to omit to
take, any action, including with respect to enforcement or collection, except
any action it is required to take or omit to take (i) under any Loan Document or
(ii) pursuant to instructions from the Majority Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).
(b)    Right Not to Follow Certain Instructions. Notwithstanding Section
12.03(a), Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to Administrative Agent, any other Secured Party)
against all liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Administrative Agent or any Related
Person thereof or (ii) that is, in the opinion of Administrative Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.

12.04    Delegation of Rights and Duties. Administrative Agent may, upon any
term or condition it specifies, delegate or exercise any of its rights, powers
and remedies under, and delegate or perform any of its duties or any other
action with respect to, any Loan Document by or through or to any trustee,
co-agent, sub-agent, employee, attorney-in-fact and any other Person (including
any other Secured Party). Any such Person shall benefit from this Section 12 to
the extent provided by Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agent.

12.05    Reliance and Liability. (a) Administrative Agent may, without incurring
any liability hereunder, (i) consult with any of its Related Persons and,
whether or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Obligor) and
(ii) rely and act upon any document and information and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



81

--------------------------------------------------------------------------------

                    


(b)    None of Administrative Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender and each Obligor hereby waives and shall
not assert any right, claim or cause of action based thereon, except to the
extent of liabilities resulting primarily from the gross negligence or willful
misconduct of Administrative Agent or, as the case may be, such Related Person
(each as determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, Administrative Agent:
(i)    shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Majority Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Administrative Agent, when
acting on behalf of Administrative Agent);
(ii)    shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
(iii)    makes no warranty or representation, and shall not be responsible, to
any Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person, in or in
connection with any Loan Document or any transaction contemplated therein,
whether or not transmitted by Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Administrative Agent in connection
with the Loan Documents; and
(iv)    shall not have any duty to ascertain or to inquire as to the performance
or observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Obligor or as to the existence or continuation or possible occurrence or
continuation of any Default or Event of Default and shall not be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
notice from Borrower or any Lender describing such Default or Event of Default
clearly labeled “notice of default” (in which case Administrative Agent shall
promptly give notice of such receipt to all Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and each Obligor hereby waives and agrees not to assert any right, claim
or cause of action it might have against Administrative Agent based thereon.

12.06    Administrative Agent Individually. Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Equity
Interests of, engage in any kind of business with, any Obligor or Affiliate
thereof as though it were not acting Administrative Agent and may receive
separate fees and other payments therefor. To the extent Administrative Agent or
any of its Affiliates makes any Loan or otherwise becomes a Lender hereunder, it
shall have and may exercise the same rights and powers hereunder and shall be
subject to the same


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



82

--------------------------------------------------------------------------------

                    


obligations and liabilities as any other Lender and the terms “Lender”,
“Majority Lender”, and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include Administrative Agent or such Affiliate,
as the case may be, in its individual capacity as Lender or as one of the
Majority Lenders, respectively.

12.07    Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon Administrative Agent, any Lender or any
of their Related Persons or upon any document solely or in part because such
document was transmitted by Administrative Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Obligor and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.

12.08    Expenses; Indemnities. (a) Each Lender agrees to reimburse
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Obligor) promptly upon demand for such Lender’s Proportionate
Share of any costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and Other Taxes paid in the name of, or on
behalf of, any Obligor) that may be incurred by Administrative Agent or any of
its Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, consent, waiver or enforcement (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding or otherwise) of, or legal advice in respect of its
rights or responsibilities under, any Loan Document.
(b)    Each Lender further agrees to indemnify Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Obligor), from and
against such Lender’s aggregate Proportionate Share of the liabilities
(including Taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to on or for the account of any Lender)
that may be imposed on, incurred by or asserted against Administrative Agent or
any of its Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any Related Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, however, that no Lender shall be liable to
Administrative Agent or any of its Related Persons to the extent such liability
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Administrative Agent’s or such Related
Person’s gross negligence or willful misconduct.

12.09    Resignation of Administrative Agent. (a) Administrative Agent may
resign at any time by delivering notice of such resignation to the Lenders and
Borrower, effective on the date set forth in such notice or, if not such date is
set forth therein, upon the date such notice shall be effective. If
Administrative Agent delivers any such notice, the Majority Lenders shall have
the right to appoint a successor Administrative Agent. If, within 30 days after
the retiring Administrative Agent having given notice of resignation, no
successor Administrative Agent has been appointed by the Majority Lenders that
has accepted such appointment, then the retiring


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



83

--------------------------------------------------------------------------------

                    


Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders. Each appointment under this Section
12.09(a) shall be subject to the prior consent of Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default.
(b)    Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 12.03, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Administrative Agent, a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents.

12.10    Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs Administrative Agent to release (or, in the case of
Section 12.10(b)(ii), release or subordinate) the following:
(a)    any Subsidiary of Borrower from its guaranty of any Obligation of any
Obligor if all of the Equity Interests in such Subsidiary owned by any Obligor
or any of its Subsidiaries are disposed of in an Asset Sale permitted under the
Loan Documents (including pursuant to a waiver or consent), to the extent that,
after giving effect to such Asset Sale, such Subsidiary would not be required to
guaranty any Obligations pursuant to Section 8.12; and
(b)    any Lien held by Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is disposed of by an Obligor in an Asset
Sale permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 8.12 after giving effect to such Asset Sale have been
granted, (ii) any property subject to a Lien described in Section 9.02(d) and
(iii) all of the Collateral and all Obligors, upon (A) termination of the
Commitments, (B) payment and satisfaction in full of all Loans and all other
Obligations (other than Warrant Obligations) that Administrative Agent has been
notified in writing are then due and payable, (C) deposit of cash collateral
with respect to all contingent Obligations (other than Warrant Obligations), in
amounts and on terms and conditions and with parties satisfactory to the
Administrative Agent and each Indemnitee that is owed such Obligations (other
than Warrant Obligations) and (D) to the extent requested by Administrative
Agent, receipt by the Secured Parties of liability releases from the Obligors
each in form and substance acceptable to Administrative Agent.
Each Lender hereby directs Administrative Agent, and Administrative Agent hereby
agrees, upon receipt of reasonable advance notice from Borrower, to execute and


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



84

--------------------------------------------------------------------------------

                    


deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 12.10.

12.11    Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender as
long as, by accepting such benefits, such Secured Party agrees, as among
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to Administrative Agent)
this Section 12 and the decisions and actions of Administrative Agent and the
Majority Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 12.08 only to the extent of liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Proportionate Share or
similar concept, (b) each of Administrative Agent and each Lender shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

SECTION 13
MISCELLANEOUS

13.01    No Waiver. No failure on the part of Administrative Agent or any Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

13.02    Notices. All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including by telecopy or electronic means) delivered, if to Borrower, another
Obligor, Administrative Agent or any Lender, to its address specified on the
signature pages hereto or its Guarantee Assumption Agreement, as the case may
be, or at such other address as shall be designated by such party in a notice to
the other parties. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given upon receipt of a legible
copy thereof, in each case given or addressed as aforesaid. All such
communications provided for herein by telecopy shall be confirmed in writing
promptly after the delivery of such communication (it being understood that
non-receipt of written confirmation of such communication shall not invalidate
such communication).


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



85

--------------------------------------------------------------------------------

                    


Notices and other communications sent to an e-mail shall be deemed received upon
the receipt by the intended recipient at its e-mail address provided that, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

13.03    Expenses, Indemnification, Etc.
(a)    Expenses. Borrower agrees to pay or reimburse (i) Administrative Agent
and the Lenders for all of their reasonable out-of-pocket costs and expenses
(including the reasonable fees and expenses of Reed Smith LLP, special counsel
to Administrative Agent and the Lenders, and any sales, goods and services or
other similar Taxes applicable thereto, and printing, reproduction, document
delivery, communication and travel costs) in connection with (x) the
negotiation, preparation, execution and delivery of this Agreement and the other
Loan Documents and the making of the Loans (exclusive of post-closing costs),
(y) post-closing costs and (z) the negotiation or preparation of any
modification, supplement or waiver of any of the terms of this Agreement or any
of the other Loan Documents (whether or not consummated) and (ii) Administrative
Agent and the Lenders for all of their out-of-pocket costs and expenses
(including the fees and expenses of legal counsel) in connection with any
enforcement or collection proceedings resulting from the occurrence of an Event
of Default; provided, however, that Borrower shall not be required to pay or
reimburse any amounts pursuant to Section 13.03(a)(i)(x) in excess of the
Expense Cap.
(b)    Indemnification. Borrower hereby indemnifies Administrative Agent, each
Lender, their respective Affiliates, and their respective directors, officers,
employees, attorneys, agents, advisors and controlling parties (each, an
“Indemnified Party”) from and against, and agrees to hold them harmless against,
any and all Claims and Losses of any kind (including reasonable fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or relating to this Agreement or any of the other Loan Documents
or the transactions contemplated hereby or thereby or any use made or proposed
to be made with the proceeds of the Loans, and any claim, investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to any of the foregoing,
whether or not any Indemnified Party is a party to an actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based in contract, tort or any other theory, and whether or not such
investigation, litigation or proceeding is brought by Borrower, any of its
shareholders or creditors, and whether or not the conditions precedent set forth
in Section 6 are satisfied or the other transactions contemplated by this
Agreement are consummated, except to the extent such Claim or Loss is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
No Obligor shall assert any claim against any Indemnified Party, on any theory
of liability, for consequential, indirect, special or punitive damages arising
out of or otherwise relating to this Agreement or any of the other Loan
Documents or any of the transactions contemplated hereby or thereby or the
actual or proposed use of the proceeds of the Loans. Borrower, its Subsidiaries
and Affiliates and their respective


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



86

--------------------------------------------------------------------------------

                    


directors, officers, employees, attorneys, agents, advisors and controlling
parties are each sometimes referred to in this Agreement as a “Borrower Party.”
No Lender shall assert any claim against any Borrower Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the transactions contemplated hereby or thereby or the actual or proposed
use of the proceeds of the Loans. This Section 13.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

13.04    Amendments, Etc. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be modified or supplemented only
by an instrument in writing signed by Borrower and the Majority Lenders (or
Administrative Agent on behalf of such Majority Lenders); provided however,
that:
(a)    the consent of all of the Lenders shall be required to:
(i)    amend, modify, discharge, terminate or waive any of the terms of this
Agreement if such amendment, modification, discharge, termination or waiver
would increase the amount of the Loans, reduce the fees payable hereunder,
reduce interest rates or other amounts payable with respect to the Loans, extend
any date fixed for payment of principal, interest or other amounts payable
relating to the Loans or extend the repayment dates of the Loans;
(ii)    amend the provisions of Section 6;
(iii)    amend, modify, discharge, terminate or waive any Security Document if
the effect is to release a material part of the Collateral subject thereto other
than pursuant to the terms hereof or thereof; or
(iv)    amend this Section 13.04; and
(b)    no amendment, waiver or consent shall affect the rights or duties under
any Loan Document of, or any payment to, Administrative Agent (or otherwise
modify any provision of Section 12 or the application thereof) unless in writing
and signed by Administrative Agent in addition to any signature otherwise
required.
Notwithstanding anything to the contrary herein, a Defaulting Lender shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

13.05    Successors and Assigns.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



87

--------------------------------------------------------------------------------

                    


(a)    General. The provisions of this Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or under
any of the other Loan Documents without the prior written consent of the
Lenders. Any of the Lenders may assign or otherwise transfer any of their rights
or obligations hereunder or under any of the other Loan Documents to an assignee
(i) in accordance with the provisions of Section 13.05(b), (ii) by way of
participation in accordance with the provisions of Section 13.05(e) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 13.05(g). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 13.05(e) and, to the extent expressly contemplated hereby,
the Indemnified Parties) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
(b)    Assignments by Lenders. Any of the Lenders may at any time assign to one
or more (i) Eligible Transferees (or, if an Event of Default has occurred and is
continuing, to any Person) or (ii) entities consented to in writing by Borrower
all or a portion of their rights and obligations under this Agreement (including
all or a portion of the Commitment and the Loans at the time owing to it);
provided, however, that no such assignment shall be made to Borrower, an
Affiliate of Borrower, or any employees or directors of Borrower at any time.
Subject to the recording thereof by Administrative Agent pursuant to Section
13.05(d), from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of the Lenders under this Agreement and the other Loan
Documents, and correspondingly the assigning Lender shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of a Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) and the other Loan
Documents but shall continue to be entitled to the benefits of Section 5 and
Section 13.03. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 13.05(b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
13.05(e).
(c)    Amendments to Loan Documents. Each of Administrative Agent, the Lenders
and the Obligors agrees to enter into such amendments to the Loan Documents, and
such additional Security Documents and other instruments and agreements, in each
case in form and substance reasonably acceptable to Administrative Agent, the
Lenders and the Obligors, as shall reasonably be necessary to implement and give
effect to any assignment made under this Section 13.05.
(d)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in the United States a
register for the recordation of the name and address of any assignee of the
Lenders and the Commitment and outstanding principal amount (and stated
interest) of the Loans owing thereto (the “Register”). The entries in


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



88

--------------------------------------------------------------------------------

                    


the Register shall be conclusive, absent manifest error, and Borrower shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as the “Lender” hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower, at any reasonable time and from time to time upon
reasonable prior notice.
(e)    Participations. Any of the Lenders may at any time, without the consent
of, or notice to, Borrower, sell participations to any Person (other than a
natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower shall continue to deal solely and directly with the Lenders
in connection therewith.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest. Subject to Section 13.05(f), Borrower agrees that each Participant
shall be entitled to the benefits of Section 5 (subject to the requirements and
limitations therein, including the requirements under Section 5.03(e) (it being
understood that the documentation required under Section 5.03(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.05(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 4.04(a) as though it were the Lender.
(f)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 5.01 or 5.03 than a Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with Borrower’s prior written consent. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitment, loan, letter of credit or other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letters of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



89

--------------------------------------------------------------------------------

                    


States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(g)    Certain Pledges. The Lenders may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement and any other
Loan Document to secure obligations of the Lenders, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release the Lenders from any of their
obligations hereunder or substitute any such pledgee or assignee for the Lenders
as a party hereto.

13.06    Survival. The obligations of the Obligors under Sections 5.01, 5.02,
5.03, 13.03, 13.05, 13.09, 13.10, 13.11, 13.12, 13.13, 13.14, 13.20 and Section
14 (solely to the extent guaranteeing any of the obligations under the foregoing
Sections) shall survive Payment In Full and, in the case of the Lenders’
assignment of any interest in the Commitment or the Loans hereunder, shall
survive, in the case of any event or circumstance that occurred prior to the
effective date of such assignment, the making of such assignment,
notwithstanding that the Lenders may cease to be “Lenders” hereunder. In
addition, each representation and warranty made, or deemed to be made by a
Notice of Borrowing, herein or pursuant hereto shall survive the making of such
representation and warranty.

13.07    Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

13.08    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

13.09    Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

13.10    Jurisdiction, Service of Process and Venue.
(a)    Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 13.10(a) is for the benefit of
Administrative Agent and the Lenders only and, as a result, neither
Administrative Agent nor any Lender shall be


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



90

--------------------------------------------------------------------------------

                    


prevented from taking proceedings in any other courts with jurisdiction. To the
extent allowed by applicable Laws, Administrative Agent and the Lenders may take
concurrent proceedings in any number of jurisdictions.
(b)    Alternative Process. Nothing herein shall in any way be deemed to limit
the ability of Administrative Agent or the Lenders to serve any such process or
summonses in any other manner permitted by applicable law.
(c)    Waiver of Venue, Etc. Each Obligor irrevocably waives to the fullest
extent permitted by law any objection that it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement or any other Loan Document and hereby further irrevocably
waives to the fullest extent permitted by law any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which such Obligor is or may be
subject, by suit upon judgment.

13.11    Waiver of Jury Trial. EACH OBLIGOR AND EACH LENDER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

13.12    Waiver of Immunity. To the extent that any Obligor may be or become
entitled to claim for itself or its Property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

13.13    Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. EACH
OBLIGOR ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY
ACTION HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY
STATEMENT, REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING,
WHETHER WRITTEN OR ORAL, OF OR WITH ADMINISTRATIVE AGENT OR THE LENDERS OTHER
THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



91

--------------------------------------------------------------------------------


                    


13.14    Severability. If any provision hereof is found by a court to be invalid
or unenforceable, to the fullest extent permitted by applicable law the parties
agree that such invalidity or unenforceability shall not impair the validity or
enforceability of any other provision hereof.

13.15    No Fiduciary Relationship. Each Obligor acknowledges that
Administrative Agent and the Lenders have no fiduciary relationship with, or
fiduciary duty to, Borrower arising out of or in connection with this Agreement
or the other Loan Documents, and the relationship between the Lenders and
Borrower is solely that of creditor and debtor. This Agreement and the other
Loan Documents do not create a joint venture among the parties.

13.16    Confidentiality. Administrative Agent and the Lenders agree to maintain
the confidentiality of the Confidential Information (as defined in the
Non-Disclosure Agreement) in accordance with the terms of that certain
confidentiality agreement dated as of September 20, 2012 between Borrower and
Capital Royalty L.P. (the “Non-Disclosure Agreement”). Any new Lender that
becomes party to this Agreement hereby agrees to be bound by the terms of the
Non-Disclosure Agreement. The parties to this Agreement shall prepare a mutually
agreeable press release announcing the completion of this transaction on the
first Borrowing Date.

13.17    USA PATRIOT Act. Administrative Agent and the Lenders hereby notify the
Obligors that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) or any Anti-Money
Laundering Laws, they are required to obtain, verify and record information that
identifies such Obligor, which information includes the name and address of such
Obligor and other information that will allow such Lender to identify such
Obligor in accordance with the Act or other Anti-Money Laundering Laws.

13.18    Maximum Rate of Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (in each case, the “Maximum Rate”). If the Lenders
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans, and not to the payment
of interest, or, if the excessive interest exceeds such unpaid principal, the
amount exceeding the unpaid balance shall be refunded to the applicable Obligor.
In determining whether the interest contracted for, charged, or received by the
Lenders exceeds the Maximum Rate, the Lenders may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Indebtedness and other obligations of any Obligor hereunder, or (d) allocate
interest between portions of such Indebtedness and other obligations under the
Loan Documents to the end that no such portion shall bear interest at a rate
greater than that permitted by applicable Law.

13.19    Certain Waivers.
(a)    Real Property Security Waivers.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



92

--------------------------------------------------------------------------------

                    


(i)    Each Obligor acknowledges that all or any portion of the Obligations
(other than the Warrant Obligations) may now or hereafter be secured by a Lien
or Liens upon real property evidenced by certain documents including deeds of
trust and assignments of rents. The Secured Parties may, pursuant to the terms
of said real property security documents and applicable law, foreclose under all
or any portion of one or more of said Liens by means of judicial or nonjudicial
sale or sales. Each Obligor agrees that the Secured Parties may exercise
whatever rights and remedies they may have with respect to said real property
security, all without affecting the liability of any Obligor under the Loan
Documents, except to the extent the Secured Parties realize payment by such
action or proceeding. No election to proceed in one form of action or against
any party, or on any obligation shall constitute a waiver of any Secured Party’s
rights to proceed in any other form of action or against any Obligor or any
other Person, or diminish the liability of any Obligor, or affect the right of
the Secured Parties to proceed against any Obligor for any deficiency, except to
the extent the Secured Parties realize payment by such action, notwithstanding
the effect of such action upon any Obligor’s rights of subrogation,
reimbursement or indemnity, if any, against Obligor or any other Person.
(ii)    To the extent permitted under applicable law, each Obligor hereby waives
any rights and defenses that are or may become available to such Obligor by
reason of Sections 2787 to 2855, inclusive, of the California Civil Code.
(iii)    To the extent permitted under applicable law, each Obligor hereby
waives all rights and defenses that such Obligor may have because the
Obligations are or may be secured by real property. This means, among other
things:
(A)    the Secured Parties may collect from any Obligor without first
foreclosing on any real or personal property collateral pledged by any other
Obligor;
(B)    If the Secured Parties foreclose on any real property collateral pledged
by any Obligor:
(1)    The amount of the Loans may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and
(2)    the Secured Parties may collect from each Obligor even if the Secured
Parties, by foreclosing on the real property collateral, have destroyed any
right that such Obligor may have to collect from any other Obligor.
(3)    To the extent permitted under applicable law, this is an unconditional
and irrevocable waiver of any rights and defenses each Obligor may have because
the Obligations are or may be secured by real property. These rights and
defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d or 726 of the California Code of Civil Procedure.
(iv)    To the extent permitted under applicable law, each Obligor waives all
rights and defenses arising out of an election of remedies by the Secured
Parties, even though


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



93

--------------------------------------------------------------------------------

                    


that election of remedies, such as a nonjudicial foreclosure with respect to
security for a guaranteed obligation, has destroyed such Obligor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise.
(b)    Waiver of Marshaling. WITHOUT LIMITING THE FOREGOING IN ANY WAY, EACH
OBLIGOR HEREBY IRREVOCABLY WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHTS IT MAY HAVE AT ANY TIME (WHETHER ARISING DIRECTLY OR
INDIRECTLY, BY OPERATION OF LAW, CONTRACT OR OTHERWISE) TO REQUIRE THE
MARSHALING OF ANY ASSETS OF ANY OBLIGOR, WHICH RIGHT OF MARSHALING MIGHT
OTHERWISE ARISE FROM ANY PAYMENTS MADE OR OBLIGATIONS PERFORMED.

13.20    Tax Treatment. The parties hereto agree (a) that any contingency
associated with the Loans is described in Treasury Regulations Section
1.1272-1(c) and/or Treasury Regulations Section 1.1275-2(h), and therefore no
Loan is governed by the rules set out in Treasury Regulations Section 1.1275-4,
(b) except for a Lender described in Sections 871(h)(3) or 881(c)(3) of the
Code, absent a change in a Requirement of Law, all interest on the Loans is
“portfolio interest” within the meaning of Sections 871(h) or 881(c) of the
Code, and therefore is exempt from withholding tax under Sections 1441(c)(9) or
1442(a) of the Code, and (c) to adhere to this Section 13.20 for U.S. Federal
income and any other applicable Tax purposes and not to take any action or file
any Tax Return, report or declaration inconsistent herewith unless required by
applicable Law.

13.21    Original Issue Discount. For purposes of Sections 1272, 1273 and 1275
of the Code, each Loan is being issued with original issue discount; please
contact Thomas Bailey, Chief Financial Officer, 530 Fairview Avenue, N. Suite
2000, Seattle, WA 98109, telephone: (888) 358-6266 to obtain information
regarding the issue price, the amount of original issue discount and the yield
to maturity.

13.22     Amendment and Restatement of Original Loan Agreement. This Agreement
amends, restates and supersedes the Original Loan Agreement in its entirety,
except as provided in this Section. On and as of the date hereof, the rights and
obligations of the parties evidenced by the Original Loan Agreement shall be
evidenced by this Agreement and the other Loan Documents and the grant of
security interest in the Collateral by the relevant Loan Parties under the
Original Loan Agreement and the other “Loan Documents” (as defined in the
Original Loan Agreement) shall continue under but as amended by this Agreement
and the other Loan Documents, and shall not in any event be terminated,
extinguished or annulled but shall hereafter be governed by this Agreement and
the other Loan Documents. All references to the Original Loan Agreement in any
Loan Document or other document or instrument delivered in connection therewith
shall be deemed to refer to this Agreement and the provisions hereof. Nothing
contained herein shall be construed as a novation of the “Obligations”
outstanding under and as defined in the Original Loan Agreement, which shall
remain in full force and effect, except as modified hereby.

SECTION 14
GUARANTEE


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



94

--------------------------------------------------------------------------------


                    


14.01    The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Secured Parties and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans and all fees and other
amounts from time to time owing to the Secured Parties by Borrower under this
Agreement or under any other Loan Document and by any other Obligor under any of
the Loan Documents, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Subsidiary Guarantors hereby further jointly and severally
agree that if Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Subsidiary Guarantors will promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. For the avoidance of
doubt and notwithstanding anything herein to the contrary, the Guaranteed
Obligations shall not include any Warrant Obligations.

14.02    Obligations Unconditional; Subsidiary Guarantor Waivers. The
obligations of the Subsidiary Guarantors under Section 14.01 are absolute and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of Borrower under this
Agreement or any other agreement or instrument referred to herein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 14.02 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional, joint and
several, under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Subsidiary Guarantors hereunder,
which shall remain absolute and unconditional as described above, and each
Subsidiary Guarantor hereby irrevocably waives any defenses to enforcement it
may have (now or in the future) by reason of:
(a)    any change in the time, including the time for any performance or
compliance with, place or manner of payment of, or in any other term of, the
Guaranteed Obligations or any other obligation of any Obligor under any Loan
Document, or any rescission, waiver, amendment or other modification of any Loan
Document or any other agreement, including any increase in the Guaranteed
Obligations resulting from any extension of additional credit or otherwise;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



95

--------------------------------------------------------------------------------

                    


waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
(d)    any taking, exchange, substitution, release, impairment or non-perfection
of any Collateral, any taking, release, impairment, amendment, waiver or other
modification of any guaranty, for the Guaranteed Obligations or any lien or
security interest granted to, or in favor of, the Secured Parties as security
for any of the Guaranteed Obligations shall fail to be perfected; and
(e)    the failure of any other Person to execute or deliver this Agreement, any
Loan Document or any other guaranty or agreement or the release or reduction of
liability of any Obligor or other guarantor or surety with respect to the
Guaranteed Obligations.
The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower
under this Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

14.03    Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 14 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Secured Parties on demand for all
reasonable costs and expenses (including fees of counsel) incurred by the
Lenders in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

14.04    Subrogation. The Subsidiary Guarantors hereby jointly and severally
agree that until Payment In Full, they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section
14.01, whether by subrogation or otherwise, against Borrower or any other
guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations.

14.05    Remedies. The Subsidiary Guarantors jointly and severally agree that,
as between the Subsidiary Guarantors and the Secured Parties, the obligations of
Borrower under this Agreement and under the other Loan Documents may be declared
to be forthwith due and payable as provided in Section 11 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
Section 11) for purposes of Section 14.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 14.01.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



96

--------------------------------------------------------------------------------


                    


14.06    Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 14 constitutes an instrument for
the payment of money, and consents and agrees that the Secured Parties, at their
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall have the right to proceed by motion
for summary judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R §
3213.

14.07    Continuing Guarantee. The guarantee in this Section 14 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

14.08    Rights of Contribution. The Subsidiary Guarantors hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section 14.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 14 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.
For purposes of this Section 14.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Subsidiary Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the first Borrowing Date, as of such
Borrowing Date, and (B) with respect to any other Subsidiary Guarantor, as of
the date such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



97

--------------------------------------------------------------------------------


                    


14.09    General Limitation on Guarantee Obligations. In any action or
proceeding involving any provincial, territorial or state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Subsidiary
Guarantor under Section 14.01 would otherwise, taking into account the
provisions of Section 14.08, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 14.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Subsidiary Guarantor, any Secured Party or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
[Signature Pages Follow]




[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



98

--------------------------------------------------------------------------------


                    


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
BORROWER:
NANOSTRING TECHNOLOGIES, INC.
By:
/s/ K. Thomas Bailey
 
Name:
K. Thomas Bailey
 
Title:
Chief Financial Officer
 
 
 
 
Address for Notices:
 
530 Fairview Avenue, N.
 
Suite 2000
 
Seattle, WA 98109
 
Attn:
Thomas Bailey
 
Tel.:
[†]
 
Email:
[†]
 
 
 
 
SUBSIDIARY GUARANTORS:
NANOSTRING TECHNOLOGIES INTERNATIONAL INC.


By:
/s/ K. Thomas Bailey
 
Name:
K. Thomas Bailey
 
Title:
Chief Financial Officer
 
 
 
 
Address for Notices:
 
530 Fairview Avenue, N.
 
Suite 2000
 
Seattle, WA 98109
 
Attn:
Thomas Bailey
 
Tel.:
[†]
 
Email:
[†]
 
 
 
 





[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------

                    


ADMINISTRATIVE AGENT:
CRG SERVICING LLC
By:
/s/ Nathan Hukill
 
Name:
Nathan Hukill
 
Title:
Authorized Signatory
 
 
 
 
Address for Notices:
 
1000 Main Street, Suite 2500
 
Houston, TX 77002
 
Attn:
Portfolio Reporting
 
Tel.:
[†]
 
Fax:
[†]
 
Email:
[†]
 
 
 
 
LENDERS:
CRG PARTNERS III L.P.
BY CRG PARTNERS III GP L.P., its General Partner
By CRG PARTNERS III GP LLC, its General Partner
By:
/s/ Nathan Hukill
 
Name:
Nathan Hukill
 
Title:
Authorized Signatory
 
 
 
 
Address for Notices:
 
1000 Main Street, Suite 2500
 
Houston, TX 77002
 
Attn:
Portfolio Reporting
 
Tel.:
[†]
 
Fax:
[†]
 
Email:
[†]
 
 
 
 
CRG PARTNERS III - PARALLEL FUND "A" L.P.
BY CRG PARTNERS III - PARALLEL FUND "A" GP L.P., its General Partner
 
By CRG PARTNERS III - PARALLEL FUND "A" GP LLC, its General Partner
 
By:
/s/ Nathan Hukill
 
Name:
Nathan Hukill
 



[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------

                    


Title:
Authorized Signatory
 
 
 
 
Address for Notices:
 
1000 Main Street, Suite 2500
 
Houston, TX 77002
 
Attn:
Portfolio Reporting
 
Tel.:
[†]
 
Fax:
[†]
 
Email:
[†]
 
 
 
 
CRG PARTNERS III - PARALLEL FUND "B" (CAYMAN) L.P.
BY CRG PARTNERS III (CAYMAN) GP L.P., its General Partner
 
By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner
 
By:
/s/ Nathan Hukill
 
Name:
Nathan Hukill
 
Title:
Authorized Signatory
 
 
 
 
Witness:
/s/ Nicole Nesson
 
Name
Nicole Nesson
 
 
 
 
Address for Notices:
 
1000 Main Street, Suite 2500
 
Houston, TX 77002
 
Attn:
Portfolio Reporting
 
Tel.:
[†]
 
Fax:
[†]
 
Email:
[†]
 
 
 
 
CRG PARTNERS III (CAYMAN) LEV AIV L.P.
BY CRG PARTNERS III (CAYMAN) GP L.P., its General Partner
 
By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner
 
By:
/s/ Nathan Hukill
 
Name:
Nathan Hukill
 
Title:
Authorized Signatory
 
 
 
 
Witness:
/s/ Nicole Nesson
 
Name
Nicole Nesson
 
 
 
 
Address for Notices:
 



[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------

                    


1000 Main Street, Suite 2500
 
Houston, TX 77002
 
Attn:
Portfolio Reporting
 
Tel.:
[†]
 
Fax:
[†]
 
Email:
[†]
 
 
 
 
CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.
BY CRG PARTNERS III (CAYMAN) GP L.P., its General Partner
 
By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner
 
By:
/s/ Nathan Hukill
 
Name:
Nathan Hukill
 
Title:
Authorized Signatory
 
 
 
Witness:
/s/ Nicole Nesson
 
Name
Nicole Nesson
 
 
 
 
Address for Notices:
 
1000 Main Street, Suite 2500
 
Houston, TX 77002
 
Attn:
Portfolio Reporting
 
Tel.:
[†]
 
Fax:
[†]
 
Email:
[†]
 





[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------


                    


Schedule 1
to Term Loan Agreement
COMMITMENTS
Lender
Commitment
Proportionate Share
CRG Partners III L.P.
$15,640,798.06
15.64%
CRG Partners III – Parallel Fund “A” L.P.
$9,220,859.30
9.22%
CRG Partners III Parallel Fund “B” (Cayman) L.P.
$37,311,175.42
37.31%
CRG Partners III (Cayman) LEV AIV L.P.
$33,457,827.28
33.46%
CRG Partners III (Cayman) UNLEV AIV I L.P.
$4,369,339.95
4.37%
TOTAL
$100,000,000
100%



WARRANT SHARES
Lender
Number of Warrant Shares
of Common Stock Outstanding
 
First Borrowing
Second Borrowing
Third Borrowing
CRG Partners III L.P.
53,425
TBD1
TBD1
CRG Partners III – Parallel Fund “A” L.P.
31,496
TBD1
TBD1
CRG Partners III Parallel Fund “B” (Cayman) L.P.
127,447
TBD1
TBD1
CRG Partners III (Cayman) LEV AIV L.P.
114,285
TBD1
TBD1
CRG Partners III (Cayman) UNLEV AIV I L.P.
14,925
TBD1
TBD1
Total percentage, of common stock of Borrower on a fully diluted basis
(inclusive of Warrants granted on such date), to Lenders on stated date
0.9%
0.3%
0.3%

________________________
¹ To equal such Lender’s Proportionate Share of the aggregate percentage set
forth in the bottom row of such column for such Borrowing Date.





[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------


                    


Exhibit A
to Term Loan Agreement
FORM OF GUARANTEE ASSUMPTION AGREEMENT
GUARANTEE ASSUMPTION AGREEMENT dated as of [DATE] (this “Agreement”) by [NAME OF
ADDITIONAL SUBSIDIARY GUARANTOR], a [___] [___] (the “Additional Subsidiary
Guarantor”), in favor of CRG SERVICING LLC, as administrative agent and
collateral agent (the “Administrative Agent”) for the benefit of the Secured
Parties under that certain Amended and Restated Term Loan Agreement, dated as of
October 12, 2018 (as amended, restated, supplemented or otherwise modified,
renewed, refinanced or replaced, the “Loan Agreement”), among NanoString
Technologies, Inc., a Delaware corporation (“Borrower”), Administrative Agent,
the lenders from time to time party thereto and the Subsidiary Guarantors from
time to time party thereto. The terms defined in the Loan Agreement are herein
used as therein defined.
Pursuant to Section 8.12(a) of the Loan Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Loan Agreement, and a “Grantor” for all purposes of the Security Agreement.
Without limiting the foregoing, the Additional Subsidiary Guarantor hereby,
jointly and severally with the other Subsidiary Guarantors, guarantees to the
Lenders and their successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations (as defined in Section 14.01 of the Loan Agreement) in the same
manner and to the same extent as is provided in Section 14 of the Loan
Agreement. In addition, as of the date hereof, the Additional Subsidiary
Guarantor hereby makes the representations and warranties set forth in Sections
7.01, 7.02, 7.03, 7.05(a), 7.06, 7.07, 7.08 and 7.18 of the Loan Agreement, and
in Section 2 of the Security Agreement, with respect to itself and its
obligations under this Agreement and the other Loan Documents, as if each
reference in such Sections to the Loan Documents included reference to this
Agreement, such representations and warranties to be made as of the date hereof.
The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 8.12(a) of the Loan Agreement to Administrative
Agent.
IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Agreement to be duly executed and delivered as of the day and year first above
written.
 
 
[ADDITIONAL SUBSIDIARY GUARANTOR]
 
 
By:
 
 
 
Name
 
 
 
 
Title
 
 





[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit A-1

--------------------------------------------------------------------------------


                    




Exhibit B
to Term Loan Agreement
FORM OF NOTICE OF BORROWING
Date : [__________]
To:    CRG Servicing LLC and the Lenders referred to below
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    Portfolio Reporting
Re: Borrowing under Amended and Restated Term Loan Agreement
Ladies and Gentlemen:
The undersigned, NanoString Technologies, Inc., a Delaware corporation
(“Borrower”), refers to the Amended and Restated Term Loan Agreement, dated as
of October 12, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among Borrower, CRG
Servicing LLC, as administrative agent and collateral agent (in such capacities,
the “Administrative Agent”), and the lenders from time to time party thereto and
the subsidiary guarantors from time to time party thereto. The terms defined in
the Loan Agreement are herein used as therein defined.
Borrower hereby gives you notice irrevocably, pursuant to Section 2.02 of the
Loan Agreement, of the borrowing of the Loan specified herein:
1.    The proposed Borrowing Date is [__________].
2.    The amount of the proposed Borrowing is $[__________].
3.    The payment instructions with respect to the funds to be made available to
Borrower are as follows:
Bank name:    [__________]
Bank Address:    [__________]
Routing Number:    [__________]
Account Number:    [__________]
Swift Code:    [__________]
Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing of the Loan,
before and after giving effect thereto and to the application of the proceeds
therefrom:
a)    the representations and warranties made by Borrower in Section 7 of the
Loan Agreement shall be true on and as of the Borrowing Date and immediately
after giving effect to


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit B-1

--------------------------------------------------------------------------------

                    


the application of the proceeds of the Borrowing with the same force and effect
as if made on and as of such date except that the representation regarding
representations and warranties that refer to a specific earlier date shall be
that they were true on such earlier date;
b)    on and as of the Borrowing Date, there shall have occurred no Material
Adverse Change since December 31, 2017; and
c)    no Default exists or would result from such proposed Borrowing or the
application of the proceeds thereof.
IN WITNESS WHEREOF, Borrower has caused this Notice of Borrowing to be duly
executed and delivered as of the day and year first above written.


BORROWER:


NANOSTRING TECHNOLOGIES, INC.


By _______________________________________
Name:
Title:














[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit B-2

--------------------------------------------------------------------------------


                    


Exhibit C-1
to Term Loan Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Amended and Restated Term Loan Agreement, dated as of
October 12, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among NanoString
Technologies, Inc., a Delaware corporation (“Borrower”), CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the lenders and the subsidiary guarantors from time
to time party thereto. [______________________] (the “Foreign Lender”) is
providing this certificate pursuant to Section 5.03(e)(ii)(B) of the Loan
Agreement. The Foreign Lender hereby represents and warrants that:
1.    The Foreign Lender is the sole record owner of the Loans (as well as any
note(s) evidencing such Loans) in respect of which it is providing this
certificate;
2.    The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Foreign Lender further represents and warrants that:
(a)    The Foreign Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and
(b)    The Foreign Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;
3.    The Foreign Lender is not a 10-percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Code; and
4.    The Foreign Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
The undersigned has delivered to Borrower (directly or through Administrative
Agent) a correct and complete certificate of its non-U.S. Person status on IRS
Form W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit C-1-1

--------------------------------------------------------------------------------

                    


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.
[NAME OF NON-U.S. LENDER]


By _______________________________
Name:
Title:


Date: ____________________


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit C-1-2

--------------------------------------------------------------------------------


                    


Exhibit C-2
to Term Loan Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Amended and Restated Term Loan Agreement, dated as of
October 12, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among NanoString
Technologies, Inc., a Delaware corporation (“Borrower”), CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the lenders and the subsidiary guarantors from time
to time party thereto. [______________________] (the “Foreign Participant”) is
providing this certificate pursuant to Section 5.03(e)(ii)(B) of the Loan
Agreement. The Foreign Participant hereby represents and warrants that:
1.    The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate;
2.    The Foreign Participant is not a “bank” for purposes of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”). In
this regard, the Foreign Participant further represents and warrants that:
(a)    The Foreign Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and
(b)    The Foreign Participant has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;
3.    The Foreign Participant is not a 10-percent shareholder of Borrower within
the meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Code; and
4.    The Foreign Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a correct and
complete certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided in this certificate changes, the
undersigned shall promptly so inform the Borrower and Administrative Agent, and
(2) the undersigned shall have at all times furnished the Borrower and
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit C-2-1

--------------------------------------------------------------------------------

                    


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.
[NAME OF NON-U.S. PARTICIPANT]


By _______________________________
Name:
Title:


Date: ____________________


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit C-2-2

--------------------------------------------------------------------------------


                    


Exhibit C-3
to Term Loan Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Amended and Restated Term Loan Agreement, dated as of
October 12, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among NanoString
Technologies, Inc., a Delaware corporation (“Borrower”), CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the lenders and the subsidiary guarantors from time
to time party thereto. [______________________] (the “Foreign Participant”) is
providing this certificate pursuant to Section 5.03(e)(ii)(B) of the Loan
Agreement. The Foreign Participant hereby represents and warrants that:
1.    The Foreign Participant is the sole record owner of the participation in
respect of which it is providing this certificate;
2.     The Foreign Participant’s direct or indirect partners/members are the
sole beneficial owners of the participation in respect of which it is providing
this certificate;
3.    Neither the Foreign Participant nor its direct or indirect
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Foreign Participant further represents and warrants that:
(a)    neither the Foreign Participant nor its direct or indirect
partners/members is subject to regulatory or other legal requirements as a bank
in any jurisdiction; and
(b)    neither the Foreign Participant nor its direct or indirect
partners/members has been treated as a bank for purposes of any tax, securities
law or other filing or submission made to any Governmental Authority, any
application made to a rating agency or qualification for any exemption from tax,
securities law or other legal requirements;
4.    Neither the Foreign Participant nor its direct or indirect
partners/members is a 10-percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Code; and
5.    Neither the Foreign Participant nor its direct or indirect
partners/members is a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a correct and
complete IRS Form W-8IMY accompanied by one of the following forms for each of
its partners/members that is claiming the portfolio interest exemption : (i) an
IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit C-3-1

--------------------------------------------------------------------------------

                    


information provided in this certificate changes, the undersigned shall promptly
so inform the Borrower and Administrative Agent, and (2) the undersigned shall
have at all times furnished the Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.
[NAME OF NON-U.S. PARTICIPANT]


By _______________________________
Name:
Title:


Date: ____________________


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit C-3-2

--------------------------------------------------------------------------------


                    


Exhibit C-4
to Term Loan Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Amended and Restated Term Loan Agreement, dated as of
October 12, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among NanoString
Technologies, Inc., a Delaware corporation (“Borrower”), CRG Servicing LLC, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the lenders and the subsidiary guarantors from time
to time party thereto. [______________________] (the “Foreign Lender”) is
providing this certificate pursuant to Section 5.03(e)(ii)(B) of the Loan
Agreement. The Foreign Lender hereby represents and warrants that:
1.    The Foreign Lender is the sole record owner of the Loans (as well as any
note(s) evidencing such Loans) in respect of which it is providing this
certificate;
2.     The Foreign Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loans (as well as any note(s) evidencing such Loans) in
respect of which it is providing this certificate;
3.    Neither the Foreign Lender nor its direct or indirect partners/members is
a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Foreign Lender further
represents and warrants that:
(a)    neither the Foreign Lender nor its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and
(b)    neither the Foreign Lender nor its direct or indirect partners/members
has been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements;
4.    Neither the Foreign Lender nor its direct or indirect partners/members is
a 10-percent shareholder of Borrower within the meaning of Section 871(h)(3)(B)
or Section 881(c)(3)(B) of the Code; and
5.    Neither the Foreign Lender nor its direct or indirect partners/members is
a controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.
The undersigned has made available to Borrower (directly or through
Administrative Agent) a correct and complete IRS Form W-8IMY accompanied by one
of the following forms for each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable,
or (ii) an IRS Form W-8IMY accompanied by an


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit C-4-1

--------------------------------------------------------------------------------

                    


IRS Form W-8BEN or W-8BEN-E, as applicable, from each such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and Administrative Agent, and (2) the undersigned shall have at all
times furnished the Borrower and Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.
[NAME OF NON-U.S. LENDER]


By _______________________________
Name:
Title:


Date: __________________


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit C-4-2

--------------------------------------------------------------------------------


                    


Exhibit D
to Term Loan Agreement
FORM OF COMPLIANCE CERTIFICATE
[DATE]
This certificate is delivered pursuant to Section 8.01(c) of, and in connection
with the consummation of the transactions contemplated in, the Amended and
Restated Term Loan Agreement, dated as of October 12, 2018 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among NanoString Technologies, Inc., a Delaware corporation
(“Borrower”), CRG Servicing LLC, as administrative agent and collateral agent
(in such capacities, the “Administrative Agent”), and the lenders and the
subsidiary guarantors from time to time party thereto. Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Loan
Agreement.
The undersigned, a duly authorized Responsible Officer of Borrower having the
name and title set forth below under his signature, hereby certifies, on behalf
of Borrower for the benefit of the Secured Parties and pursuant to Section
8.01(c) of the Loan Agreement that such Responsible Officer of Borrower is
familiar with the Loan Agreement and that, in accordance with each of the
following sections of the Loan Agreement, each of the following is true on the
date hereof, both before and after giving effect to any Loan to be made on or
before the date hereof:
In accordance with Section 8.01[(a)/(b)] of the Loan Agreement, attached hereto
as Annex A are the financial statements for the [fiscal quarter/fiscal year]
ended [__________] required to be delivered pursuant to Section 8.01[(a)/(b)] of
the Loan Agreement. Such financial statements fairly present in all material
respects the consolidated financial position, results of operations and cash
flow of Borrower and its Subsidiaries as at the dates indicated therein and for
the periods indicated therein in accordance with GAAP [(subject to the absence
of footnote disclosure and normal year-end audit adjustments)]²
Attached hereto as Annex B are the calculations used to determine compliance
with each financial covenant contained in Section 10 of the Loan Agreement.
No Default or Event of Default is continuing as of the date hereof[, except as
provided for on Annex C attached hereto, with respect to each of which Borrower
proposes to take the actions set forth on Annex C].
The representations and warranties made by Borrower in Section 7 of the Loan
Agreement are true on and as of the date hereof, with the same force and effect
as if made on and as of the date hereof (except that the representation
regarding representations and warranties that refer to a specific earlier date
shall be that they were true on such earlier date)[, except as provided for on
Annex D attached hereto, with respect to each of which Borrower proposes to take
the actions set forth on Annex D].
________________________


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit D-1

--------------------------------------------------------------------------------

                    


² Insert language in brackets only for quarterly certifications.
[Attached hereto as Annex E are updates to Schedules 7.05(b)(i), 7.05(b)(iii),
7.05(c), 7.14 and 7.16 to the Disclosure Letter.]
IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.
NANOSTRING TECHNOLOGIES, INC.


By _______________________________________
Name:
Title:








[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit D-2

--------------------------------------------------------------------------------

                    


Annex A to Compliance Certificate
FINANCIAL STATEMENTS
[see attached]






[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit D-3

--------------------------------------------------------------------------------

                    


Annex B to Compliance Certificate
CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE
•
Section 10.01: Minimum Liquidity
 
A.    
Amount of unencumbered (other than by Liens described in Sections 9.02(a),
9.02(c) (provided that there is no default under the documentation governing the
Permitted Priority Debt) and 9.02(j)) cash and Permitted Cash Equivalent
Investments (which for greater certainty shall not include any undrawn credit
lines), in each case, to the extent held in an account over which the Lenders
have a perfected security interest as of the date of this certificate:
$__________
B.    
The greater of:
$__________
 
(1)    $2,000,000 and
 
 
(2)    to the extent Borrower has incurred Permitted Priority Debt, the minimum
cash balance required of Borrower by Borrower’s Permitted Priority Debt
creditors
 
 
Was Liquidity at all times during the period greater than Line IB?:
Yes: In compliance; No: Not in compliance
II.    
Section 10.02(a)-(e): Minimum Revenue—Subsequent Periods
 
A.    
Revenues during the twelve-month period beginning on January 1, 2019
$__________
 
Is line II.A equal to or greater than $[†]?
Yes: In compliance; No: Not in compliance³
B.    
Revenues during the twelve-month period beginning on January 1, 2020
$__________
 
Is line II.B equal to or greater than $[†]?
Yes: In compliance; No: Not in compliance4
C.    
Revenues during the twelve-month period beginning on January 1, 2021
$__________
 
Is line II.C equal to or greater than $[†]?
Yes: In compliance; No: Not in compliance
D.    
Revenues during the twelve-month period beginning on January 1, 2022
$__________

________________________
³ Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2019 pursuant to Section 8.01(c) of the Loan
Agreement.
4 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2020
pursuant to Section 8.01(c) of the Loan Agreement.
5 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2021
pursuant to Section 8.01(c) of the Loan Agreement.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit D-4

--------------------------------------------------------------------------------

                    




 
 
 
 
Is line II.D equal to or greater than $[†]?
Yes: In compliance; No: Not in compliance6
E.    
Revenues during the twelve-month period beginning on January 1, 2023
$__________
 
Is line II.E equal to or greater than $[†]?
Yes: In compliance; No: Not in compliance7

________________________
6 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2022
pursuant to Section 8.01(c) of the Loan Agreement.
[7 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2023
pursuant to Section 8.01(c) of the Loan Agreement.]




[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit D-5

--------------------------------------------------------------------------------

                    




Annex C
to Compliance Certificate
EVENTS OF DEFAULT
[Not applicable.]


[If applicable, state events and describe proposed remedial actions].




[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit D-6

--------------------------------------------------------------------------------

                    




Annex D
to Compliance Certificate
REPRESENTATIONS AND WARRANTIES
[Not applicable.]


[If applicable, state representations and describe proposed remedial actions].




[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit D-7

--------------------------------------------------------------------------------

                    




Annex E
to Compliance Certificate
UPDATES TO DISCLOSURE LETTER
[Schedule 7.05(b)(i)    -    Certain Intellectual Property    
Schedule 7.05(b)(ii)    -    Intellectual Property Exceptions
Schedule 7.05(c)    -    Material Intellectual Property
Schedule 7.14
-    Material Agreements

Schedule 7.16    -    Real Property]








[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit D-8

--------------------------------------------------------------------------------


                    


Exhibit E
to Term Loan Agreement
OPINION REQUEST
The opinions of legal counsel to Borrower and each other Obligor should address
the following matters (capitalized terms used but not defined herein have the
meanings given to them in the Agreement):


1.
Power and authority (Section 7.01)

2.
Valid existence/good standing (Section 7.01)

3.
Due authorization (Section 7.02)

4.
Due execution & delivery (Section 7.02)

5.
Enforceability (Section 7.02)

6.
No consents/conflicts (Section 7.03)

7.
Investment company (Section 7.10(a))

8.
Board regulations T, U & X (Section 7.10(b))

9.
Legal, valid and enforceable security interest (Section 7.18)

10.
Perfection of security interest (UCC) (Section 7.18)







[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit E-1

--------------------------------------------------------------------------------


                    


Exhibit F
to Term Loan Agreement
FORM OF LANDLORD CONSENT
THIS LANDLORD CONSENT (the “Agreement”) is made and entered into as of October
12, 2018 by and among CRG Servicing LLC, as administrative agent and collateral
agent for the “Secured Parties” as defined in the Loan Agreement referred to
below (in such capacities, “Administrative Agent”), [INSERT NAME OF BORROWER or
GUARANTOR], a Delaware corporation (“Debtor”), and [INSERT NAME OF LANDLORD], a
[Delaware] [limited liability company] (“Landlord”).
WHEREAS, Debtor has entered into an Amended and Restated Term Loan Agreement,
dated as of October 12, 2018 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Loan Agreement”), among NanoString
Technologies, Inc., a Delaware corporation, as borrower, Administrative Agent,
the lenders from time to time party thereto and the subsidiary guarantors from
time to time party thereto, and an Amended and Restated Security Agreement
(together with the Loan Agreement, the “Agreements”), pursuant to which the
Secured Parties have been granted a security interest in all of Debtor’s
personal property, including, but not limited to, inventory, equipment and trade
fixtures (hereinafter “Personal Property;” for purposes of clarity, in no event
shall Personal Property include any rents or other amounts payable to Landlord
now or in the future); and
WHEREAS, Landlord is the owner of the real property located at [__________] (the
“Premises”); and
WHEREAS, Landlord and Debtor have entered into that certain Lease dated
[__________][, as amended by [___________] dated [__________]] ([collectively,]
the “Lease”); and
WHEREAS, certain of the Personal Property has or may become affixed to or be
located on, wholly or in part, the Premises.
NOW, THEREFORE, in consideration of any loans or other financial accommodation
extended by the Secured Parties to Debtor at any time, and other good and
valuable consideration, the parties agree as follows:
1.Landlord subordinates to Administrative Agent (for the benefit of the Secured
Parties) all security interests or other interests or rights Landlord may now or
hereafter have in, or to any of the Personal Property, whether for rent or
otherwise, while Debtor is indebted to the Secured Parties.
2.    The Personal Property may be installed in or located on the Premises and
is not and shall not be deemed a fixture or part of the real estate and shall at
all times be considered personal property.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit F-1

--------------------------------------------------------------------------------

                    


3.    Administrative Agent or its representatives may enter upon the Premises
during normal business hours, and upon not less than two business days’ advance
notice to Landlord, to inspect the Personal Property.
4.    Upon the occurrence and during the continuance of an Event of Default
under the Agreements, Administrative Agent or its representatives, at
Administrative Agent’s option, upon written notice delivered to Landlord not
less than ten (10) business days in advance, may enter the Premises during
normal business hours for the purpose of repossessing, removing or otherwise
dealing with said Personal Property; provided that neither Administrative Agent
nor Secured Parties shall be permitted to operate the business of Debtor on the
Premises or sell, auction or otherwise dispose of any Personal Property at the
Premises (or the building in which the Premises is located) or advertise any of
the foregoing; and such license shall continue, from the date Administrative
Agent enters the Premises for as long as Administrative Agent reasonably deems
necessary but not to exceed a period of ten (10) days. During the period
Administrative Agent occupies the Premises, it shall pay to Landlord the rent
provided under the Lease relating to the Premises, prorated on a per diem basis
to be determined on a thirty (30) day month, without incurring any other
obligations of Debtor.
5.    Administrative Agent shall pay to Landlord any costs for damage to the
Premises or the building in which the Premises is located in removing or
otherwise dealing with said Personal Property pursuant to paragraph 4 above, and
shall indemnify and hold harmless Landlord from and against (i) all claims,
disputes and expenses, including reasonable attorneys’ fees, suffered or
incurred by Landlord arising from Administrative Agent’s exercise of any of its
rights hereunder, and (ii) any injury to third persons, caused by actions of
Administrative Agent pursuant to this consent.
6.    Landlord agrees to give notice to Administrative Agent in writing by
certified mail, facsimile or email of Landlord’s intent to exercise its remedies
in response to any default by Debtor of any of the provisions of the Lease, to:
CRG Servicing LLC
1000 Main Street, Suite 2500
Houston, TX 77002
Attention: Portfolio Reporting
Fax: 713.209.7351
Email: notices@crglp.com
        
7.    Landlord shall have no obligation to preserve or protect the Personal
Property or take any action in connection therewith, and Administrative Agent
waives all claims they may now or hereafter have against Landlord in connection
with the Personal Property.
8.    This consent shall terminate and be of no further force or effect (except
for those provisions that expressly survive the expiration or termination
hereof) upon the earlier of (i) the date on which all indebtedness secured by
the Personal Property indefeasibly is paid in full (other than inchoate
indemnification obligations for which no claim has been made) and (ii) the date
on which the Lease is terminated or expires.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit F-2

--------------------------------------------------------------------------------

                    


9.    All notices required to be given hereunder shall be effectively given only
if given in writing and shall be deemed to have been validly served, given, or
delivered: (i) upon the earlier of actual receipt and three (3) business days
after deposit in the U.S. mail, first class, registered or certified mail return
receipt requested, with proper postage prepaid; (ii) one (1) business day after
deposit with a reputable overnight courier with all charges prepaid; or (iii)
when delivered, if hand delivered by messenger, in each case addressed to the
party entitled to receive the same at the applicable address set forth on the
applicable signature page of this agreement or at such other address as may be
specified for such purpose by notice given as herein provided.
10.    Nothing contained herein shall be construed to amend the Lease, and the
Lease remains unchanged and in full force and effect.
11.    This consent shall be construed and interpreted in accordance with and
governed by the laws of the State of [__________].
12.    This consent may not be changed or terminated orally and is binding upon
and shall inure to the benefit of Landlord, Administrative Agent, Secured
Parties and Debtor and the heirs, personal representatives, successors and
assigns of Landlord, Administrative Agent, Secured Parties and Debtor.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


LANDLORD:


[__________]


By _______________________________________
Name:
Title:


ADMINISTRATIVE AGENT:


CRG SERVICING LLC


By _________________________________
Name:
Title:


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit F-3

--------------------------------------------------------------------------------

                    


Address for Notices:
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    Portfolio Reporting
Tel.:    713.209.7350
Fax:    713.209.7351
Email:    notices@crglp.com






Acknowledged and Agreed:
[INSERT NAME OF BORROWER OR GUARANTOR]


By _______________________________________
Name:
Title:








[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit F-4

--------------------------------------------------------------------------------


                    


Exhibit G
to Term Loan Agreement
TERMS OF SUBORDINATION
All obligations with respect to Permitted Subordinated Debt, including the
payment of principal of and interest on, the redemption price or the fundamental
change purchase price of, and all other fees, reimbursements, and expenses of
Permitted Subordinated Debt will be subordinated to the prior payment in full of
the Obligations, in cash or other payment satisfactory to the holders of the
Obligations, including Obligations created, incurred, assumed or guaranteed
after the date of the Permitted Subordinated Debt, other than and solely with
respect to obligations of the Permitted Subordinated Debt that are secured by a
pledge of an interest escrow account and the assets therein, which shall hold no
more than the cash interest due in respect of the next three years on the
outstanding principal amount of such Permitted Subordinated Debt, solely to the
extent of the assets therein and proceeds thereof.
The holders of the Obligations will be entitled to receive payment in full, in
cash or other payment satisfactory to the holders of the Obligations, of all
obligations due in respect of such Obligations (including interest after the
commencement of any bankruptcy proceeding at the rate specified in the
Agreement) before the holders of Permitted Subordinated Debt will be entitled to
receive any payments in respect of the obligations under Permitted Subordinated
Debt, including any payment of principal of and interest on, the redemption
price or the fundamental change purchase price of, or all other fees,
reimbursements, and expenses of Permitted Subordinated Debt, in the event of any
distribution to Borrower’s creditors:
•
in a liquidation or dissolution of Borrower;

•
in a bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to Borrower or Borrower’s property;

•
in an assignment for the benefit of creditors;

•
in any marshaling of Borrower’s assets and liabilities; or

•
in each case other than with respect to obligations of the Permitted
Subordinated Debt that are secured by a pledge of the interest escrow account
described above and the assets therein, solely to the extent of the assets
therein and proceeds thereof.

Borrower also may not make any payment or distribution in respect of the
Permitted Subordinated Debt, and may not acquire any Permitted Subordinated Debt
for cash or property, if:
•
a payment default on any of the Obligations occurs and is continuing; or

•
any other default occurs and is continuing on the Obligations that permits
holders of the Obligations to accelerate its maturity and an appropriate notice
of such default (a



[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit G-1

--------------------------------------------------------------------------------

                    


“Payment Blockage Notice”) from Borrower or a representative of such holders is
recieved;
•
provided, however, that the foregoing shall not prevent the holders of Permitted
Subordinated Debt from receiving payments from the interest escrow account.

•
Borrower may resume payments on and distributions in respect of the Permitted
Subordinated Debt, and may acquire the Permitted Subordinated Debt, upon the
earlier of:

•
in the case of a payment default, upon the date on which such default is cured
or waived; and

•
in the case of a nonpayment default, upon the earliest of (i) the date on which
such default is cured or waived, (ii) 91 days after the date the Obligations are
paid in full, (iii) 179 days after the date on which the applicable payment
blockage notice is received, or (iv) the date the Payment Blockage Notice is
rescinded.

If any holder of the Permitted Subordinated Debt or a representative thereof
receives any payment of any obligations in respect of the Permitted Subordinated
Debt when the payment is prohibited by these subordination provisions, the
holder or a representative thereof, as the case may be, will hold the payment in
trust for the benefit of the holders of the Obligations. Upon the proper written
request of the holders of the Obligations, the trustee or the holder, as the
case may be, will deliver the amounts in trust to the holders of the Obligations
or their proper representative.
Borrower must promptly notify holders of the Obligations if payment on the
Permitted Subordinated Debt is accelerated because of an event of default under
the Permitted Subordinated Debt.






[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit G-2

--------------------------------------------------------------------------------


                    


Exhibit H
to Term Loan Agreement
FORM OF INTERCREDITOR AGREEMENT


This Intercreditor Agreement, dated as of [__________] (this “Agreement”), is
made between CRG Servicing LLC, a Delaware limited liability company, as
Administrative Agent, and [INSERT NAME OF A/R LENDER], a [__________] (“[A/R
Lender]”).
RECITALS
A.
NanoString Technologies, Inc., a Delaware corporation (“Borrower”), has entered
into the A/R Facility Agreement (as defined below) with [A/R Lender], which,
along with any other obligations owing to [A/R Lender] by Borrower, is secured
by certain property of Borrower [and the other Obligors (as defined below)].

B.
Borrower [has][and the other Obligors have] entered into that certain Amended
and Restated Term Loan Agreement, dated as of October 12, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “CRG Credit
Agreement”), with certain lenders and CRG Servicing LLC, a Delaware limited
liability company, as administrative agent and collateral agent for such lenders
(in such capacities and together with its successors and assigns, “CRG Agent”),
which is secured by certain property of Borrower [and the other Obligors].

C.
To induce each of [A/R Lender] and the lenders under the CRG Credit Agreement to
make and maintain the credit extensions under the A/R Facility Agreement and the
CRG Credit Agreement, respectively, each of [A/R Lender] and CRG Agent, on
behalf of the “Secured Parties” (as defined in the CRG Credit Agreement, the
“CRG Creditors”; CRG Creditors, collectively with [A/R Lender], “Creditors” and
each individually, a “Creditor”), is willing to enter into this Agreement to,
among other things, subordinate certain of its liens on the terms and conditions
herein set forth.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
13.    Definitions. As used herein, the following terms have the following
meanings:
“A/R Facility Agreement” means that certain [Credit Agreement], dated as of
[_____________], between [A/R Lender] and Borrower, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“A/R Facility Documents” means the A/R Facility Agreement and all [Loan
Documents], each as defined in the A/R Facility Agreement.
“A/R Facility Senior Collateral” means (i) Borrower’s accounts arising from the
sale or lease of inventory or the provision of services, excluding IP/Equipment
Accounts (collectively, “Inventory/Service Accounts”), (ii) Borrower’s
inventory, (iii) to the extent evidencing,


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-1

--------------------------------------------------------------------------------

                    


governing, or securing Borrower’s Inventory/Service Accounts or inventory,
Borrower’s payment intangibles, chattel paper, instruments and documents, (iv)
to the extent held in a segregated deposit account that does not contain other
cash, cash proceeds of Borrower’s Inventory/Service Accounts and inventory, and
(v) proceeds of insurance policies covering Borrower’s Inventory/Service
Accounts and inventory received with respect to such accounts and inventory;
provided that, for purposes of clarification, notwithstanding the foregoing, in
no event shall “A/R Facility Senior Collateral” include any right, title or
interest of any Obligor in (A) any Intellectual Property or any licenses
thereof, (B) any accounts or proceeds arising from the sale, transfer, licensing
or other disposition of any Intellectual Property or licenses, or from the sale,
transfer, lease or other disposition of equipment (collectively, “IP/Equipment
Accounts”), (C) equipment, (D) to the extent evidencing, governing, securing or
otherwise related to equipment, any general intangibles, chattel paper,
instruments or documents or (E) proceeds of equipment or proceeds of insurance
policies with respect to equipment.
“Bankruptcy Code” means the federal bankruptcy law of the United States as from
time to time in effect, currently as Title 11 of the United States Code. Section
references to current sections of the Bankruptcy Code shall refer to comparable
sections of any revised version thereof if section numbering is changed.
“Claim” means, (i) in the case of [A/R Lender], any and all present and future
“claims” (used in its broadest sense, as contemplated by and defined in Section
101(5) of the Bankruptcy Code, but without regard to whether such claim would be
disallowed under the Bankruptcy Code) of [A/R Lender] now or hereafter arising
or existing under or relating to the A/R Facility Documents (with the portion of
[A/R Lender]’s Claim at any time consisting of the aggregate principal amount of
indebtedness under the A/R Facility Documents, not to exceed the sum of (x) 80%
of the face amount at such time of Borrower’s non-delinquent accounts receivable
Inventory/Service Accounts and (y) 50% of the fair market value of Borrower’s
eligible inventory at the time of any advance, whether joint, several, or joint
and several, whether fixed or indeterminate, due or not yet due, contingent or
non-contingent, matured or unmatured, liquidated or unliquidated, or disputed or
undisputed, whether under a guaranty or a letter of credit, and whether arising
under contract, in tort, by law, or otherwise, any interest or fees thereon
(including interest or fees that accrue after the filing of a petition by or
against any Obligor under the Bankruptcy Code, irrespective of whether allowable
under the Bankruptcy Code), any costs of Enforcement Actions, including
reasonable attorneys’ fees and costs, and any prepayment or termination fees,
and (ii) in the case of CRG Creditors, any and all present and future “claims”
(used in its broadest sense, as contemplated by and defined in Section 101(5) of
the Bankruptcy Code, but without regard to whether such claim would be
disallowed under the Bankruptcy Code) of CRG Creditors now or hereafter arising
or existing under or relating to the CRG Documents, whether joint, several, or
joint and several, whether fixed or indeterminate, due or not yet due,
contingent or non-contingent, matured or unmatured, liquidated or unliquidated,
or disputed or undisputed, whether under a guaranty or a letter of credit, and
whether arising under contract, in tort, by law, or otherwise, any interest or
fees thereon (including interest or fees that accrue after the filing of a
petition by or against any Obligor under the Bankruptcy Code, irrespective of
whether allowable under the Bankruptcy Code), any costs of Enforcement Actions,
including reasonable attorneys’ fees and costs, and any prepayment or
termination fees.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-2

--------------------------------------------------------------------------------

                    


“Collateral” means all real or personal property of any Obligor in which any
Creditor now or hereafter has a security interest.
“Common Collateral” means all Collateral in which both [A/R Lender] and CRG
Agent have a security interest.
“CRG Documents” means all documentation related to the CRG Credit Agreement and
all Loan Documents (as defined in the CRG Credit Agreement), including security
or pledge agreements and all other related agreements.
“CRG Senior Collateral” means all Collateral in which CRG Agent has a security
interest, other than the A/R Facility Senior Collateral, including, for the
avoidance of doubt and without limitation, any additional Collateral in which
CRG Agent may have a security interest following the commencement of or in
connection with any Insolvency Proceeding, including without limitation
Collateral subject to any CRG Agent security interests, superpriority claims, or
other rights arising under Sections 507(b) and 552 of the Bankruptcy Code.
“Credit Documents” means, collectively, the CRG Documents and the A/R Facility
Documents.
“Enforcement Action” means, with respect to any Creditor and with respect to any
Claim of such Creditor or any item of Collateral in which such Creditor has or
claims a security interest, lien, or right of offset, (i) any action, whether
judicial or nonjudicial, to repossess, collect, offset, recoup, give
notification to third parties with respect to, sell, dispose of, foreclose upon,
give notice of sale, disposition, or foreclosure with respect to, or obtain
equitable or injunctive relief with respect to, such Claim or Collateral, (ii)
any action in connection with any Insolvency Proceeding to protect, defend,
enforce or assert rights with respect to such Claim or Collateral, including
without limitation filing and defending any proof of claim, opposing or joining
in the opposition of any sale of assets or confirmation of a plan of
reorganization, or opposing or joining in the opposition of any proposed
debtor-in-possession loan or use of cash collateral, and (iii) the filing of, or
the joining in the filing of, an involuntary bankruptcy or insolvency proceeding
against any Obligor.
“Intellectual Property” means, collectively, all copyrights, copyright
registrations and applications for copyright registrations, including all
renewals and extensions thereof, all rights to recover for past, present or
future infringements thereof and all other rights whatsoever accruing thereunder
or pertaining thereto (collectively, “Copyrights”), all patents and patent
applications, including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in part thereof, all damages and payments for past
or future infringements thereof and rights to sue therefor, and all rights
corresponding thereto throughout the world and all income, royalties, damages
and payments now or hereafter due and/or payable under or with respect thereto
(collectively, “Patents”), and all trade names, trademarks and service marks,
logos, trademark and service mark registrations, and applications for trademark
and service mark registrations, including all renewals of trademark and service
mark registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-3

--------------------------------------------------------------------------------

                    


thereto throughout the world (collectively, “Trademarks”), together, in each
case, with the product lines and goodwill of the business connected with the use
of, and symbolized by, each such trade name, trademark and service mark,
together with (a) all inventions, processes, production methods, proprietary
information, know-how and trade secrets; (b) all licenses or user or other
agreements granted to any Obligor with respect to any of the foregoing, in each
case whether now or hereafter owned or used; (c) all information, customer
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, recorded knowledge, surveys, engineering reports, test
reports, manuals, materials standards, processing standards, performance
standards, catalogs, computer and automatic machinery software and programs; (d)
all field repair data, sales data and other information relating to sales or
service of products now or hereafter manufactured; (e) all accounting
information and all media in which or on which any information or knowledge or
data or records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data; (f) all
licenses, consents, permits, variances, certifications and approvals of
governmental agencies now or hereafter held by any Obligor; and (g) all causes
of action, claims and warranties now or hereafter owned or acquired by any
Obligor in respect of any of the items listed above.
“Junior Collateral” means, (i) in the case of [A/R Lender], all Common
Collateral consisting of CRG Senior Collateral and (ii) in the case of CRG
Creditors, all Common Collateral consisting of A/R Facility Senior Collateral.
“Obligor” means Borrower, each subsidiary thereof and each other person or
entity that provides a guaranty of, or collateral for, any Claim of any
Creditor.
“Proceeds Sweep Period” means the period beginning on the later to occur of (i)
the occurrence of an event of default under any Creditor’s Credit Documents and
(ii) receipt by the other Creditor of written notice from such Creditor of such
event of default, and ending on the date on which such event of default shall
have been waived in writing by the Creditor issuing such notice.
“Senior Collateral” means, (i) in the case of [A/R Lender], all A/R Facility
Senior Collateral and (ii) in the case of CRG Creditors, all CRG Senior
Collateral.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York. The following
terms have the meanings given to them in the applicable UCC: “account”, “chattel
paper”, “commodity account”, “deposit account”, “document”, “equipment”,
“general intangible”, “instrument”, “inventory”, “proceeds” and “securities
account”.
14.    Lien Subordination. Notwithstanding the respective dates of attachment or
perfection of the security interests of CRG Creditors and the security interests
of [A/R Lender], or any contrary provision of the UCC, or any applicable law or
decision, or the provisions of the Credit Documents, and irrespective of whether
[A/R Lender] or any CRG Creditor holds possession of all or any part of the
Collateral, (i) all now existing and hereafter arising security interests of [A/


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-4

--------------------------------------------------------------------------------

                    


R Lender] in any A/R Facility Senior Collateral shall at all times be senior to
the security interests of CRG Creditors in such A/R Facility Senior Collateral,
and (ii) all now existing and hereafter arising security interests of CRG
Creditors in any CRG Senior Collateral shall at all times be senior to any
interests, including the security interests of [A/R Lender] in such CRG Senior
Collateral. Notwithstanding the foregoing, [A/R Lender] agrees and acknowledges
that it shall not receive, and [neither Borrower nor any Obligor shall
grant][Borrower shall not grant], any security interest to [A/R Lender] in the
CRG Senior Collateral.
(a)    Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors:
(i)    acknowledges and consents to (A) [Borrower][each Obligor] granting to the
other Creditor a security interest in the Common Collateral of such other
Creditor, (B) the other Creditor filing any and all financing statements and
other documents as reasonably deemed necessary by the other Creditor in order to
perfect its security interest in its Common Collateral, and (C)
[Borrower’s][each Obligor’s] entry into the Credit Documents to which the other
Creditor is a party.
(ii)    acknowledges, agrees and covenants, notwithstanding Section 2(c) but
subject to Section 5, that it shall not contest, challenge or dispute the
validity, attachment, perfection, priority or enforceability of the other
Creditor’s security interest in the Common Collateral, or the validity, priority
or enforceability of the other Creditor’s Claim. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, [A/R Lender] shall
not file or join in any motion or pleading in connection with any Insolvency
Proceeding or take any other action seeking to recharacterize any Intellectual
Property, the proceeds thereof, or any other CRG Senior Collateral or proceeds
thereof as A/R Facility Senior Collateral.
(b)    Subject to Section 2(b)(ii), the priorities provided for herein with
respect to security interests and liens are applicable only to the extent that
such security interests and liens are enforceable, perfected and have not been
avoided; if a security interest or lien is judicially determined to be
unenforceable or unperfected or is judicially avoided with respect to one or
more Claims or any part thereof, the priorities provided for herein shall not be
available to such security interest or lien to the extent that it is avoided or
determined to be unenforceable. Nothing in this Section 2(c) affects the
operation of any turnover of payment provisions hereof, or of any other
agreements among any of the parties hereto.
15.    Distribution of Proceeds of Common Collateral. During each Proceeds Sweep
Period, all proceeds including proceeds of any sale, exchange, collection, or
other disposition of:
(i)    A/R Facility Senior Collateral shall be distributed first, to [A/R
Lender], in an amount up to the amount of [A/R Lender]’s Claim; then, to CRG
Agent, in an amount up to the amount of CRG Creditors’ Claim;
(ii)    CRG Senior Collateral shall be distributed first, to CRG Agent, in an
amount up to the amount of CRG Creditors’ Claim; then, to [A/R Lender], in an
amount up to the amount of [A/R Lender]’s Claim.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-5

--------------------------------------------------------------------------------

                    


(b)    In the event that, notwithstanding Section 3(a), any Creditor shall
during any Proceeds Sweep Period receive any payment, distribution, security or
proceeds constituting its Junior Collateral prior to the indefeasible payment in
full of the other set of Creditors’ Claims and termination of all commitments of
the other set of Creditors under their Credit Documents, such Creditor shall
hold in trust, for such other Creditor, such payment, distribution, security or
proceeds, and shall deliver to such other Creditor, in the form received (with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct) such payment, distribution, security or proceeds for application to the
other set of Creditors’ Claims in accordance with Section 3(a).
(c)    At all times other than during a Proceeds Sweep Period, all proceeds
including proceeds of any sale, exchange, collection, or other disposition of
Collateral shall be distributed or applied, as applicable, in accordance with
the CRG Documents and the A/R Facility Documents.
(d)    Except as expressly set forth herein, nothing in this Section 3 shall
obligate any Creditor (i) to sell, exchange, collect or otherwise dispose of
Collateral at any time, or (ii) to take any action in violation of any stay
imposed in connection with any Insolvency Proceeding, including without
limitation the automatic stay in Section 362(a) of the Bankruptcy Code, nor
shall any Creditor have any liability to the other arising from or in connection
with such Creditor’s failure to take such action.
16.    Subordination of Remedies. Each of [A/R Lender] and CRG Agent, on behalf
of CRG Creditors (such Person for purposes of this Section 4, the “Junior
Creditor”), agrees, subject to Section 5, that, (i) unless and until all Claims
of the other set of Creditors (for purposes of this Section 4, the “Senior
Creditor”) have been indefeasibly paid in full and all commitments of the Senior
Creditor under its Credit Documents have been terminated, or (ii) until the
expiration of a period of 180 days from the date of notice of default under the
Senior Creditor’s Credit Documents given by the Senior Creditor to the Junior
Creditor, whichever is earlier, and whether or not any Insolvency Proceeding has
been commenced by or against any Obligor, the Junior Creditor shall not, without
the prior written consent of the Senior Creditor, enforce, or attempt to
enforce, any rights or remedies under or with respect to any of such Junior
Creditor’s Junior Collateral, including causing or compelling the pledge or
delivery of such Junior Collateral, any attachment of, levy upon, execution
against, foreclosure upon or the taking of other action against or institution
of other proceedings with respect to any such Junior Collateral, notifying any
account debtors of any Obligor, asserting any claim or interest in any insurance
with respect to such Junior Collateral, or exercising any rights under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement with respect to such Junior Collateral, or
institute or commence, or join with any person or entity in commencing, any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure, enforcement, collection or execution and any Insolvency
Proceeding involving any Obligor), except that notwithstanding the foregoing, at
all times, including during a Proceeds Sweep Period, the Junior Creditor shall
be able to exercise its rights under a lockbox agreement or an account control
agreement with respect to any deposit account, securities account or commodity
account constituting Collateral, including its rights to freeze such account


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-6

--------------------------------------------------------------------------------

                    


or exercise any rights of offset; provided that any distribution or withdrawal
from such account shall be applied in accordance with Section 3(a).
17.    Insolvency Proceedings. Rights Continue. In the event of any Obligor’s
insolvency, reorganization or any case, action or proceeding, commenced by or
against such Obligor, under any bankruptcy or insolvency law or laws relating to
the relief of debtors, including, without limitation, any voluntary or
involuntary bankruptcy (including any case commenced under the Bankruptcy Code),
insolvency, receivership, liquidation, dissolution, winding-up or other similar
statutory or common law proceeding or arrangement involving any Obligor, the
readjustment of its liabilities, any assignment for the benefit of its
creditors, or any marshalling of its assets or liabilities (each, an “Insolvency
Proceeding”), (i) this Agreement shall remain in full force and effect in
accordance with Section 510(a) of the United States Bankruptcy Code, and (ii)
the Collateral shall include, without limitation, all Collateral arising during
or after any such Insolvency Proceeding (which Collateral shall be subject to
the priorities set forth in this Agreement).
(a)    Proof of Claim, Sales and Plans. At any meeting of creditors or in the
event of any Insolvency Proceeding, each Creditor shall retain the right to
vote, file a proof of claim and otherwise act with respect to its Claims
(including the right to vote to accept or reject any plan of partial or complete
liquidation, reorganization, arrangement, composition, or extension (a “Plan”));
provided that (i) no Creditor shall initiate, prosecute or participate in any
claim or action in such Insolvency Proceeding directly or indirectly challenging
the enforceability, validity, perfection or priority of the other set of
Creditors’ Claims, this Agreement, the Credit Documents, or any liens securing
the other set of Creditors’ Claims; and (ii) no Creditor shall propose any Plan
or file or join in any motion or pleading in support of any motion or Plan or
exercise any other voting rights unless such Plan provides for the treatment of
the Creditors’ claims in accordance with the terms of Section 5(g) and otherwise
consistent with the terms of this Agreement, or that would otherwise impair the
timely repayment of the other set of Creditors’ Claims in accordance with its
terms or impair or impede any rights of the other set of Creditors.
(b)    Finance and Sale Issues. If any Obligor shall be subject to any
Insolvency Proceeding and a Creditor shall desire to permit the use by such
Obligor of cash collateral (as defined in Section 363(a) of the Bankruptcy Code,
“Cash Collateral”) constituting such Creditor’s Senior Collateral or to permit
any Obligor to obtain financing (including on a priming basis with respect to
such Creditor’s Senior Collateral), whether from such Creditor or any other
third party under Section 362, 363 or 364 of the Bankruptcy Code or any other
applicable law (each, a “Post-Petition Financing”), then the other set of
Creditors shall not oppose or raise any objection to or contest (or join with or
support any third party opposing, objecting to or contesting), such use of Cash
Collateral or Post-Petition Financing and shall not request adequate protection
or any other relief in connection therewith (except as specifically permitted
under Section 5(e)); provided, however, that, notwithstanding the foregoing,
each Creditor shall be entitled to oppose, raise objection to, or contest (or
join with or support any third party opposing, objecting to, or contesting) any
such use of Cash Collateral or Post-Petition Financing if such proposed use of
Cash Collateral or Post-Petition Financing would result in any liens on such


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-7

--------------------------------------------------------------------------------

                    


Creditor’s Senior Collateral to be subordinated to or pari passu with such Cash
Collateral or Post-Petition Financing.
(i)    Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors, agrees
that it shall raise no objection to, and shall not oppose or contest (or join
with or support any third party opposing, objecting to or contesting), a sale,
revesting or other disposition of any Collateral constituting its Junior
Collateral free and clear of its liens or other Claims, whether under Sections
363 or 1141 of the Bankruptcy Code or other applicable law, if the other set of
Creditors has consented to such sale or disposition of such assets; provided,
however, that, notwithstanding the foregoing and for the avoidance of doubt, any
Creditor shall be entitled to oppose, raise objection to, or contest (or join
with or support any third party opposing, objecting to, or contesting) any sale,
revesting or other disposition of any Collateral constituting its Senior
Collateral free and clear of its liens or other Claims.
(c)    Relief from the Automatic Stay. Each of [A/R Lender] and CRG Agent, on
behalf of CRG Creditors, agrees that, until the other set of Creditors’ Claims
have been indefeasibly paid in full, such Creditor shall not seek relief,
pursuant to Section 362(d) of the Bankruptcy Code or otherwise, from the
automatic stay of Section 362(a) of the Bankruptcy Code or from any other stay
in any Insolvency Proceeding in respect of its Junior Collateral without the
prior written consent of such other Creditor.
(d)    Adequate Protection. [A/R Lender] agrees that it shall not:
(i)    oppose, object to or contest (or join with or support any third party
opposing, objecting to or contesting) (A) any request by CRG Agent for adequate
protection in any Insolvency Proceeding (or any granting of such request), or
(B) any objection by CRG Agent to any motion, relief, action or proceeding based
on such Senior Creditor claiming a lack of adequate protection; or
(ii)    seek or accept any form of adequate protection under any of Sections
362, 363 and/or 364 of the Bankruptcy Code with respect to the Collateral,
except to the extent that, in the sole discretion of CRG Agent, the receipt by
[A/R Lender] of any such adequate protection would not reduce (or would not have
the effect of reducing) or adversely affect the adequate protection that CRG
Creditors otherwise would be entitled to receive, it being understood that, in
any event, (y) no adequate protection shall be requested or accepted by [A/R
Lender] unless CRG Agent is satisfied in its sole discretion with the adequate
protection afforded to CRG Creditors, and (z) any such adequate protection is in
the form of a replacement lien on the Obligors’ assets, which lien shall be
subordinated to the liens securing CRG Creditors’ Claims (including any
replacement liens granted in respect of CRG Creditors’ Claims) and any
Post-Petition Financing (and all obligations relating thereto) on the same basis
as the other liens securing [A/R Lender]’s Claims are so subordinated to the
liens securing CRG Creditors’ Claims as set forth in this Agreement.
(e)    Post-Petition Interest. Each Creditor shall not oppose or seek to
challenge any claim by the other set of Creditors for allowance in any
Insolvency Proceeding of Claims


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-8

--------------------------------------------------------------------------------

                    


consisting of post-petition interest, fees or expenses; provided that the
treatment of such Claims are consistent with the Creditors’ relative priorities
set forth in this Agreement.
(f)    Separate Class. Without limiting anything to the contrary contained
herein or in the Credit Documents, each of [A/R Lender] and CRG Agent, on behalf
of CRG Creditors, acknowledges and agrees that (i) the grants of liens pursuant
to the CRG Documents and the A/R Facility Documents constitute two separate and
distinct grants of liens, and (ii) because of, among other things, their
differing rights in the Collateral, each set of Creditors’ Claims are
fundamentally different from the other’s Claims and must be separately
classified in any Plan proposed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the respective Claims of the Creditors in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then each of [A/R Lender]
and CRG Agent, on behalf of CRG Creditors, acknowledges and agrees (x) that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Obligors in respect of the Collateral, and (y)
to turn over to the other Creditor amounts otherwise received or receivable by
it in the manner described in Section 3(b) to the extent necessary to effectuate
the intent of this sentence.
(g)    Waiver. Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors,
waives any claim it may hereafter have against the other set of Creditors
arising out of the election by such other set of Creditors of the application to
the claims of such other set of Creditors of Section 1111(b)(2) of the
Bankruptcy Code, and/or out of any Cash Collateral or Post-Petition Financing
arrangement or out of any grant of a lien in connection with the Collateral in
any Insolvency Proceeding.
18.    Notice of Default. Each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, shall give to the other prompt written notice of the occurrence of
any default or event of default (which has not been promptly waived or cured)
under any of its Credit Documents of which it has knowledge (and any subsequent
cure or waiver thereof) and shall, simultaneously with giving any notice of
default or acceleration to Borrower, provide to such other Creditor a copy of
such notice of default. [A/R Lender] acknowledges and agrees that any event of
default under the A/R Facility Documents shall be deemed to be an event of
default under the CRG Documents. For the avoidance of doubt, nothing in this
Section 6 shall obligate any Creditor to provide any notice in violation of any
stay imposed in connection with any Insolvency Proceeding, including without
limitation the automatic stay in Section 362(a) of the Bankruptcy Code, nor
shall any Creditor have any liability to the other arising from or in connection
with such Creditor’s failure to take such action.
19.    Release of Liens. In the event of any private or public sale or other
disposition, by or with the consent of [A/R Lender] and CRG Agent, on behalf of
CRG Creditors (such Person, for purposes of this Section 7, the “Senior
Creditor”), of all or any portion of such set of Creditors’ Senior Collateral,
CRG Agent, on behalf of CRG Creditors, and [A/R Lender], respectively (for
purposes of this Section 7, the “Junior Creditor”), agrees that such sale or
disposition shall be free and clear of such Junior Creditor’s liens; provided
that such sale or disposition is made in


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-9

--------------------------------------------------------------------------------

                    


accordance with the UCC or applicable provisions of the Bankruptcy Code,
including without limitation Sections 363(f) or 1141(c) of the Bankruptcy Code.
The Junior Creditor agrees that, in connection with any such sale or other
disposition, (i) the Senior Creditor is authorized to file any and all UCC and
other applicable lien releases and/or terminations in respect of the liens held
by the Junior Creditor in connection with such a sale or other disposition, and
(ii) it shall execute any and all lien releases or other documents reasonably
requested by the Senior Creditor in connection therewith.
20.    Attorney-In-Fact. Until the CRG Creditors’ Claims have been fully paid in
cash and the CRG Creditors’ arrangements to lend any funds to the Obligors have
been terminated, [A/R Lender] irrevocably appoints CRG Agent as [A/R Lender]’s
attorney-in-fact, and grants to CRG Agent a power of attorney with full power of
substitution (which power of attorney is coupled with an interest), in the name
of [A/R Lender] or in the name of CRG Agent, for the use and benefit of CRG
Agent, without notice to [A/R Lender], to perform at CRG Agent’s option the
following acts in any bankruptcy, insolvency or similar proceeding involving
Borrower:
(a)    To file the appropriate claim or claims in respect of the [A/R Lender]
Claims on behalf of [A/R Lender] if [A/R Lender] does not do so prior to 30 days
before the expiration of the time to file claims in such proceeding and if CRG
Agent elects, in its sole discretion, to file such claim or claims; and
(b)    To accept or reject any plan of reorganization or arrangement on behalf
of [A/R Lender] and to otherwise vote [A/R Lender]’s claims in respect of any
[A/R Lender] Claim in any manner that CRG Agent deems appropriate for the
enforcement of its rights hereunder.
21.    Agent for Perfection. [A/R Lender] acknowledges that applicable
provisions of the UCC may require, in order to properly perfect CRG Creditors’
security interest in the Common Collateral securing the CRG Creditors’ Claims,
that CRG Agent possess certain of such Common Collateral, and may require the
execution of control agreements in favor of CRG Agent concerning such Common
Collateral. In order to help ensure that CRG Creditors’ security interest in
such Common Collateral is properly perfected (but subject to and without waiving
the other provisions of this Agreement), [A/R Lender] agrees to hold both for
itself and, solely for the purposes of perfection and without incurring any
duties or obligations to CRG Creditors as a result thereof or with respect
thereto, for the benefit of CRG Creditors, any such Common Collateral, and
agrees that CRG Creditors’ lien in such Common Collateral shall be deemed
perfected in accordance with applicable law.
22.    Credit Documents. Each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, represents and warrants that it has provided to the other true,
correct and complete copies of all Credit Documents which relate to its credit
agreement.
(a)    At any time and from time to time, without notice to the other set of
Creditors, each Creditor may take such actions with respect to its Claims as
such Creditor, in its sole discretion, may deem appropriate, including, without
limitation, terminating advances under its Credit Documents, increasing the
principal amount, extending the time of payment, increasing applicable interest
to the default rate, renewing, compromising or otherwise amending the terms


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-10

--------------------------------------------------------------------------------

                    


of any documents affecting its Claims and any Collateral therefor, and enforcing
or failing to enforce any rights against Borrower or any other person, and no
such action or inaction described in this sentence shall impair or otherwise
affect such Creditor’s rights hereunder; provided, however, that (i) no Creditor
shall take any action that is inconsistent with the provisions of this
Agreement, and (ii) [A/R Lender] shall not increase the portion of [A/R
Lender]’s Claim consisting of principal to an amount in excess of $[__________]
without the prior written consent of CRG Agent. Each of [A/R Lender] and CRG
Agent, on behalf of CRG Creditors, waives the benefits, if any, of any statutory
or common law rule that may permit a subordinating creditor to assert any
defenses of a surety or guarantor, or that may give the subordinating creditor
the right to require a senior creditor to marshal assets, and each of [A/R
Lender] and CRG Agent, on behalf of CRG Creditors, agrees that it shall not
assert any such defenses or rights.
(b)    Each of [A/R Lender] and CRG Agent, on behalf of CRG Creditors, agrees
that any other Creditor may release or refrain from enforcing its security
interest in the Collateral, or permit the use or consumption of such Collateral
by any Obligor free of the other Creditor’s security interest, without incurring
any liability to any other Creditor.
23.    Waiver of Right to Require Marshaling. Each of [A/R Lender] and CRG
Agent, on behalf of CRG Creditors, expressly waives any right that it otherwise
might have to require any other Creditor to marshal assets or to resort to
Collateral in any particular order or manner, whether provided for by common law
or statute. No Creditor shall be required to enforce any guaranty or any
security interest or lien given by any person or entity as a condition precedent
or concurrent to the taking of any Enforcement Action with respect to the
Collateral.
24.    Representations and Warranties. Each of [A/R Lender] and CRG Agent, on
behalf of CRG Creditors, represents and warrants to the other that:
(a)    all action on the part of such Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of such
Creditor hereunder has been taken;
(b)    this Agreement constitutes the legal, valid and binding obligation of
such Creditor, enforceable against such Creditor in accordance with its terms;
(c)    the execution, delivery and performance of and compliance with this
Agreement by such Creditor will not (i) result in any material violation or
default of any term of any of such Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (ii) violate any
material applicable law, rule or regulation.
25.    Disgorgement. If, at any time after payment in full of the [A/R Lender]
Claims any payments of the [A/R Lender] Claims must be disgorged by [A/R Lender]
for any reason (including, without limitation, any Insolvency Proceeding), this
Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and CRG Creditors shall immediately pay over to [A/R Lender] all


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-11

--------------------------------------------------------------------------------

                    


money or funds received or retained by CRG Creditors with respect to the CRG
Creditors’ Claims to the extent that such receipt or retention would have been
prohibited hereunder.
(a)    If, at any time after payment in full of the CRG Creditors’ Claims any
payments of the CRG Creditors’ Claims must be disgorged by any CRG Creditor for
any reason (including, without limitation, any Insolvency Proceeding), this
Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and [A/R Lender] shall immediately pay over to CRG Agent all money or
funds received or retained by [A/R Lender] with respect to the [A/R Lender]
Claims to the extent that such receipt or retention would have been prohibited
hereunder.
26.    Successors and Assigns. This Agreement shall bind any successors or
assignees of each Creditor. This Agreement shall remain effective until all
Claims are indefeasibly paid or otherwise satisfied in full and [A/R Lender] and
the CRG Creditors have no commitment to extend credit under the Credit
Documents. This Agreement is solely for the benefit of the Creditors and not for
the benefit of Borrower or any other party. Each Creditor shall not sell,
assign, pledge, dispose of or otherwise transfer all or any portion of its
Claims or any of its Credit Documents or any interest in any Common Collateral
unless, prior to the consummation of any such action, the transferee thereof
shall execute and deliver to the other set of Creditors an agreement of such
transferee to be bound hereby, or an agreement substantially identical to this
Agreement providing for the continued subjection of such Claims, the interests
of the transferee in the Collateral and the remedies of the transferee with
respect thereto as provided herein with respect to the transferring Creditor and
for the continued effectiveness of all of the other rights of the other Creditor
arising under this Agreement, in each case in form satisfactory to the other set
of Creditors.
27.    Further Assurances. Each of [A/R Lender] and CRG Agent, on behalf of CRG
Creditors, agrees to execute such documents and/or take such further action as
the other Creditor may at any time or times reasonably request in order to carry
out the provisions and intent of this Agreement, including, without limitation,
ratifications and confirmations of this Agreement from time to time hereafter,
as and when requested by the other Creditor.
28.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
29.    Governing Law; Waiver of Jury Trial. This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York without regard to principles
of conflicts of laws that would result in the application of the laws of any
other jurisdiction.
(a)    EACH CREDITOR WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.
30.    Entire Agreement. This Agreement represents the entire agreement with
respect to the subject matter hereof, and supersedes all prior negotiations,
agreements and commitments. Each


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-12

--------------------------------------------------------------------------------

                    


Creditor is not relying on any representations by the other Creditor, Borrower
or any other Obligor in entering into this Agreement, and each Creditor has kept
and will continue to keep itself fully apprised of the financial and other
condition of each Obligor. This Agreement may be amended only by written
instrument signed by the Creditors.
31.    Relationship among Creditors. The relationship among the Creditors is,
and at all times shall remain solely that of creditors of Obligors. Creditors
shall not under any circumstances be construed to be partners or joint venturers
of one another; nor shall the Creditors under any circumstances be deemed to be
in a relationship of confidence or trust or a fiduciary relationship with one
another, or to owe any fiduciary duty to one another. Creditors do not undertake
or assume any responsibility or duty to one another to select, review, inspect,
supervise, pass judgment upon or otherwise inform each other of any matter in
connection with any Obligor’s property, any Collateral held by any Creditor or
the operations of any Obligor. Each Creditor shall rely entirely on its own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by any
Creditor in connection with such matters is solely for the protection of such
Creditor.
32.    No Modification. Notwithstanding anything contained herein, no provision
of this Agreement shall be deemed to waive, amend, limit or otherwise modify any
term or condition of the CRG Credit Agreement and the A/R Facility Documents.
33.    Severability. Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
34.    Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile, message confirmed,
and shall be deemed to be effective for purposes of this Agreement on the day
that delivery is made or refused. Unless otherwise specified in a notice mailed
or delivered in accordance with the foregoing sentence, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses and facsimile
numbers indicated on the signature pages hereto.
IN WITNESS WHEREOF, the undersigned have executed this Intercreditor Agreement
as of the date first above written.
[A/R Lender]:


[INSERT NAME OF A/R LENDER]


By _______________________________________
Name: [__________]
Title: [__________]


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-13

--------------------------------------------------------------------------------

                    






Address for Notices:


[__________]
[__________]
[__________]
Tel: [__________]
Email: [__________]




CRG AGENT:


CRG SERVICING LLC


By _________________________________
Name:
Title:


Address for Notices:
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    Portfolio Reporting
Tel.:    713.209.7350
Fax:    713.209.7351
Email:    notices@crglp.com




Acknowledged and Agreed to:


BORROWER:


NANOSTRING TECHNOLOGIES, INC.


By:___________________________
Name:    [__________]
Title:    [__________]




Address for Notices:


[__________]
[__________]
Attn:    [__________]
Tel.:    [__________]


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-14

--------------------------------------------------------------------------------

                    


Fax:    [__________]
Email:    [__________]]




[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit H-15

--------------------------------------------------------------------------------


                    


Exhibit I-1
to Term Loan Agreement
FORM OF DISCOUNTED PREPAYMENT OPTION NOTICE
Date : [__________]






Capital Royalty Partners II L.P. and the other Lenders
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    General Counsel


Re:    Discounted Prepayment Option Notice
Ladies and Gentlemen:
This Discounted Prepayment Option Notice is delivered to you pursuant to Section
3.03(c)(ii) of that certain Amended and Restated Term Loan Agreement, dated as
of October 12, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), among NanoString Technologies, Inc., a
Delaware corporation (“Borrower”), the certain lenders and CRG Servicing LLC, a
Delaware limited liability company, as administrative agent and collateral agent
for such lenders (in such capacities and together with its successors and
assigns, “CRG Agent”). Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Loan Agreement.
The Borrower hereby notifies each Lender that it is seeking:
1.    to prepay the Loans at a discount in an aggregate principal amount of $[ ]
(the “Proposed Discounted Prepayment Amount”);
2.    a percentage discount to the par value of the principal amount of Loans
[greater than or equal to [ ]% of par value but less than or equal to [ ]% of
par value][equal to [ ]% of par value] (the “Discount Range”); and
3.    a Lender Participation Notice on or before [ ] , as determined pursuant to
Section 3.03(c)(iii) of the Loan Agreement (the “Acceptance Date”).
The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 3.03(c) of the Loan Agreement.
The Borrower hereby represents and warrants to the Lenders as follows:
1.    No Default has occurred and is continuing or would result from the
Borrower making the Discounted Voluntary Prepayment.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit I-1-1

--------------------------------------------------------------------------------

                    


2.    No Default has occurred with the six (6) months prior to the date of this
Discounted Prepayment Option Notice.
3.    Neither Borrower nor any of its Affiliates has any material non-public
information (“MNPI”) with respect to Borrower, its Subsidiaries or the Loans
that either (a) has not been disclosed to the Lenders, or (b) if not disclosed
to the Lenders, could reasonably be expected to have a material effect upon, or
otherwise be material to (i) a Lender’s decision to participate in a Discounted
Voluntary Prepayment, or (ii) to the market price of the Loans.
4.    Borrower was not in breach of Section 10.02 of the Loan Agreement during
the most recently completed twelve (12) month period prior to the date of this
Discounted Prepayment Option Notice.
5.    Each of the other conditions to the Discounted Voluntary Prepayment
contained in Section 3.03(c) of the Loan Agreement has been satisfied.
IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.
NANOSTRING TECHNOLOGIES, INC.




By: _______________________________
Name:
Title:




 




[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit I-1-2

--------------------------------------------------------------------------------


                    


Exhibit I-2
to Term Loan Agreement
FORM OF LENDER PARTICIPATION NOTICE
Date : [__________]






NanoString Technologies, Inc.
530 Fairview Avenue North
Seattle, WA 98109
Attention: Chief Financial Officer


Capital Royalty Partners II L.P. and the other Lenders
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    General Counsel


Re:    Lender Participation Notice
Ladies and Gentlemen
Reference is made to (a) that certain Amended and Restated Term Loan Agreement,
dated as of October 12, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among NanoString
Technologies, Inc., a Delaware corporation (“Borrower”), the certain lenders and
CRG Servicing LLC, a Delaware limited liability company, as administrative agent
and collateral agent for such lenders (in such capacities and together with its
successors and assigns, “CRG Agent”), and (b) that certain Discounted Prepayment
Option Notice, dated [ ], 20[ ], from the Borrower (the “Discounted Prepayment
Option Notice”). Capitalized terms used herein and not defined herein shall have
the meaning ascribed to such terms in the Loan Agreement or the Discounted
Prepayment Option Notice, as applicable.
The undersigned Lender hereby gives you notice, pursuant to Section 3.03(c)(iii)
of the Loan Agreement, that it is willing to accept a Discounted Voluntary
Prepayment on Loans held by such Lender:
1.    ______________________________ in a maximum aggregate principal amount of
$[ ]
and
2.    ______________________________ at a percentage discount to par value of
the principal amount of Loans equal to [ ]% of par value (the “Acceptable
Discount”).


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit I-2-1

--------------------------------------------------------------------------------

                    


The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 3.03(c) of the Loan Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 3.03(c)(iii) of the
Loan Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its Loans pursuant to Section 3.03(c) of the Loan Agreement
in an aggregate principal amount equal to the Offered Loans, as such principal
amount may be reduced if the aggregate proceeds required to prepay Qualifying
Loans (disregarding any interest payable in connection with such Qualifying
Loans) would exceed the aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount for the relevant Discounted Voluntary Prepayment,
and acknowledges and agrees that such prepayment of its Loans will be allocated
at par value.
IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.
[LENDER]




By: _______________________________
Name:
Title:




 




[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit I-2-2

--------------------------------------------------------------------------------


                    


Exhibit I-3
to Term Loan Agreement
FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE
Date : [__________]






Capital Royalty Partners II L.P. and the other Lenders
1000 Main Street, Suite 2500
Houston, TX 77002
Attn:    General Counsel


Re:    Discounted Voluntary Prepayment Notice
Ladies and Gentlemen:
This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 3.03(c)(v) of that certain Amended and Restated Term Loan Agreement,
dated as of October 12, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among NanoString
Technologies, Inc., a Delaware corporation (“Borrower”), the certain lenders and
CRG Servicing LLC, a Delaware limited liability company, as administrative agent
and collateral agent for such lenders (in such capacities and together with its
successors and assigns, “CRG Agent”), and the subsidiary guarantors from time to
time party thereto. Capitalized terms used herein and not defined herein shall
have the meaning ascribed to such terms in the Loan Agreement.
The Borrower hereby irrevocably notifies you that, pursuant to Section
3.03(c)(v) of the Loan Agreement, the Borrower will make a Discounted Voluntary
Prepayment to each Qualifying Lender with Qualifying Loans, which shall be made:
1.    on or before [ ], 20[ ] , as determined pursuant to Section 3.03(c)(v) of
the Loan Agreement,
2.    in the aggregate principal amount of $[ ] of Loans
3.    at a percentage discount to the par value of the principal amount of the
Loans equal to [ ]% of par value (the “Applicable Discount”).
The Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 3.03(c) of the Loan
Agreement.
The Borrower hereby represents and warrants to the Lenders as follows:
1.    No Default or Event of Default has occurred and is continuing or would
result from the Borrower making the Discounted Voluntary Prepayment.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit I-3-1

--------------------------------------------------------------------------------

                    


2.    Neither Borrower nor any of its Affiliates has any material non-public
information (“MNPI”) with respect to Borrower, its Subsidiaries or the Loans
that either (a) has not been disclosed to the Lenders, or (b) if not disclosed
to the Lenders, could reasonably be expected to be have a material effect upon,
or otherwise be material to (i) a Lender’s decision to participate in a
Discounted Voluntary Prepayment, or (ii) to the market price of the Loans.
3.    Each of the other conditions to the Discounted Voluntary Prepayment
contained in Section 3.03(c) of the Loan Agreement has been satisfied.
The Borrower agrees that if prior to the date of the Discounted Voluntary
Prepayment, any representation or warranty made herein by it will not be true
and correct as of the date of the Discounted Voluntary Prepayment as if then
made, it will promptly notify the Lenders.
IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.
NANOSTRING TECHNOLOGIES, INC.




By: _______________________________
Name:
Title:






[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit I-3-2

--------------------------------------------------------------------------------


                    


Exhibit J
to Term Loan Agreement
FORM OF NON-DISTURBANCE AGREEMENT
THIS AGREEMENT, dated as of [INSERT DATE], by and among [INSERT NAME OF BORROWER
OR OTHER GRANTOR] (“Licensor”) and [INSERT NAME OF LICENSEE] (“Licensee”), as
parties to the License Agreement (as defined below), and the Administrative
Agent (as defined below) as the holder of the Security Interest (as defined
below).
W I T N E S S E T H:
WHEREAS, Licensor and Licensee [are parties to/will enter into] that certain
[License Agreement] [dated [as of/on or about] [INSERT DATE] (the “License
Agreement”), providing for a collaboration, license, joint venture, partnership,
royalty agreement or similar agreement or other research, development,
manufacturing or other commercial exploitation arrangement with respect to
certain intellectual property and other property owned or controlled by Licensor
(the “Licensed Property”) for the term and upon the conditions set forth
therein; and
WHEREAS, Licensor has entered into that certain Amended and Restated Term Loan
Agreement, dated as of October 12, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “CRG Credit Agreement”), with certain
lenders and CRG Servicing LLC, a Delaware limited liability company, as
administrative agent and collateral agent for such lenders (in such capacities
and together with its successors and assigns, “CRG Agent”), pursuant to which
Licensor has granted to the Secured Parties (as defined therein) a security
interest in some or all of the Licensed Property (the “Security Interest”); and
WHEREAS, Licensee has requested that the Administrative Agent agree not to
disturb any of Licensee’s rights with respect to the Licensed Property granted
under the License Agreement (the “Licensee Rights”) in the event that upon an
Event of Default (as such term is used in the Loan Documents), the
Administrative Agent or any Secured Party takes possession of, sells, assigns,
grants a license with respect to or otherwise exercises its rights and remedies
under the Loan Documents with respect to all or any portion of the collateral
constituting Licensed Property (in each case, a “Foreclosure”).
NOW, THEREFORE, in consideration for the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
of the mutual benefits to accrue to the parties hereto, it is hereby declared,
understood and agreed as follows:
1.    The Administrative Agent, acting on its own behalf and on behalf of the
other Secured Parties, acknowledges that it has received and reviewed a copy of
the License Agreement attached hereto as Exhibit A. To the extent consent is
required under the Loan Documents for Licensor to execute, deliver or perform
under the License Agreement, the Administrative Agent, acting on its own behalf
and on behalf of the other Secured Parties, consents to Licensor’s execution,
delivery and performance of the License Agreement attached hereto as Exhibit A,
provided that such consent shall not extend to Licensor’s execution, delivery
and performance of


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit J-1

--------------------------------------------------------------------------------

                    


an amended License Agreement that (A) is materially different from the form
attached hereto as Exhibit A, or (B) would constitute a breach or default under
the Loan Documents. Licensee acknowledges that the Licensed Property and the
License Agreement will constitute Collateral under the Security Agreement
[and][,] consents to the Security Interest [, and consents to the transfer of
the Licensed Property and the License Agreement in connection with any
Foreclosure subject to the provisions of Section 2 hereof].
2.    In the event of a Foreclosure, it is agreed as follows:
(a)    Any transfer of Licensor’s rights in the Licensed Property or the License
Agreement to Secured Parties or any other purchaser at a secured parties’ sale
or other disposition (any such transferee of the Licensed Property, a “Successor
Licensor”) shall be subject to and not free and clear of the Licensee Rights and
none of the Licensee Rights shall be discharged, waived, modified, impaired or
terminated solely as a result of such transfer of the Licensed Property, in each
case subject to the terms of Section 2(b) and Section 2(d).
(b)    Provided that (i) the License Agreement is in full force and effect and
(ii) Licensee is not in default or breach of the License Agreement in a manner
that would permit the Licensor to terminate the License Rights, (x) neither
Secured Parties nor any Successor Licensor will disturb, diminish or interfere
with the Licensee Rights, including, without limitation, any sublicenses granted
or permitted to be granted thereunder, and (y) the Administrative Agent, on
behalf of itself and the other Secured Parties, undertakes that it shall notify
any Successor Licensor of Licensee’s rights to use the Licensed Property
(including, if applicable, any rights to use Licensed Property on an exclusive
basis) described in the License Agreement and cause the Successor Licensor to
acknowledge the same.
(c)    Subject solely to the limitations set forth in Sections 2(a) and (b), the
Secured Parties and any Successor Licensor shall have any rights of Licensor in
the Licensed Property and the License Agreement to the extent such rights were
transferred to Secured Parties or Successor Licensor by operation of the
Foreclosure or applicable law.
(d)    Notwithstanding the foregoing, except to the extent expressly undertaken
in writing, neither Secured Parties nor any Successor Licensor who acquires an
interest in the Licensed Property or the License Agreement as a result of any
such Foreclosure or other enforcement action or proceeding (the date on which
the Secured Parties, Successor Licensor, or such other party acquires such
interest, hereinafter called the “Acquisition Date”) shall be (i) liable for any
act or omission of Licensor under the License Agreement or otherwise or for any
damages arising as a result of a breach of the License Agreement by the Licensor
(and Licensee shall have no right to offset against royalties due to the
Successor Licensor under the License Agreement or any other defenses that
Licensee would have against Licensor); (ii) liable for the return of any
payments made by the Licensee to the Licensor under the License Agreement prior
to the Acquisition Date; or (iii) required to perform or be liable for any
affirmative obligations or covenants of the Licensor under the License
Agreement, or liable for any of the representations or warranties of the
Licensor under the License Agreement, or liable for any indemnities of the
Licensor (other than, with respect to any Successor Licensor, any violation by
the Successor


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit J-2

--------------------------------------------------------------------------------

                    


Licensor of any exclusive rights of Licensee to use the Licensee Rights after
the Acquisition Date).
3.    This Agreement is for the express benefit of Licensee, any of its
successors-in-interest, and any of its sublicensees under the License Agreement.
4.    This Agreement may be executed in one or more counterparts, all of which
when taken together shall constitute a single instrument.
5.    This Agreement was prepared in the English language, which language shall
govern the interpretation of, and any dispute regarding, the terms of this
Agreement. This Agreement and all disputes arising out of or related to this
Agreement or any breach hereof shall be governed by and construed under the laws
of the State of New York, without giving effect to any choice of law principles
that would require the application of the laws of a different state.
IN WITNESS WHEREOF, the undersigned have executed this instrument as of the day
and year first above written.


[INSERT NAME OF LICENSEE], as Licensee


By _______________________________
Name:
Title:




NANOSTRING TECHNOLOGIES, INC., as Licensor


By _______________________________
Name:
Title:




CRG SERVICING LLC


By _______________________________
Name:
Title:


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit J-3

--------------------------------------------------------------------------------

                    




EXHIBIT A
to Non-Disturbance Agreement
LICENSE AGREEMENT




[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit J-4